Exhibit 10.2

 

LOGO [g603906g52o39.jpg]

FOURTH AMENDED AND RESTATED

FIVE-YEAR REVOLVING CREDIT AGREEMENT

DATED AS OF JULY 8, 2013

AMONG

UNITED STATIONERS SUPPLY CO.,

AS THE BORROWER

UNITED STATIONERS INC.,

AS A LOAN PARTY

THE LENDERS FROM TIME TO TIME PARTIES HERETO

U.S. BANK NATIONAL ASSOCIATION

AND

WELLS FARGO BANK, NATIONAL ASSOCIATION,

AS SYNDICATION AGENTS

BANK OF AMERICA, N.A.

AND

PNC BANK, NATIONAL ASSOCIATION

AS DOCUMENTATION AGENTS

AND

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION

AS ADMINISTRATIVE AGENT

 

 

JPMORGAN SECURITIES LLC,

U.S. BANK NATIONAL ASSOCIATION,

AND

WELLS FARGO SECURITIES, LLC

AS JOINT LEAD ARRANGERS AND JOINT BOOKRUNNERS

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I

  DEFINITIONS      1   

1.1.

  Certain Defined Terms      1   

1.2.

  Terms Generally      22   

ARTICLE II

  THE CREDITS      23   

2.1.

  Existing Revolving Loans; Commitment      23   

2.2.

  Required Payments; Termination      23   

2.3.

  Ratable Loans; Types of Advances      24   

2.4.

  Swing Line Loans      24   

2.5.

  Commitment Fee; Aggregate Commitment      25   

2.6.

  Minimum Amount of Each Advance      25   

2.7.

  Optional Principal Payments      26   

2.8.

  Method of Selecting Types and Interest Periods for New Advances      26   

2.9.

  Conversion and Continuation of Outstanding Advances; No Conversion or
Continuation of Eurodollar Advances After Default      27   

2.10.

  Changes in Interest Rate, etc.      27   

2.11.

  Rates Applicable After Default      27   

2.12.

  Method of Payment      28   

2.13.

  Noteless Agreement; Evidence of Indebtedness      28   

2.14.

  Telephonic Notices      29   

2.15.

  Interest Payment Dates; Interest and Fee Basis      29   

2.16.

  Notification of Advances, Interest Rates, Prepayments and Commitment
Reductions; Availability of Loans      29   

2.17.

  Lending Installations      29   

2.18.

  Non-Receipt of Funds by the Agent      30   

2.19.

  Replacement of Lender      30   

2.20.

  Facility LCs      31   

2.21.

  Increase of Aggregate Commitment      35   

2.22.

  Defaulting Lenders      36   

ARTICLE III

  YIELD PROTECTION; TAXES      38   

3.1.

  Yield Protection      38   

3.2.

  Changes in Capital Adequacy Regulations      38   

3.3.

  Availability of Types of Advances      39   

3.4.

  Funding Indemnification      39   

3.5.

  Taxes      39   

3.6.

  Lender Statements; Survival of Indemnity      42   

3.7.

  Alternative Lending Installation      42   

ARTICLE IV

  CONDITIONS PRECEDENT      43   

4.1.

  Effectiveness of Commitments      43   

4.2.

  Each Credit Extension      44   

ARTICLE V

  REPRESENTATIONS AND WARRANTIES      44   

5.1.

  Existence and Standing      44   

5.2.

  Authorization and Validity      45   

 

i



--------------------------------------------------------------------------------

5.3.

  No Conflict; Government Consent      45   

5.4.

  Financial Statements      45   

5.5.

  Material Adverse Change      45   

5.6.

  Taxes      46   

5.7.

  Litigation and Contingent Obligations      46   

5.8.

  Subsidiaries      46   

5.9.

  ERISA      46   

5.10.

  Accuracy of Information      47   

5.11.

  Regulation U      47   

5.12.

  Compliance With Laws      47   

5.13.

  Ownership of Properties      47   

5.14.

  Plan Assets; Prohibited Transactions      47   

5.15.

  Environmental Matters      47   

5.16.

  Investment Company Act      47   

5.17.

  Insurance      48   

5.18.

  Solvency      48   

5.19.

  Collateral Documents      48   

5.20.

  No Default or Unmatured Default      48   

5.21.

  Certain Subsidiaries      48   

ARTICLE VI

  COVENANTS      48   

6.1.

  Financial Reporting      48   

6.2.

  Use of Proceeds      50   

6.3.

  Notice of Default      50   

6.4.

  Conduct of Business      50   

6.5.

  Taxes      50   

6.6.

  Insurance      50   

6.7.

  Compliance with Laws      50   

6.8.

  Maintenance of Properties      51   

6.9.

  Inspection; Keeping of Books and Records      51   

6.10.

  Dividends      51   

6.11.

  Merger      52   

6.12.

  Sale of Assets      52   

6.13.

  Investments and Acquisitions      53   

6.14.

  Indebtedness      57   

6.15.

  Liens      59   

6.16.

  Affiliates      61   

6.17.

  Financial Contracts      61   

6.18.

  Subsidiary Covenants      61   

6.19.

  Contingent Obligations      62   

6.20.

  Leverage Ratio      62   

6.21.

  Minimum Consolidated Net Worth      63   

6.22.

  [Reserved]      63   

6.23.

  Subsidiary Collateral Documents; Subsidiary Guarantors      63   

6.24.

  Foreign Subsidiary Investments      64   

6.25.

  SPV Organizational Documents      65   

ARTICLE VII

  DEFAULTS      65   

ARTICLE VIII

  ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES      68   

 

ii



--------------------------------------------------------------------------------

8.1.

  Acceleration      68   

8.2.

  Amendments      69   

8.3.

  Preservation of Rights      70   

ARTICLE IX

  GENERAL PROVISIONS      70   

9.1.

  Survival of Representations      70   

9.2.

  Governmental Regulation      70   

9.3.

  Headings      70   

9.4.

  Entire Agreement      70   

9.5.

  Several Obligations; Benefits of this Agreement      70   

9.6.

  Expenses; Indemnification      71   

9.7.

  Numbers of Documents      72   

9.8.

  Accounting      72   

9.9.

  Severability of Provisions      72   

9.10.

  Nonliability of Lenders      72   

9.11.

  Confidentiality      73   

9.12.

  Lenders Not Utilizing Plan Assets      73   

9.13.

  Nonreliance      74   

9.14.

  Disclosure      74   

9.15.

  Performance of Obligations      74   

9.16.

  USA PATRIOT Act      74   

9.17.

  No Duties Imposed on Syndication Agents or Documentation Agents      74   

ARTICLE X

  THE AGENT      75   

10.1.

  Appointment; Nature of Relationship      75   

10.2.

  Powers      75   

10.3.

  General Immunity      75   

10.4.

  No Responsibility for Loans, Recitals, etc.      76   

10.5.

  Action on Instructions of Lenders      76   

10.6.

  Employment of Agents and Counsel      76   

10.7.

  Reliance on Documents; Counsel      76   

10.8.

  Agent’s Reimbursement and Indemnification      76   

10.9.

  Notice of Default      77   

10.10.

  Rights as a Lender      77   

10.11.

  Lender Credit Decision      77   

10.12.

  Successor Agent      77   

10.13.

  Agent and Arrangers Fees      78   

10.14.

  Delegation to Affiliates      78   

10.15.

  Appointment for Perfection      78   

10.16.

  Collateral Documents and Guaranty      78   

10.17.

  Quebec Security      79   

ARTICLE XI

  SETOFF; RATABLE PAYMENTS      80   

11.1.

  Setoff      80   

11.2.

  Ratable Payments      80   

ARTICLE XII

  BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS      80   

12.1.

  Successors and Assigns; Designated Lenders      80   

12.2.

  Participations      82   

 

iii



--------------------------------------------------------------------------------

12.3.

  Assignments      83   

12.4.

  Dissemination of Information      85   

12.5.

  Tax Certifications      85   

12.6.

  Reimbursement Obligations      85   

ARTICLE XIII

  NOTICES      85   

13.1.

  Notices; Effectiveness; Electronic Communication      85   

ARTICLE XIV

  COUNTERPARTS      87   

ARTICLE XV

  CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL      88   

15.1.

  CHOICE OF LAW      88   

15.2.

  CONSENT TO JURISDICTION      88   

15.3.

  WAIVER OF JURY TRIAL      88   

ARTICLE XVI

  NO NOVATION; CONTINUATION; REFERENCES TO THIS AGREEMENT IN LOAN DOCUMENTS     
88   

16.1.

  No Novation; Continuation      88   

16.2.

  References to This Agreement In Other Loan Documents      89   

 

iv



--------------------------------------------------------------------------------

SCHEDULES

 

Commitment Schedule       Pricing Schedule       Schedule 5.8    —           
Subsidiaries Schedule 6.12   

—        

   Identified Property Dispositions Schedule 6.13    —            Investments
Schedule 6.14    —            Indebtedness Schedule 6.15    —            Liens
EXHIBITS Exhibit A    —            Form of Note Exhibit B    —            Form
of Assignment and Assumption Agreement Exhibit C    —            Form of
Compliance Certificate Exhibit D    —            List of Closing Documents
Exhibit E    —            Form of Designation Agreement

 

i



--------------------------------------------------------------------------------

FOURTH AMENDED AND RESTATED

FIVE-YEAR REVOLVING CREDIT AGREEMENT

This Fourth Amended and Restated Five-Year Revolving Credit Agreement, dated as
of July 8, 2013, is entered into by and among United Stationers Supply Co., an
Illinois corporation, as the Borrower, United Stationers Inc., a Delaware
corporation, as a Loan Party, the Lenders, U.S. Bank National Association and
Wells Fargo Bank, National Association, as Syndication Agents, Bank of America,
N.A. and PNC Bank, National Association, as Documentation Agents, and JPMorgan
Chase Bank, National Association, as Agent.

PRELIMINARY STATEMENTS

WHEREAS, USI, the Borrower, certain Lenders, the Departing Lenders and the Agent
are parties to that certain Third Amended and Restated Credit Agreement, dated
as of September 21, 2011 (as amended, restated, supplemented or otherwise
modified prior to the date hereof, the “Existing Credit Agreement”);

WHEREAS, USI, the Borrower, the Lenders and the Agent have agreed to enter into
this Agreement in order to (i) amend and restate the Existing Credit Agreement
in its entirety; (ii) re-evidence the Obligations, which shall be repayable in
accordance with the terms of this Agreement; and (iii) set forth the terms and
conditions under which the Lenders will, from time to time, make loans and
extend other financial accommodations to or for the benefit of the Borrower; and

NOW, THEREFORE, in consideration of the mutual covenants herein, as well as
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree that the Existing Credit Agreement
is hereby amended and restated in its entirety as of the date hereof as follows:

ARTICLE I

DEFINITIONS

1.1. Certain Defined Terms. As used in this Agreement:

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the Restatement Effective Date, by which USI or any of
its Subsidiaries (i) acquires any going concern business or all or substantially
all of the assets of any Person, or division thereof, whether through purchase
of assets, merger or otherwise or (ii) directly or indirectly acquires from one
or more Persons (in one transaction or as the most recent transaction in a
series of transactions) at least a majority (in number of votes) of the
securities of a corporation which have ordinary voting power for the election of
directors (other than securities having such power only by reason of the
happening of a contingency) or a majority (by percentage of voting power) of the
outstanding ownership interests of any Person.

“Acquisition Pro Forma” is defined in Section 6.13.5.

“Adjusted Leverage Ratio” is defined in the Pricing Schedule.

“Administrative Questionnaire” means, with respect to any Lender, the
administrative questionnaire delivered by such Lender to the Agent upon becoming
a Lender hereunder, as such questionnaire may be updated from time to time by
notice from such Lender to the Agent.



--------------------------------------------------------------------------------

“Advance” means a borrowing hereunder consisting of the aggregate amount of
several Revolving Loans (i) made by some or all of the Lenders on the same date,
or (ii) converted or continued by the Lenders on the same date of conversion or
continuation, consisting, in either case, of the aggregate amount of the several
Revolving Loans of the same Type and, in the case of Eurodollar Loans, for the
same Interest Period. The term “Advance” shall include Swing Line Loans unless
otherwise expressly provided.

“Affected Lender” is defined in Section 2.19.

“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person.

“Agent” means JPMorgan Chase (including its branches and Affiliates) in its
capacity as contractual representative of the Lenders pursuant to Article X, and
not in its individual capacity as a Lender, and any successor Agent appointed
pursuant to Article X; provided that, as the context may require, “Agent” shall
also mean the “Collateral Agent” under, and as defined in, the Security
Agreement.

“Agent Party” is defined in Section 13.1.4.

“Aggregate Commitment” means the aggregate of the Commitments of all the
Lenders, as increased or reduced from time to time pursuant to the terms hereof.
The initial Aggregate Commitment is Seven Hundred Million and 00/100 Dollars
($700,000,000).

“Aggregate Outstanding Credit Exposure” means, at any time, the aggregate of the
Outstanding Credit Exposure of all the Lenders.

“Agreement” means this Fourth Amended and Restated Five-Year Revolving Credit
Agreement, as it may be amended, restated, supplemented or otherwise modified
and as in effect from time to time.

“Alternate Base Rate” means, for any day, a rate of interest per annum equal to
the greater of (i) the Prime Rate in effect on such day and (ii) the sum of the
Federal Funds Effective Rate in effect on such day plus one-half of one percent
(0.5%) per annum and (iii) the sum of (x) the quotient of (a) the Eurodollar
Base Rate for a one month interest period on such day (or if such day is not a
Business Day, the immediately preceding Business Day) divided by (b) one minus
the Reserve Requirement (expressed as a decimal) plus (y) one percent (1.0%).
Any change in the Alternate Base Rate due to a change in the Prime Rate, the
Federal Funds Effective Rate or the Eurodollar Base Rate shall be effective from
and including the effective date of such change in the Prime Rate, the Federal
Funds Effective Rate or the Eurodollar Base Rate, respectively.

“Applicable Fee Rate” means, with respect to the Commitment Fee at any time, the
percentage rate per annum which is applicable at such time with respect to such
fee as set forth in the Pricing Schedule.

“Applicable Margin” means, with respect to Advances of any Type at any time, the
percentage rate per annum which is applicable at such time with respect to
Advances of such Type as set forth in the Pricing Schedule.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

2



--------------------------------------------------------------------------------

“Arranger” and “Arrangers” shall mean J.P. Morgan Securities LLC, U.S. Bank
National Association and Wells Fargo Securities, LLC and their successors, in
their capacities as joint lead arrangers and joint bookrunners for the loan
transaction evidenced by this Agreement, individually or collectively, as the
context requires.

“Article” means an article of this Agreement unless another document is
specifically referenced.

“Assignment Agreement” is defined in Section 12.3.1.

“Authorized Officer” means any of the chief executive officer, president, chief
operating officer, chief financial officer, controller, treasurer or assistant
treasurer of USI or the Borrower, acting singly.

“Available Aggregate Commitment” means, at any time, the Aggregate Commitment
then in effect minus the Aggregate Outstanding Credit Exposure at such time.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the Agent,
has taken any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any such proceeding or appointment, provided that a
Bankruptcy Event shall not result solely by virtue of any ownership interest, or
the acquisition of any ownership interest, in such Person by a Governmental
Authority or instrumentality thereof, unless such ownership interest results in
or provides such Person with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Person (or such Governmental Authority or instrumentality)
to reject, repudiate, disavow or disaffirm any contracts or agreements made by
such Person.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means United Stationers Supply Co., an Illinois corporation, and its
permitted successors and assigns (including, without limitation, a debtor in
possession on its behalf).

“Borrowing Date” means a date on which an Advance is made hereunder.

“Borrowing Notice” is defined in Section 2.8.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in Dollar deposits in the London interbank market.

“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with GAAP.

“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with GAAP.

 

3



--------------------------------------------------------------------------------

“Cash Equivalent Investments” means (i) obligations of, or fully guaranteed by,
the United States of America having maturities of not more than one year from
the date of acquisition thereof, (ii) commercial paper rated A-1 or better by
S&P or P-1 or better by Moody’s, (iii) demand deposit accounts maintained in the
ordinary course of business, and (iv) certificates of deposit issued by and time
deposits with commercial banks (whether domestic or foreign) having capital and
surplus in excess of $100,000,000, (v) money market funds that (a) comply with
the criteria set forth in SEC Rule 2a-7 under the Investment Company Act of
1940, (b) are rated AA by S&P or Aa by Moody’s and (c) have portfolio assets of
at least $5,000,000,000, (vi) marketable direct obligations issued by any state
of the United States or any political subdivision of any such state or any
public instrumentality thereof having maturities of not more than 90 days from
the date of acquisition thereof and, at the time of acquisition, having one of
the two highest ratings obtainable from either S&P or Moody’s and
(vii) repurchase obligations with a term of not more than 30 days underlying
securities of the types described in clause (i) above entered into with any
commercial bank meeting the qualifications specified in clause (iv) above.

“Change in Control” means (i) the acquisition by any Person, or two or more
Persons acting in concert, of beneficial ownership (within the meaning of Rule
13d-3 of the SEC under the Securities Exchange Act of 1934) of 30% or more of
the outstanding shares of voting stock of USI having ordinary voting power for
the election of directors; (ii) USI shall cease to own, directly or indirectly
and free and clear of all Liens or other encumbrances (other than Liens in favor
of the Agent), all of the outstanding shares of voting stock of the Borrower
and, other than pursuant to a transaction otherwise permitted under this
Agreement, the Guarantors, on a fully diluted basis; or (iii) the majority of
the board of directors of USI fails to consist of Continuing Directors.

“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation or application thereof by any
Governmental Authority, or (c) the making or issuance of any request, rules,
guideline, requirement or directive (whether or not having the force of law) by
any Governmental Authority; provided, however, that notwithstanding anything
herein to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines, requirements and directives
thereunder, issued in connection therewith or in implementation thereof, and
(ii) all requests, rules, guidelines, requirements and directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to a “Change in Law” regardless of the date enacted,
adopted, issued or implemented.

“Charges” is defined in Section 9.18.

“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time, and any rule or regulation issued
thereunder.

“Collateral” means all property and interests in property now owned or hereafter
acquired by USI or any of its Domestic Subsidiaries in or upon which a security
interest, lien or mortgage is granted to the Agent, for the benefit of the
Holders of Secured Obligations, or to the Agent, for the benefit of the Lenders,
whether under the Security Agreement, under any of the other Collateral
Documents or under any of the other Loan Documents; provided, however, that
Collateral shall not include (i) property constituting “Securitization
Collateral” as defined in the Security Agreement, (ii) any shares of USI’s
capital stock that have been repurchased by USI and held in treasury or
(iii) any interest in real property.

“Collateral Documents” means all agreements, instruments and documents executed
in connection with this Agreement or the Existing Credit Agreement that are
intended to create or evidence Liens to secure the Secured Obligations,
including, without limitation, the Security Agreement, the

 

4



--------------------------------------------------------------------------------

Intellectual Property Security Agreements, and all other security agreements,
loan agreements, notes, guarantees, subordination agreements, pledges, powers of
attorney, consents, assignments, contracts, fee letters, notices, leases,
financing statements and all other written matter whether heretofore, now, or
hereafter executed by or on behalf of USI or any of its Domestic Subsidiaries
and delivered to the Agent or any of the Lenders, together with all agreements
and documents referred to therein or contemplated thereby.

“Collateral Shortfall Amount” is defined in Section 8.1.

“Commitment” means, for each Lender, including, without limitation, each LC
Issuer, such Lender’s obligation to make Revolving Loans to, and participate in
(i) Facility LCs issued upon the application of, and each LC Issuer’s obligation
to issue Facility LCs for the account of, the Borrower and (ii) Swing Line Loans
hereunder, in an aggregate amount not exceeding the amount set forth for such
Lender on the Commitment Schedule or in an Assignment Agreement delivered
pursuant to Section 12.3, as such amount may be modified from time to time
pursuant to the terms hereof.

“Commitment Fee” is defined in Section 2.5.1.

“Commitment Schedule” means the Schedule identifying each Lender’s Commitment as
of the Restatement Effective Date attached hereto and identified as such.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Communications” is defined in Section 13.1.4.

“Consolidated EBITDA” means, with respect to any period, (A) Consolidated Net
Income for such period, plus (B) to the extent deducted from revenues in
determining Consolidated Net Income for such period, (i) Consolidated Interest
Expense, (ii) expense for taxes paid or accrued, (iii) depreciation,
(iv) amortization, (v) losses attributable to equity in Affiliates,
(vi) non-cash charges related to employee compensation, (vii) any extraordinary
non-cash or nonrecurring non-cash charges or losses, (viii) fees, costs and
expenses incurred in connection with Permitted Acquisitions in an aggregate
amount not to exceed $10,000,000 in any fiscal year and (ix) in connection with
any Qualifying Permitted Acquisition or Material Disposition, calculated on a
pro forma basis based on USI’s most recent financial statements delivered
pursuant to Section 6.1 (or, prior to the delivery of the first such financial
statements delivered hereunder, as of March 31, 2013), (1) any cost savings and
expenses that relate to such Qualifying Permitted Acquisition or Material
Disposition in accordance with Article 11 of Regulation S-X under the Securities
Act and (2) any demonstrable cost-savings and operating expense reductions (net
of continuing associated expenses) that relate to such Qualifying Permitted
Acquisition or Material Disposition or are reasonably anticipated by the
Borrower to be achieved in connection with such Qualifying Permitted Acquisition
or Material Disposition within the 12-month period following the consummation
thereof, which the Borrower determines in good faith are reasonable and which
are so set forth in a certificate of a financial officer of the Borrower
delivered to the Agent; provided that amounts added back pursuant to this
subclause (2) shall be permitted only to the extent to the aggregate additions
under subclauses (1) and (2) for such period do not exceed 10% of the amount
which could have been included in Consolidated EBITDA in the absence of the
adjustment under this clause (ix), minus (C) to the extent included in
Consolidated Net Income for such period, any extraordinary non-cash or
nonrecurring non-cash gains, all calculated for USI and its Subsidiaries on a
consolidated basis.

 

5



--------------------------------------------------------------------------------

Solely for the purposes of calculating Consolidated EBITDA for any period of
four consecutive fiscal quarters (each, a “Reference Period”), if at any time
during such Reference Period, USI or any of its Subsidiaries shall have made any
Material Disposition, Consolidated EBITDA for such Reference Period shall be
reduced by an amount equal to the Consolidated EBITDA (if positive) attributable
to the property that is the subject of such Material Disposition for such
Reference Period or increased by an amount equal to the Consolidated EBITDA (if
negative) attributable thereto for such Reference Period, in each case,
calculated on a pro forma basis based on USI’s most recent financial statements
delivered pursuant to Section 6.1 (or, prior to delivery of the first such
financial statements delivered hereunder, as of March 31, 2013).

“Consolidated Funded Indebtedness” means, at any time, with respect to any
Person, without duplication, the sum of (i) the aggregate dollar amount of
Consolidated Indebtedness for borrowed money owing by such Person or for which
such Person is liable which has actually been funded and is outstanding at such
time, whether or not such amount is due or payable at such time (other than
obligations in respect of Rate Management Transactions), plus (ii) the aggregate
undrawn amount of all standby Letters of Credit at such time for which such
Person or any of its Subsidiaries is the account party or is otherwise liable
(other than standby Letters of Credit in an amount up to $10,000,000 issued to
support worker’s compensation obligations of the Loan Parties and other than
Letters of Credit supporting any other component of this definition), plus
(iii) the aggregate principal component of Capitalized Lease Obligations owing
by such Person and its Subsidiaries on a consolidated basis or for which such
Person or any of its Subsidiaries is otherwise liable, plus (iv) all Off-Balance
Sheet Liabilities of such Person and its Subsidiaries on a consolidated basis,
plus (v) all Disqualified Stock of such Person and its Subsidiaries on a
consolidated basis.

“Consolidated Indebtedness” means at any time, with respect to any Person, the
Indebtedness of such Person and its Subsidiaries calculated on a consolidated
basis as of such time.

“Consolidated Interest Expense” means, with reference to any period, the
interest expense of USI and its Subsidiaries calculated on a consolidated basis
for such period (net of interest income), including, without limitation, yield
or any other financing costs resembling interest which are payable under any
Receivables Purchase Facility.

“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of USI and its Subsidiaries calculated on a consolidated basis for
such period and on a FIFO basis of inventory valuation.

“Consolidated Net Worth” means at any time, with respect to any Person, the
consolidated stockholders’ equity of such Person and its Subsidiaries calculated
on a consolidated basis and on a FIFO basis of inventory valuation as of such
time.

“Consolidated Total Assets” means, as of any date of determination, with respect
to any Person, the total assets of such Person and its Subsidiaries calculated
in accordance with GAAP on a consolidated basis as of such date.

“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement, take-or-pay contract or the obligations of any such Person as general
partner of a partnership with respect to the liabilities of the partnership
unless the underlying obligation is expressly made non-recourse to such general
partner; provided, however, that the term Contingent Obligation shall not
include endorsements of instruments for deposit or collection in the

 

6



--------------------------------------------------------------------------------

ordinary course of business. The amount of any Contingent Obligation shall be
deemed to be an amount equal to the lesser of (a) an amount equal to the stated
or determinable amount of the primary obligation in respect of which such
Contingent Obligation is made and (b) the maximum amount for which such
guaranteeing person may be liable pursuant to the terms of the instrument
embodying such Contingent Obligation, unless such primary obligation and the
maximum amount for which such guaranteeing person may be liable are not stated
or determinable, in which case the amount of the Contingent Obligation shall be
such guaranteeing person’s reasonably anticipated liability in respect thereof
as determined by such Person in good faith.

“Continuing Director” means, with respect to any Person as of any date of
determination, any member of the board of directors of such Person who (i) was a
member of such board of directors on the Restatement Effective Date, or (ii) was
nominated for election or elected to such board of directors with the approval
of the required majority of the Continuing Directors who were members of such
board at the time of such nomination or election; provided that if any
individual who is so elected or nominated in connection with a merger,
consolidation, acquisition or similar transaction and who was not a Continuing
Director prior thereto, together with all other individuals so elected or
nominated in connection with such merger, consolidation, acquisition or similar
transaction who were not Continuing Directors prior thereto, constitute a
majority of the members of the board of directors of such Person, such
individual shall not be a Continuing Director.

“Controlled Group” means all members of a controlled group of corporations or
other business entities and all trades or businesses (whether or not
incorporated) under common control which, together with USI or any of its
Subsidiaries, are treated as a single employer under Section 414(b) or (c) of
the Code.

“Conversion/Continuation Notice” is defined in Section 2.9.

“Covenant Holiday” is defined in Section 6.20.

“Credit Extension” means the making of an Advance or the issuance of a Facility
LC hereunder.

“Credit Extension Date” means the Borrowing Date for an Advance or the issuance
date for a Facility LC.

“Credit Party” means the Agent, any LC Issuer, the Swing Line Lender or any
other Lender.

“Customer Contract” means any agreement by and between the Borrower and/or any
of its Subsidiaries and a customer of the Borrower and/or any of its
Subsidiaries involving (a) an upfront payment of a rebate expected to be earned
by such customer over the life of such agreement, (b) retention allowances,
conversion allowances or other forms of bonuses or allowances paid to such
customer (collectively, “Allowances”) subject to clawback provisions that
require all or a portion of the payment of the Allowances to be repaid under
certain defined circumstances, (c) installment sales of software and related
services, whether or not such installments are subject to interest and (d) the
deferral of a due date beyond standard payment terms of a full or partial
month’s accounts receivable from such customer, evidenced by a promissory note
and which may or may not be subject to interest.

“Debt Incurrence Pro Forma” is defined in Section 6.14.11.

“Default” means an event described in Article VII.

 

7



--------------------------------------------------------------------------------

“Defaulting Lender” means any Lender that (a) has failed, within two
(2) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Loans, (ii) fund any portion of its participations in Facility
LCs or Swing Line Loans or (iii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Borrower or any Credit Party in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three (3) Business Days
after request by a Credit Party, acting in good faith, to provide a
certification in writing from an authorized officer of such Lender that it will
comply with its obligations to fund prospective Loans and participations in then
outstanding Facility LCs and Swing Line Loans under this Agreement, provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon such Credit Party’s receipt of such certification in form and substance
satisfactory to it and the Agent, or (d) has become, or has a Parent that has
become, the subject of a Bankruptcy Event.

“Departing Lender” means each lender under the Existing Credit Agreement that
executes and delivers to the Agent a Departing Lender Signature Page.

“Departing Lender Signature Page” means each signature page to this Agreement on
which it is indicated that the Departing Lender executing the same shall cease
to be a party to the Existing Credit Agreement on the Restatement Effective
Date.

“Designated Lender” means, with respect to each Designating Lender, each
Eligible Designee designated by such Designating Lender pursuant to
Section 12.1.2.

“Designating Lender” means, with respect to each Designated Lender, the Lender
that designated such Designated Lender pursuant to Section 12.1.2.

“Designation Agreement” is defined in Section 12.1.2.

“Disqualified Stock” means any preferred or other capital stock that, by its
terms (or by the terms of any security into which it is convertible or for which
it is exchangeable), or upon the happening of any event, matures or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
redeemable at the option of the holder thereof, in whole or in part, on or prior
to the date that is ninety-one (91) days after the Facility Termination Date.

“Distribution” is defined in Section 6.10.

“Dollar”, “dollar” and “$” means the lawful currency of the United States of
America.

“Domestic Subsidiary” means any Subsidiary of any Person that is not a Foreign
Subsidiary.

“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.

 

8



--------------------------------------------------------------------------------

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a person with
the intent to sign, authenticate or accept such contract or record.

“Electronic System” means any electronic system, including e-mail, e-fax,
IntraLinks®, ClearPar® and any other Internet or extranet-based site, whether
such electronic system is owned, operated or hosted by the Agent and/or the LC
Issuers and any of their respective Related Parties or any other Person,
providing for access to data protected by passcodes or other security system.

“Eligible Designee” means a special purpose corporation, partnership, trust,
limited partnership or limited liability company that is administered by the
respective Designating Lender or an Affiliate of such Designating Lender and
(i) is organized under the laws of the United States of America or any state
thereof, (ii) is engaged primarily in making, purchasing or otherwise investing
in commercial loans in the ordinary course of its business and (iii) issues (or
parent of which issues) commercial paper rated at least A-1 or the equivalent
thereof by S&P or P-1 or the equivalent thereof by Moody’s.

“Environmental Laws” means any and all applicable federal, state, local and
foreign statutes, laws, judicial decisions, regulations, ordinances, rules,
judgments, orders, decrees, plans, injunctions, permits, concessions, grants,
franchises, licenses, agreements and other governmental restrictions relating to
(i) the protection of the environment, (ii) the effect of the environment on
human health, (iii) emissions, discharges or releases of pollutants,
contaminants, hazardous substances or wastes into surface water, ground water or
land, or (iv) the manufacture, processing, distribution, use, treatment,
storage, disposal, transport or handling of pollutants, contaminants, hazardous
substances or wastes or the clean-up or other remediation thereof.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rules or regulations promulgated thereunder.

“Eurodollar Advance” means an Advance which, except as otherwise provided in
Section 2.11, bears interest at the applicable Eurodollar Rate.

“Eurodollar Base Rate” means, with respect to a Eurodollar Advance for any
Interest Period, the rate for deposits in Dollars as quoted on the Reuters
Screen LIBOR01 Page (or any successor or substitute page on such screen) as of
11:00 a.m. (London time) two (2) Business Days prior to the first day of such
Interest Period, and having a maturity comparable to such Interest Period,
provided that, if such rate does not appear on such page (or any successor or
substitute page on such screen or otherwise on such screen), the “Eurodollar
Base Rate” shall be determined by reference to such other comparable publicly
available service for displaying interest rates applicable to deposits in
Dollars in the London interbank market as may be selected by the Agent or, in
the absence of such availability, by reference to the rate at which deposits in
Dollars in an amount equal to $5,000,000 and for a maturity comparable to such
Interest Period are offered by the principal London office of the Agent in
immediately available funds in the London interbank market at approximately 11:
00 a.m. (London time), two (2) Business Days prior to the commencement of such
Interest Period.

“Eurodollar Loan” means a Loan which, except as otherwise provided in
Section 2.11, bears interest at the applicable Eurodollar Rate.

“Eurodollar Rate” means, with respect to a Eurodollar Advance for the relevant
Interest Period, the sum of (i) the quotient of (a) the Eurodollar Base Rate
applicable to such Interest Period, divided by (b) one minus the Reserve
Requirement (expressed as a decimal) applicable to such Interest Period, plus
(ii) the then Applicable Margin, changing as and when the Applicable Margin
changes.

 

9



--------------------------------------------------------------------------------

“Excluded Rate Management Obligation” means, with respect to any Loan Party, any
Specified Rate Management Obligation if, and to the extent that, all or a
portion of the guarantee of such Loan Party of, or the grant by such Loan Party
of a security interest to secure, such Specified Rate Management Obligation (or
any guarantee thereof) is or becomes illegal under the Commodity Exchange Act or
any rule, regulation or order of the Commodity Futures Trading Commission (or
the application or official interpretation of any thereof) (a) by virtue of such
Loan Party’s failure for any reason to constitute an ECP at the time the
guarantee of such Loan Party or the grant of such security interest becomes or
would become effective with respect to such Specified Rate Management Obligation
or (b) in the case of a Specified Rate Management Obligation subject to a
clearing requirement pursuant to Section 2(h) of the Commodity Exchange Act (or
any successor provision thereto), because such Loan Party is a “financial
entity,” as defined in Section 2(h)(7)(C)(i) of the Commodity Exchange Act (or
any successor provision thereto), at the time the guarantee of such Loan Party
becomes or would become effective with respect to such related Specified Rate
Management Obligation. If a Specified Rate Management Obligation arises under a
master agreement governing more than one swap, such exclusion shall apply only
to the portion of such Specified Rate Management Obligation that is attributable
to swaps for which such guarantee or security interest is or becomes illegal.

“Excluded Taxes” means, in the case of each Lender or applicable Lending
Installation and the Agent, (i) taxes imposed on or measured by its overall net
income (however denominated) , and franchise taxes, branch profits taxes or
similar taxes imposed on it, by (a) the jurisdiction under the laws of which
such Lender, such Lending Installation or the Agent is incorporated or organized
or any political combination or subdivision or taxing authority thereof, (b) the
jurisdiction in which the Agent’s, such Lending Installation’s or such Lender’s
principal executive office or such Lender’s applicable Lending Installation is
located or (c) any other jurisdiction except to the extent the imposition of
such taxes results solely from the Borrower’s operations or presence in such
jurisdiction as reasonably determined by the Lender or the Agent, as applicable,
and (ii) any United States federal withholding taxes imposed by FATCA.

“Exhibit” refers to an exhibit to this Agreement, unless another document is
specifically referenced.

“Existing Credit Agreement” is defined in the Preliminary Statements.

“Existing Revolving Loan” is defined in Section 2.1.1.

“Facility LC” is defined in Section 2.20.1.

“Facility LC Application” is defined in Section 2.20.3.

“Facility LC Collateral Account” is defined in Section 2.20.11.

“Facility Termination Date” means the earlier of (a) July 6, 2018 and (b) the
date of termination in whole of the Aggregate Commitment pursuant to Section 2.5
hereof or the Commitments pursuant to Section 8.1 hereof.

“FATCA” means Section 1471 through 1474 of the Code, as of the date of this
Agreement, (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.

 

10



--------------------------------------------------------------------------------

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any date that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Agent from three Federal funds brokers of recognized standing
selected by it.

“Floating Rate” means, for any day, a rate per annum equal to the sum of (i) the
Alternate Base Rate for such day, changing when and as the Alternate Base Rate
changes plus (ii) the then Applicable Margin, changing as and when the
Applicable Margin changes.

“Floating Rate Advance” means an Advance which, except as otherwise provided in
Section 2.11, bears interest at the Floating Rate.

“Floating Rate Loan” means a Loan which, except as otherwise provided in
Section 2.11, bears interest at the Floating Rate.

“Foreign Subsidiary” means (i) any Subsidiary of any Person that is not
organized under the laws of a jurisdiction located in the United States of
America and (ii) any Subsidiary of a Person described in clause (i) hereof that
is organized under the laws of a jurisdiction located in the United States of
America.

“Foreign Subsidiary Investment” means the sum, without duplication, of (i) the
aggregate outstanding principal amount of all intercompany loans made on or
after the Restatement Effective Date from any Loan Party to any Foreign
Subsidiary; (ii) all outstanding Investments made on or after the Restatement
Effective Date by any Loan Party in any Foreign Subsidiary; and (iii) an amount
equal to the net benefit derived by the Foreign Subsidiaries resulting from any
non-arm’s-length transactions, or any other transfer of assets conducted, in
each case entered into on or after the Restatement Effective Date, between any
Loan Party, on the one hand, and such Foreign Subsidiaries, on the other hand,
other than (a) transactions in the ordinary course of business, and (b) in
respect of legal, accounting, reporting, listing and similar administrative
services provided by any Loan Party to any such Foreign Subsidiary in the
ordinary course of business; provided, that no Permitted Acquisition (or any
transaction or series of transactions of the type described in clauses
(i) through (iii) inclusive reasonably necessary to effect the consummation of
any Permitted Acquisition and/or related thereto and completed on or before the
thirtieth (30th) day after the consummation of such Permitted Acquisition) shall
constitute a Foreign Subsidiary Investment.

“Fronting Fee” is defined in Section 2.20.4.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” means generally accepted accounting principles as in effect in the United
States from time to time.

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank) and any

 

11



--------------------------------------------------------------------------------

group or body charged with setting financial accounting or regulatory capital
rules or standards (including, without limitation, the Financial Accounting
Standards Board, the Bank for International Settlements or the Basel Committee
on Bank Supervision or any successor or similar authority to any of the
foregoing).

“Guarantor” means each of USI’s Domestic Subsidiaries (other than the Borrower
and any SPV) and all other Subsidiaries of USI which become Guarantors in
satisfaction of the provisions of Section 6.23, in each case, together with
their respective permitted successors and assigns.

“Guaranty” means the Amended and Restated Guaranty, dated as of July 8, 2013,
made by USI and certain Subsidiaries of USI in favor of the Agent for the
benefit of the Holders of Secured Obligations, as the same may be amended,
restated, supplemented or otherwise modified from time to time, and as
reaffirmed as of the Restatement Effective Date.

“Holders of Secured Obligations” means, collectively, the holders of the Secured
Obligations from time to time and shall refer to (i) each Lender in respect of
its Loans, (ii) the LC Issuers in respect of Reimbursement Obligations,
(iii) the Agent, the Lenders, the Swing Loan Lender and the LC Issuers in
respect of all other present and future obligations and liabilities of USI, the
Borrower or any of their respective Domestic Subsidiaries of every type and
description arising under or in connection with this Agreement or any other Loan
Document, (iii) each Person benefiting from indemnities made by USI, the
Borrower or any Subsidiary hereunder or under other Loan Documents, (iv) each
Lender (or Affiliate thereof), in respect of all Rate Management Obligations of
the Borrower to such Lender (or such Affiliate) as exchange party or
counterparty under any Rate Management Transaction, and (v) their respective
successors, transferees and assigns (to the extent not prohibited by this
Agreement).

“Hostile Acquisition” means (a) the acquisition of the equity interests of a
Person through a tender offer or similar solicitation of the owners of such
equity interests which has not been approved (prior to such acquisition) by the
board of directors (or any other applicable governing body) of such Person or by
similar action if such Person is not a corporation and (b) any such acquisition
as to which such approval has been withdrawn.

“Identified Disclosure Documents” means, collectively, USI’s Annual Report on
Form 10-K for the fiscal year ended December 31, 2012, USI’s Quarterly Report on
Form 10-Q for the period ending on March 31, 2013, and the Current Reports on
Form 8-K filed by USI on January 4, 2013, January 25, 2013, February 14,
2013, April 22, 2013, May 17, 2013, May 20, 2013 and June 17, 2013, in each case
as filed with the SEC, and any written disclosure memorandum delivered to the
Lenders on or prior to June 28, 2013.

“Indebtedness” of a Person means, at any time, without duplication, such
Person’s (i) obligations for borrowed money which in accordance with GAAP would
be shown as a liability on the consolidated balance sheet of such Person,
(ii) obligations representing the deferred purchase price of Property or
services (other than current accounts payable arising in the ordinary course of
such Person’s business payable on terms customary in the trade and accrued
expenses in connection with the provision of services incurred in the ordinary
course of such Person’s business), (iii) Indebtedness of others, whether or not
assumed, secured by Liens or payable out of the proceeds or production from
Property now or hereafter owned or acquired by such Person (provided that the
amount of any such Indebtedness at any time shall be deemed to be the lesser of
(a) such Indebtedness at such time and (b) the fair market value of such
Property, as determined by such Person in good faith at such time),
(iv) financial obligations which are evidenced by notes, bonds, debentures,
acceptances, or other instruments, (v) obligations to purchase securities or
other Property arising out of or in connection with the sale of the same or
substantially similar securities or Property, (vi) Capitalized Lease
Obligations, (vii) Contingent Obligations of such

 

12



--------------------------------------------------------------------------------

Person in respect of any Indebtedness, (viii) reimbursement obligations under
Letters of Credit, bankers’ acceptances, surety bonds and similar instruments,
(ix) Off-Balance Sheet Liabilities, (x) Net Mark-to-Market Exposure under Rate
Management Transactions and (xi) Disqualified Stock.

“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender,
(c) USI, any of its Subsidiaries or any of its Affiliates or (d) a company,
investment vehicle or trust for, or owned and operated for the primary benefit
of, a natural person or relative(s) thereof.

“Intellectual Property Security Agreements” means each of (i) the Amended and
Restated Trademark Security Agreement, dated as of October 15, 2007, by and
among the Agent, the Borrower and Lagasse, LLC (successor-by-merger to Lagasse,
Inc.), (ii) the Trademark Security Agreement, dated as of December 21, 2007, by
and between the Agent and ORS Nasco, LLC (successor-by-merger to ORS Nasco,
Inc.), (iii) the Trademark Security Agreement, dated as of November 1, 2012, by
and among the Agent, O.K.I. Supply, LLC (successor-by-merger to OKI Bearing
Management Co.) and the other Loan Parties party thereto, (iv) the Amended and
Restated Copyright Security Agreement, dated as of October 15, 2007, by and
between the Agent and the Borrower, (v) the Copyright Security Agreement, dated
as of December 21, 2007, by and between the Agent and ORS Nasco, LLC
(successor-by-merger to ORS Nasco, Inc.), (vi) the Copyright Security Agreement,
dated as of November 1, 2012, by and among the Agent and O.K.I. Supply, LLC
(successor-by-merger to O.K.I. Supply Co.) and the other Loan Parties party
thereto and (vii) such other intellectual property security documents as the
Borrower or any Affiliate may from time to time make in favor of the Agent, in
each case as the same may be amended, restated, supplemented or otherwise
modified from time to time.

“Intercreditor Agreement” means the Intercreditor Agreement, dated as of
October 15, 2007, among the Agent, the holders of the Borrower’s Floating Rate
Secured Senior Notes, Series 2007-A, due October 15, 2014 listed on Annex II
attached thereto, and such other parties as may from time to time become parties
thereto.

“Interest Period” means, with respect to a Eurodollar Advance, a period of one,
three or six months, or, to the extent available to all of the Lenders, twelve
months, commencing on a Business Day selected by the Borrower pursuant to this
Agreement. Such Interest Period shall end on but exclude the day which
corresponds numerically to such date one, three or six months, or, if
applicable, twelve months, thereafter, provided, however, that if there is no
such numerically corresponding day in such next, third, sixth or twelfth
succeeding month, such Interest Period shall end on the last Business Day of
such next, third, sixth or twelfth succeeding month. If an Interest Period would
otherwise end on a day which is not a Business Day, such Interest Period shall
end on the next succeeding Business Day, provided, further, that if said next
succeeding Business Day falls in a new calendar month, such Interest Period
shall end on the immediately preceding Business Day.

“Investment” of a Person means any loan, advance (other than commission, travel,
relocation and similar advances to directors, officers and employees made in the
ordinary course of business), extension of credit (other than accounts
receivable arising in the ordinary course of business on terms customary in the
trade) or contribution of capital by such Person; stocks, bonds, mutual funds,
partnership interests, notes, debentures or other securities owned by such
Person; any deposit accounts and certificates of deposit owned by such Person;
and structured notes, derivative financial instruments and other similar
instruments or contracts owned by such Person, other than any transfer of shares
of USI’s capital stock that have been repurchased by USI in accordance with the
terms of this Agreement and held in treasury. For purposes of valuing any
Investment (other than an Investment in a Foreign Subsidiary in existence on the
Restatement Effective Date) hereunder, such Investment shall be valued at the
initial amount thereof, without giving effect to any write-downs or write-offs
thereof or any revaluation for currency fluctuations after the date any such
Investment is made, but giving effect to any net reduction in such Investment

 

13



--------------------------------------------------------------------------------

resulting from any repurchase, repayment or redemption of such Investment,
proceeds realized on the sale of such Investment and amounts received
representing any return of capital. For purposes of valuing any Investment in a
Foreign Subsidiary in existence on the Restatement Effective Date hereunder,
such Investment shall be valued at the book value thereof as at the Restatement
Effective Date, without giving effect to any write-downs or write-offs thereof
or any revaluation for currency fluctuations after the Restatement Effective
Date, but giving effect to any net reduction in such Investment resulting from
any repurchase, repayment or redemption of such Investment, proceeds realized on
the sale of such Investment and amounts received representing any return of
capital.

“JPMorgan Chase” means JPMorgan Chase Bank, National Association, in its
individual capacity, and its successors.

“LC Fee” is defined in Section 2.20.4.

“LC Issuer” means JPMorgan Chase (or any Subsidiary or Affiliate of JPMorgan
Chase designated by JPMorgan Chase) or U.S. Bank National Association or Wells
Fargo Bank, National Association, as applicable, in its respective capacity as
issuer of Facility LCs hereunder.

“LC Obligations” means, at any time, the sum, without duplication, of (i) the
aggregate undrawn amount under all Facility LCs outstanding at such time plus
(ii) the aggregate unpaid amount at such time of all Reimbursement Obligations.
The LC Obligations of any Lender at any time shall be its Pro Rata Share of the
total LC Obligations at such time.

“LC Payment Date” is defined in Section 2.20.5.

“LC Reimbursement Date” is defined in Section 2.20.6.

“Lenders” means the lending institutions listed on the signature pages of this
Agreement and their respective successors and assigns. Unless otherwise
specified, the term “Lenders” includes the Swing Line Lender and the LC Issuers.

“Lending Installation” means, with respect to a Lender or the Agent, the office,
branch, Subsidiary or Affiliate of such Lender or the Agent listed on the
signature pages hereof or on the administrative information sheets provided to
the Agent in connection herewith or on a Schedule or otherwise selected by such
Lender or the Agent pursuant to Section 2.17.

“Letter of Credit” of a Person means a letter of credit or similar instrument
which is issued upon the application of such Person or upon which such Person is
an account party or, without duplication, for which such Person has a
reimbursement obligation.

“Leverage Ratio” is defined in Section 6.20.

“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, the interest of a vendor or lessor under any
conditional sale, Capitalized Lease or other title retention agreement).

“Loan” means, with respect to a Lender, such Lender’s loan made pursuant to
Article II (or any conversion or continuation thereof), whether constituting a
Revolving Loan or a Swing Line Loan.

 

14



--------------------------------------------------------------------------------

“Loan Documents” means this Agreement, the Facility LC Applications, the
Collateral Documents, the Guaranty, and all other documents, instruments, notes
(including any Notes issued pursuant to Section 2.13 (if requested)) and
agreements executed in connection herewith or therewith or contemplated hereby
or thereby, as the same may be amended, restated or otherwise modified and in
effect from time to time.

“Loan Parties” means, collectively, USI, the Borrower and each of the
Guarantors.

“Material Adverse Effect” means, a material adverse effect on (a) the business,
financial condition, operations or properties of USI and its Subsidiaries taken
as a whole, (b) the validity or enforceability of any Loan Document or the
rights and remedies of the Agent or the Lenders thereunder, (c) the ability of
USI, the Borrower or any of its Subsidiaries to perform their respective payment
or other material obligations under the Loan Documents or (d) the rights or
remedies of Agent, any LC Issuer or the Lenders under any of the Loan Documents
or their rights with respect to the Collateral taken as a whole.

“Material Disposition” means any sale or other disposition or series of related
sales or dispositions by USI or any Subsidiary of (1) any equity interests of a
Subsidiary (other than directors’ qualifying shares or shares required by
applicable law to be held by a Person other than USI or a Subsidiary) or (2) all
or substantially all of the assets of any division or line of business of USI or
any Subsidiary, in each case, that yields gross proceeds to USI or any of its
Subsidiaries in excess of $25,000,000 and excluding, in each case, (x) a sale or
other disposition by a Subsidiary to USI or USI or a Subsidiary to a Subsidiary
and (y) dispositions of cash or Cash Equivalent Investments in the ordinary
course of business.

“Material Foreign Subsidiary” means any direct or indirect first-tier Foreign
Subsidiary of USI that at any time has (i) (a) sales as of the last day of any
fiscal quarter (calculated on a consolidated basis for such Subsidiary and its
consolidated Subsidiaries for the twelve-month period then ended) greater than
or equal to five percent (5%) of consolidated sales of USI and its Subsidiaries
for such period and (b) Consolidated EBITDA as of the last day of such fiscal
quarter (calculated on a consolidated basis for such Subsidiary and its
consolidated Subsidiaries for the twelve-month period then ended) greater than
or equal to five percent (5%) of Consolidated EBITDA of USI and its Subsidiaries
for such period, or (ii) on a consolidated basis for such Subsidiary and its
consolidated Subsidiaries at any time five percent (5%) or more of the
consolidated total assets of USI and its Subsidiaries as reported in the most
recent annual or quarterly financial statements of USI delivered pursuant to
Section 6.1 (or, prior to the delivery of the first such financial statements
delivered hereunder, ending on March 31, 2013); provided, that, if as of the
last day of any fiscal quarter the aggregate amount of consolidated sales or
Consolidated EBITDA of all first-tier Foreign Subsidiaries of USI that are not
Material Foreign Subsidiaries exceeds twenty percent (20%) of the consolidated
sales or Consolidated EBITDA of USI and its Subsidiaries as of the end of any
such fiscal quarter, the Borrower (or, in the event the Borrower has failed to
do so within thirty (30) days after the earlier of (x) the date the Borrower
delivers the financial statements for such fiscal quarter pursuant to
Section 6.1 (or, prior to the delivery of the first such financial statements
delivered hereunder, ending on March 31, 2013) and (y) the date such financial
statements for such fiscal quarter shall be required to be delivered pursuant to
Section 6.1 (or, prior to the delivery of the first such financial statements
delivered hereunder, ending on March 31, 2013), the Agent shall, to the extent
legally practicable under applicable law, designate sufficient first-tier
Foreign Subsidiaries as “Material Foreign Subsidiaries” to eliminate such
excess, and such designated Foreign Subsidiaries shall for all purposes of this
Agreement constitute Material Foreign Subsidiaries.

 

15



--------------------------------------------------------------------------------

“Material Indebtedness” means any Indebtedness in an outstanding principal
amount of $25,000,000 or more in the aggregate (or the equivalent thereof in any
currency other than Dollars), other than the Obligations.

“Maximum Payment Amount” means, in any fiscal quarter, an amount equal to the
greater of (i) 105% of the amount of cash dividends issued by USI in USI’s
immediately preceding fiscal quarter and (b) 20% of USI’s Consolidated Net
Income (if positive) for the immediately preceding fiscal quarter.

“Maximum Rate” is defined in Section 9.18.

“Modify” and “Modification” are defined in Section 2.20.1.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, which is covered by Title IV of ERISA and to which
USI or any member of the Controlled Group is obligated to make contributions.

“Net Mark-to-Market Exposure” of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Rate Management Transactions. “Unrealized
losses” means the fair market value of the cost to such Person of replacing such
Rate Management Transaction as of the date of determination (assuming the Rate
Management Transaction were to be terminated as of that date), and “unrealized
profits” means the fair market value of the gain to such Person of replacing
such Rate Management Transaction as of the date of determination (assuming such
Rate Management Transaction were to be terminated as of that date).

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-U.S. Lender” is defined in Section 3.5(iv).

“Note” is defined in Section 2.13.

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all Reimbursement Obligations, accrued and unpaid fees, all expense
and other reimbursement obligations, and all indemnities and other obligations
of any Loan Party to the Agent, any Lender, the Arrangers (or any Affiliate of
any of the foregoing) or any Person benefiting from indemnities made by any Loan
Party hereunder or under any other Loan Document, in each case of any kind or
nature, present or future, arising under this Agreement, the Existing Credit
Agreement or any other Loan Document, whether direct or indirect (including
those acquired by assignment), absolute or contingent, due or to become due, now
existing or hereafter arising and however acquired. The term includes, without
limitation, all interest, charges, expenses, fees, outside attorneys’ fees and
disbursements, paralegals’ fees (in each case whether or not allowed under the
Federal bankruptcy laws), and any other sum chargeable to any Loan Party under
this Agreement, the Existing Credit Agreement or any other Loan Document.

“Off-Balance Sheet Liability” of a Person means, without duplication, the
principal component of (i) any Receivables Purchase Facility or any other
repurchase obligation or liability of such Person with respect to accounts or
notes receivable sold by such Person (other than the sale or disposition in the
ordinary course of business of accounts or notes receivable in connection with
the compromise or collection thereof consistent with customary industry practice
(and not as part of any bulk sale or financing of receivables)) or (ii) any
liability under any so-called “synthetic lease” or “tax ownership

 

16



--------------------------------------------------------------------------------

operating lease” transaction entered into by such Person; provided that
“Off-Balance Sheet Liabilities” shall not include the principal component of the
foregoing if such principal component (a) is otherwise reflected as a liability
on such Person’s consolidated balance sheet or (b) is deducted from revenues in
determining such Person’s consolidated net income but is not thereafter added
back in calculating such Person’s Consolidated EBITDA.

“Off-Balance Sheet Trigger Event” is defined in Section 7.15.

“Operating Lease” of a Person means any lease of Property (other than a
Capitalized Lease) by such Person as lessee which has an original term
(including any required renewals and any renewals effective at the option of the
lessor) of one year or more.

“Other Taxes” is defined in Section 3.5(ii).

“Outstanding Credit Exposure” means, as to any Lender at any time, the sum of
(i) the aggregate principal amount of its Revolving Loans outstanding at such
time, plus (ii) an amount equal to its ratable obligation to purchase
participations in the aggregate principal amount of Swing Line Loans outstanding
at such time, plus (iii) an amount equal to its ratable obligation to purchase
participations in the LC Obligations at such time.

“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.

“Participant Register” is defined in Section 12.2.3.

“Participants” is defined in Section 12.2.1.

“Patriot Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

“Payment Date” means the last day of each March, June, September and December
and the Facility Termination Date.

“Permitted Acquisition” is defined in Section 6.13.5.

“Permitted Customer Financing Guarantee” means any guaranty or repurchase or
recourse obligations of any Loan Party, incurred in the ordinary course of
business, in respect of Indebtedness incurred by a customer of any Loan Party.

“Permitted Priority Liens” means any Liens permitted by Section 6.15 and
(i) arising by operation of applicable law (and not solely by contract) that are
perfected (other than by the filing of a financing statement or other filing or
control agreement) and accorded priority over the Agent’s Liens on the
Collateral by operation of applicable law, (ii) arising under any of
Section 6.15.6, 6.15.7, 6.15.21 or 6.15.23 or (iii) securing purchase money
Indebtedness, Capitalized Lease Obligations or Indebtedness described in the
parenthetical of Section 6.14.13, in each case to the extent the same are
permitted to exist or otherwise be incurred hereunder.

“Permitted Purchase Money Indebtedness” is defined in Section 6.14.5.

 

17



--------------------------------------------------------------------------------

“Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.

“Plan” means an employee pension benefit plan, excluding any Multiemployer Plan,
which is covered by Title IV of ERISA or subject to the minimum funding
standards under Section 412 of the Code as to which USI or any member of the
Controlled Group may reasonably be expected to have any liability.

“Plan Assets” is defined in Section 5.14.

“Pricing Schedule” means the Schedule identifying the Applicable Margin and
Applicable Fee Rate attached hereto and identified as such.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase as its prime rate in effect at its principal office in
New York City; each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective.

“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.

“Pro Rata Share” means, with respect to any Lender at any time, the percentage
obtained by dividing (i) such Lender’s Commitment at such time by (ii) the
Aggregate Commitment at such time; provided, however, that if the Aggregate
Commitment has been terminated pursuant to the terms of this Agreement, then
“Pro Rata Share” means the percentage obtained by dividing (a) such Lender’s
Outstanding Credit Exposure at such time by (b) the Aggregate Outstanding Credit
Exposure at such time; provided, further, that in the case of Section 2.22 when
a Defaulting Lender shall exist, “Pro Rata Share” shall mean the percentage of
the total Commitment (disregarding any Defaulting Lender’s Commitment)
represented by such Lender’s Commitment. If the Aggregate Commitment has
terminated or expired, the Pro Rata Shares shall be determined based upon the
Commitments most recently in effect, giving effect to any assignments and to any
Lender’s status as a Defaulting Lender at the time of determination.

“Purchase Price” means the total consideration and other amounts payable in
connection with any Acquisition, including, without limitation, any portion of
the consideration payable in cash, all Indebtedness incurred or assumed in
connection with such Acquisition, but exclusive of the value of any capital
stock or other equity interests of USI, the Borrower or any Subsidiary issued as
consideration for such Acquisition.

“Purchasers” is defined in Section 12.3.1.

“Qualifying Permitted Acquisition” means a Permitted Acquisition in which the
cash portion of the Purchase Price is greater that $25,000,000.

“Rate Management Obligations” of a Person means any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) under (i) any and all Rate
Management Transactions, and (ii) any and all cancellations, buy backs,
reversals, terminations or assignments of any Rate Management Transactions.

 

18



--------------------------------------------------------------------------------

“Rate Management Transaction” means any transaction (including an agreement with
respect thereto) now existing or hereafter entered into by USI, the Borrower or
a Subsidiary which is a rate swap, basis swap, forward rate transaction, equity
or equity index swap, equity or equity index option, bond option, interest rate
option, foreign exchange transaction, cap transaction, floor transaction, collar
transaction, forward transaction, currency swap transaction, cross-currency rate
swap transaction, currency option or any other similar transaction (including
any option with respect to any of these transactions) or any combination
thereof, whether linked to one or more interest rates, foreign currencies,
commodity prices or equity prices.

“Receivables Purchase Documents” means any series of receivables purchase or
sale agreements, servicing agreements and other related agreements generally
consistent with terms contained in comparable structured finance transactions
pursuant to which USI, the Borrower or any of its Subsidiaries, in their
respective capacities as sellers or transferors of any receivables, sell or
transfer, directly or indirectly, to SPVs all of their respective right, title
and interest in and to (but not their obligations under) certain receivables for
further sale or transfer (or granting of Liens to other purchasers of or
investors in such assets or interests therein (and the other documents,
instruments and agreements executed in connection therewith)), as any such
agreements may be amended, restated, supplemented or otherwise modified from
time to time, or any replacement or substitution therefor.

“Receivables Purchase Facility” means any securitization facility made available
to USI, the Borrower or any of its Subsidiaries, pursuant to which receivables
of USI, the Borrower or any of its Subsidiaries are transferred, directly or
indirectly, to one or more SPVs, and thereafter to certain investors, pursuant
to the terms and conditions of the Receivables Purchase Documents.

“Regulation D” means Regulation D of the Board as from time to time in effect
and any successor thereto or other regulation or official interpretation of the
Board relating to reserve requirements applicable to member banks of the Federal
Reserve System.

“Regulation U” means Regulation U of the Board as from time to time in effect
and any successor or other regulation or official interpretation of the Board
relating to the extension of credit by banks, non-banks and non-broker lenders
for the purpose of purchasing or carrying margin stocks applicable to member
banks of the Federal Reserve System.

“Regulation X” means Regulation X of the Board as from time to time in effect
and any successor or other regulation or official interpretation of the Board
relating to the extension of credit by foreign lenders for the purpose of
purchasing or carrying margin stock (as defined therein).

“Reimbursement Obligations” means, at any time, with respect to any LC Issuer,
the aggregate of all obligations of the Borrower then outstanding under
Section 2.20 to reimburse such LC Issuer for amounts paid by such LC Issuer in
respect of any one or more drawings under Facility LCs issued by such LC Issuer;
or, as the context may require, all such Reimbursement Obligations then
outstanding to reimburse all of the LC Issuers.

“Required Lenders” means, at any date, Lenders in the aggregate holding more
than 50% of the sum of the Aggregate Commitment plus the aggregate principal
amount of all Term Loans, if any, or, if the Aggregate Commitment has been
terminated, Lenders in the aggregate holding more than 50% of the sum of the
Aggregate Outstanding Credit Exposure plus the aggregate principal amount of all
Term Loans, if any.

 

19



--------------------------------------------------------------------------------

“Reserve Requirement” means, with respect to an Interest Period, the aggregate
of the maximum reserve percentages (including any marginal, special, emergency
or supplemental reserves) expressed as a decimal established by the Board to
which the Agent is subject for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D). Such reserve percentages shall
include those imposed pursuant to Regulation D. Eurodollar Loans shall be deemed
to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under Regulation D or any
comparable regulation. The Reserve Requirement shall be adjusted automatically
on and as of the effective date of any change in any reserve percentage.

“Restatement Effective Date” means July 8, 2013.

“Revolving Loan” means, with respect to a Lender, such Lender’s loan made
pursuant to its commitment to lend set forth in Section 2.1 (and any conversion
or continuation thereof) and includes any Existing Revolving Loan.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies Inc., and any successor thereto.

“Sanctions Laws and Regulations” means any sanctions, prohibitions or
requirements imposed by any executive order or by any sanctions program
administered by the U.S. Department of the Treasury Office of Foreign Assets
Control.

“Schedule” refers to a specific schedule to this Agreement, unless another
document is specifically referenced.

“SEC” means the United States Securities and Exchange Commission, and any
successor thereto.

“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.

“Secured Obligations” means, collectively, (i) the Obligations and (ii) so long
as any Lender shall remain a Lender hereunder and subject to the proviso below,
all Rate Management Obligations owing in connection with Rate Management
Transactions to such Lender or any Affiliate of such Lender; provided that the
definition of “Secured Obligations” shall not create any guaranty by any Loan
Party of (or grant of security interest by any Loan Party to support) any
Excluded Rate Management Obligations of such Loan Party for purposes of
determining any obligations of any Loan Party.

“Securities Act” means the United States Securities Act of 1933.

“Security Agreement” means the Amended and Restated Pledge and Security
Agreement, dated as of October 15, 2007, by and between the Borrower, USI and
certain Subsidiaries of USI, as grantors thereunder, and JPMorgan Chase Bank,
National Association, as collateral agent, as the same may be amended, restated,
supplemented or otherwise modified from time to time.

“Single Employer Plan” means a Plan maintained by USI or any member of the
Controlled Group for employees of USI or any member of the Controlled Group.

 

20



--------------------------------------------------------------------------------

“Solvent” means, when used with respect to USI and its Subsidiaries (on a
consolidated basis), that at the time of determination:

(i) the fair value of their consolidated assets (both at fair valuation and at
present fair saleable value) is equal to or in excess of the total amount of
their consolidated liabilities, including without limitation contingent
liabilities; and

(ii) they are then able and presently expect to be able to pay their
consolidated debts as they mature; and

(iii) they have capital sufficient to carry on their business as conducted.

With respect to contingent liabilities (such as litigation, guarantees and
pension plan liabilities), such liabilities shall be computed at the amount
which, in light of all the facts and circumstances existing at the time,
represent the amount which can be reasonably be expected to become an actual or
matured liability.

“Specified Rate Management Obligation” means, with respect to any Loan Party,
any obligation to pay or perform under any agreement, contract or transaction
that constitutes a “swap” within the meaning of section 1a(47) of the Commodity
Exchange Act or any rules or regulations promulgated thereunder.

“SPV” means any special purpose entity established for the purpose of purchasing
or otherwise receiving or acquiring (including through contributions of capital)
receivables in connection with a receivables securitization transaction
permitted under the terms of this Agreement.

“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.
Unless otherwise expressly provided, all references herein to a “Subsidiary”
shall mean a Subsidiary of USI.

“Substantial Portion” means, with respect to the Property of USI and its
Subsidiaries, Property which represents more than 10% of the consolidated assets
of USI and its Subsidiaries or property which is responsible for more than 10%
of the consolidated net sales or of the Consolidated Net Income of USI and its
Subsidiaries, in each case, as would be shown in the consolidated financial
statements of USI and its Subsidiaries as at the end of the four fiscal quarter
period ending with the fiscal quarter immediately prior to the fiscal quarter in
which such determination is made (or if financial statements have not been
delivered hereunder for that fiscal quarter which ends the four fiscal quarter
period, then the financial statements delivered hereunder for the quarter ending
immediately prior to that quarter).

“Swing Line Borrowing Notice” is defined in Section 2.4.2.

“Swing Line Commitment” means the obligation of the Swing Line Lender to make
Swing Line Loans up to a maximum principal amount of $50,000,000 at any one time
outstanding.

“Swing Line Exposure” means, at any time, the aggregate principal amount of all
Swing Line Loans outstanding at such time. The Swing Line Exposure of any Lender
shall be its Pro Rata Share of the total Swing Line Exposure at such time.

“Swing Line Lender” means JPMorgan Chase or such other Lender which may succeed
to its rights and obligations as Swing Line Lender pursuant to the terms of this
Agreement.

 

21



--------------------------------------------------------------------------------

“Swing Line Loan” means a Loan made available to the Borrower by the Swing Line
Lender pursuant to Section 2.4 and includes any “Swing Line Loan” made pursuant
to the Existing Credit Agreement and outstanding on the Restatement Effective
Date.

“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, fees, assessments, charges or withholdings, and any and all
liabilities with respect to the foregoing, but excluding Excluded Taxes and
Other Taxes.

“Term Loan” is defined in Section 2.21.

“Transferee” is defined in Section 12.4.

“Type” means, with respect to any Advance, its nature as a Floating Rate Advance
or a Eurodollar Advance and with respect to any Loan, its nature as a Floating
Rate Loan or a Eurodollar Loan.

“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.

“USI” means United Stationers Inc., a Delaware corporation, and its permitted
successors and assigns (including, without limitation, a debtor in possession on
its behalf).

“Weighted Average Life to Maturity” means when applied to any Indebtedness at
any date, the number of years obtained by dividing (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required scheduled payments of principal,
including payment at final maturity, in respect thereof, by (b) the number of
years (calculated to the nearest one-twelfth) that will elapse between such date
and the making of such payment, by (ii) the then outstanding principal amount of
such Indebtedness.

“Wholly-Owned Subsidiary” of a Person means (i) any Subsidiary all of the
outstanding voting securities (other than directors’ qualifying shares and, in
the case of a Foreign Subsidiary, other than nominal amounts of shares required
to be held by Persons other than USI and Wholly-Owned Subsidiaries under
applicable law) of which shall at the time be owned or controlled, directly or
indirectly, by such Person or one or more Wholly-Owned Subsidiaries of such
Person, or by such Person and one or more Wholly-Owned Subsidiaries of such
Person, or (ii) any partnership, limited liability company, association, joint
venture or similar business organization 100% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.

1.2. Terms Generally. The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The word “will” shall be
construed to have the same meaning and effect as the word “shall”. The word
“law” shall be construed as referring to all statutes, rules, regulations, codes
and other laws (including official rulings and interpretations thereunder having
the force of law or with which affected Persons customarily comply), and all
judgments, orders and decrees, of all Governmental Authorities. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, restatements, supplements or modifications set forth herein),
(b) any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or

 

22



--------------------------------------------------------------------------------

otherwise modified (including by succession of comparable successor laws),
(c) any reference herein to any Person shall be construed to include such
Person’s successors and assigns (subject to any restrictions on assignment set
forth herein) and, in the case of any Governmental Authority, any other
Governmental Authority that shall have succeeded to any or all functions
thereof, (d) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (e) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (f) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

ARTICLE II

THE CREDITS

2.1. Existing Revolving Loans; Commitment.

2.1.1 Existing Revolving Loans. Prior to the Restatement Effective Date,
revolving loans were previously made to the Borrower under the Existing Credit
Agreement which remain outstanding as of the date of this Agreement (such
outstanding revolving loans being hereinafter referred to as the “Existing
Revolving Loans”). Subject to the terms and conditions set forth in this
Agreement, the Borrower and each of the Lenders agree that on the Restatement
Effective Date but subject to the satisfaction of the conditions precedent set
forth in Sections 4.1 and 4.2 (as applicable), the Existing Revolving Loans
shall be reevidenced as Revolving Loans under this Agreement and the terms of
the Existing Revolving Loans shall be restated in their entirety and shall be
evidenced by this Agreement.

2.1.2 Commitment. From and including the Restatement Effective Date and prior to
the Facility Termination Date, upon the satisfaction of the conditions precedent
set forth in Sections 4.1 and 4.2, as applicable, each Lender severally and not
jointly agrees, on the terms and conditions set forth in this Agreement, to
(i) make Revolving Loans to the Borrower in Dollars from time to time and
(ii) participate in Facility LCs issued upon the request of the Borrower, in
each case in an amount not to exceed in the aggregate at any one time
outstanding its Pro Rata Share of the Available Aggregate Commitment; provided
that at no time shall the Aggregate Outstanding Credit Exposure hereunder exceed
the Aggregate Commitment. Subject to the terms of this Agreement, the Borrower
may borrow, repay and reborrow Revolving Loans at any time prior to the Facility
Termination Date. The commitment of each Lender to lend hereunder shall
automatically expire on the Facility Termination Date. The LC Issuers will issue
Facility LCs hereunder on the terms and conditions set forth in Section 2.20.

2.2. Required Payments; Termination. Any outstanding Advances and all other
unpaid Obligations shall be paid in full by the Borrower on the Facility
Termination Date. Notwithstanding the termination of the Commitments under this
Agreement on the Facility Termination Date, until all of the Obligations (other
than contingent indemnity obligations) shall have been fully paid and satisfied
and all financing arrangements among the Borrower and the Lenders hereunder and
under the other Loan Documents shall have been terminated, all of the rights and
remedies under this Agreement and the other Loan Documents shall survive.

 

23



--------------------------------------------------------------------------------

2.3. Ratable Loans; Types of Advances. (a) Each Advance hereunder (other than a
Swing Line Loan) shall consist of Revolving Loans made from the several Lenders
ratably in proportion to the ratio that their respective Commitments bear to the
Aggregate Commitment.

(b) The Advances may be Floating Rate Advances or Eurodollar Advances, or a
combination thereof, selected by the Borrower in accordance with Sections 2.8
and 2.9, or Swing Line Loans selected by the Borrower in accordance with
Section 2.4.

2.4. Swing Line Loans.

2.4.1 Amount of Swing Line Loans. Upon the satisfaction of the conditions
precedent set forth in Section 4.2 and, if such Swing Line Loan is to be made on
the date of the initial Credit Extension hereunder, the satisfaction of the
conditions precedent set forth in Section 4.1 as well, from and including the
Restatement Effective Date and prior to the Facility Termination Date, the Swing
Line Lender agrees, on the terms and conditions set forth in this Agreement, to
make Swing Line Loans in Dollars to the Borrower from time to time in an
aggregate principal amount not to exceed the Swing Line Commitment, provided
that (i) the Aggregate Outstanding Credit Exposure shall not at any time exceed
the Aggregate Commitment and (ii) at no time shall the sum of (a) the Swing Line
Loans then outstanding, plus (b) the outstanding Revolving Loans made by the
Swing Line Lender pursuant to Section 2.1 (including its participation in any
Facility LCs), exceed the Swing Line Lender’s Commitment at such time. Subject
to the terms of this Agreement, the Borrower may borrow, repay and reborrow
Swing Line Loans at any time prior to the Facility Termination Date.

2.4.2 Borrowing Notice. The Borrower shall deliver to the Agent and the Swing
Line Lender irrevocable notice (a “Swing Line Borrowing Notice”) not later than
2:00 p.m. (Chicago time) on the Borrowing Date of each Swing Line Loan,
specifying (i) the applicable Borrowing Date (which date shall be a Business
Day), and (ii) the aggregate amount of the requested Swing Line Loan which shall
be an amount not less than $100,000. The Swing Line Loans shall bear interest at
the Floating Rate or such other rate per annum as shall be agreed to by the
Swing Line Lender and the Borrower.

2.4.3 Making of Swing Line Loans. Promptly after receipt of a Swing Line
Borrowing Notice, the Agent shall notify each Lender by fax or other similar
form of transmission, of the requested Swing Line Loan. Not later than 4:00 p.m.
(Chicago time) on the applicable Borrowing Date, the Swing Line Lender shall
make available the Swing Line Loan, in funds immediately available in Chicago,
to the Agent at its address specified pursuant to Article XIII. The Agent will
promptly make the funds so received from the Swing Line Lender available to the
Borrower on the Borrowing Date at the Agent’s aforesaid address in an account
maintained and designated by the Borrower.

2.4.4 Repayment of Swing Line Loans. Each Swing Line Loan shall be paid in full
by the Borrower on or before the fifth (5th) Business Day after the Borrowing
Date for such Swing Line Loan. In addition, the Swing Line Lender (i) may at any
time in its sole discretion with respect to any outstanding Swing Line Loan, or
(ii) shall, on the fifth (5th) Business Day after the Borrowing Date of any
Swing Line Loan, require each Lender (including the Swing Line Lender) to make a
Revolving Loan in the amount of such Lender’s Pro Rata Share of such Swing Line
Loan (including, without limitation, any interest accrued and unpaid thereon),
for the purpose of repaying such Swing Line Loan. Not later than 2:00 p.m.
(Chicago time) on the date of any notice received pursuant to this
Section 2.4.4, each Lender shall make available its required Revolving Loan, in
funds immediately available in Chicago to the Agent at its address

 

24



--------------------------------------------------------------------------------

specified pursuant to Article XIII. Revolving Loans made pursuant to this
Section 2.4.4 shall initially be Floating Rate Loans and thereafter may be
continued as Floating Rate Loans or converted into Eurodollar Loans in the
manner provided in Section 2.9 and subject to the other conditions and
limitations set forth in this Article II. Unless a Lender shall have notified
the Swing Line Lender, prior to its making any Swing Line Loan, that any
applicable condition precedent set forth in Section 4.1 or 4.2 had not then been
satisfied, such Lender’s obligation to make Revolving Loans pursuant to this
Section 2.4.4 to repay Swing Line Loans shall be unconditional, continuing,
irrevocable and absolute and shall not be affected by any circumstances,
including, without limitation, (a) any set-off, counterclaim, recoupment,
defense or other right which such Lender may have against the Agent, the Swing
Line Lender or any other Person, (b) the occurrence or continuance of a Default
or Unmatured Default, (c) any adverse change in the condition (financial or
otherwise) of the Borrower, or (d) any other circumstance, happening or event
whatsoever. In the event that any Lender fails to make payment to the Agent of
any amount due under this Section 2.4.4, the Agent shall be entitled to receive,
retain and apply against such obligation the principal and interest otherwise
payable to such Lender hereunder until the Agent receives such payment from such
Lender or such obligation is otherwise fully satisfied. In addition to the
foregoing, if for any reason any Lender fails to make payment to the Agent of
any amount due under this Section 2.4.4, such Lender shall be deemed, at the
option of the Agent, to have unconditionally and irrevocably purchased from the
Swing Line Lender, without recourse or warranty, an undivided interest and
participation in the applicable Swing Line Loan in the amount of such Revolving
Loan, and such interest and participation may be recovered from such Lender
together with interest thereon at the Federal Funds Effective Rate for each day
during the period commencing on the date of demand and ending on the date such
amount is received. On the Facility Termination Date, the Borrower shall repay
in full the outstanding principal balance of the Swing Line Loans.

2.5. Commitment Fee; Aggregate Commitment.

2.5.1 Commitment Fee. The Borrower shall pay to the Agent, for the account of
the Lenders in accordance with their Pro Rata Shares of the Aggregate
Commitment, from and after the Restatement Effective Date until the date on
which the Aggregate Commitment shall be terminated in whole, a commitment fee
(the “Commitment Fee”) accruing at the rate of the then Applicable Fee Rate on
the daily average Available Aggregate Commitment (excluding from the calculation
thereof, the Swing Line Loans). All such Commitment Fees payable hereunder shall
be payable quarterly in arrears on each Payment Date. In addition, on the
Restatement Effective Date, the Borrower shall pay to the Agent for the ratable
account of the lenders then party to the Existing Credit Agreement, the accrued
and unpaid commitment fees under the Existing Credit Agreement through the
Restatement Effective Date.

2.5.2 Reductions in Aggregate Commitment. The Borrower may permanently reduce
the Aggregate Commitment in whole, or in part, ratably among the Lenders in a
minimum amount of $5,000,000 (and in multiples of $1,000,000 if in excess
thereof), upon at least three (3) Business Days’ prior written notice to the
Agent, which notice shall specify the amount of any such reduction, provided,
however, that the amount of the Aggregate Commitment may not be reduced below
the Aggregate Outstanding Credit Exposure. All accrued Commitment Fees shall be
payable on the effective date of any termination of the Commitments.

2.6. Minimum Amount of Each Advance. Each Eurodollar Advance shall be in the
minimum amount of $5,000,000 (and in multiples of $1,000,000 if in excess
thereof), and each Floating Rate Advance (other than an Advance to repay Swing
Line Loans or to refund Reimbursement Obligations) shall be in the minimum
amount of $5,000,000 (and in multiples of $1,000,000 if in excess thereof),
provided, however, that any Floating Rate Advance may be in the amount of the
Available Aggregate Commitment.

 

25



--------------------------------------------------------------------------------

2.7. Optional and Mandatory Principal Payments. The Borrower may from time to
time pay, without penalty or premium, all outstanding Floating Rate Advances
(other than Swing Line Loans), or any portion of the outstanding Floating Rate
Advances (other than Swing Line Loans), in a minimum aggregate amount of
$1,000,000 or any integral multiple of $100,000 in excess thereof, with notice
to the Agent by 11:00 a.m. (Chicago time) on the date of any anticipated
repayment. The Borrower may at any time pay, without penalty or premium, all
outstanding Swing Line Loans, or, in a minimum amount of $100,000 and increments
of $100,000 in excess thereof, any portion of the outstanding Swing Line Loans,
with notice to the Agent and the Swing Line Lender by 12:00 noon (Chicago time)
on the date of repayment. The Borrower may from time to time pay, subject to the
payment of any funding indemnification amounts required by Section 3.4 but
without penalty or premium, all outstanding Eurodollar Advances, or, in a
minimum aggregate amount of $5,000,000 or any integral multiple of $1,000,000 in
excess thereof, any portion of the outstanding Eurodollar Advances upon two
(2) Business Days’ prior notice to the Agent. If at any time the Aggregate
Outstanding Credit Exposure exceeds the Aggregate Commitment, the Borrower shall
immediately repay Loans and/or cash collateralize LC Obligations in an account
with the Agent pursuant to Section 2.20.11 in an aggregate principal amount
sufficient to cause the Aggregate Outstanding Credit Exposure to be less than or
equal to the Aggregate Commitment.

2.8. Method of Selecting Types and Interest Periods for New Advances. The
Borrower shall select the Type of Advance and, in the case of each Eurodollar
Advance, the Interest Period applicable thereto from time to time; provided that
there shall be no more than twelve (12) Interest Periods in effect with respect
to all of the Loans at any time, unless such limit has been waived by the Agent
in its sole discretion. The Borrower shall give the Agent irrevocable notice (a
“Borrowing Notice”) not later than 12:00 noon (Chicago time) on the Borrowing
Date of each Floating Rate Advance (other than a Swing Line Loan) and three
(3) Business Days before the Borrowing Date for each Eurodollar Advance,
specifying:

 

  (i) the Borrowing Date, which shall be a Business Day, of such Advance,

 

  (ii) the aggregate amount of such Advance,

 

  (iii) the Type of Advance selected, and

 

  (iv) in the case of each Eurodollar Advance, the Interest Period applicable
thereto.

Notwithstanding the foregoing, to the extent the Agent and the Lenders shall
have received an indemnification substantially consistent with the terms of
Section 3.4 not less than three (3) Business Days prior to the Restatement
Effective Date, Revolving Advances made on the Restatement Effective Date shall
be Eurodollar Advances, to the extent requested by the Borrower. Not later than
2:00 p.m. (Chicago time) on each Borrowing Date, each Lender shall make
available its Revolving Loan or Revolving Loans in Federal or other funds
immediately available in Chicago to the Agent at its address specified pursuant
to Article XIII. The Agent will promptly make the funds so received from the
Lenders available to the Borrower at the Agent’s aforesaid address in an account
maintained and designated by the Borrower.

 

26



--------------------------------------------------------------------------------

2.9. Conversion and Continuation of Outstanding Advances; No Conversion or
Continuation of Eurodollar Advances After Default. Floating Rate Advances (other
than Swing Line Advances) shall continue as Floating Rate Advances unless and
until such Floating Rate Advances are converted into Eurodollar Advances
pursuant to this Section 2.9 or are repaid in accordance with Section 2.7. Each
Eurodollar Advance shall continue as a Eurodollar Advance until the end of the
then applicable Interest Period therefor, at which time such Eurodollar Advance
shall be automatically converted into a Floating Rate Advance unless (x) such
Eurodollar Advance is or was repaid in accordance with Section 2.7 or (y) the
Borrower shall have given the Agent a Conversion/Continuation Notice requesting
that, at the end of such Interest Period, such Eurodollar Advance continue as a
Eurodollar Advance for the same or another Interest Period. Subject to the terms
of Section 2.6 and the payment of any funding indemnification amounts required
by Section 3.4, the Borrower may elect from time to time to convert all or any
part of an Advance of any Type (other than a Swing Line Advance) into any other
Type of Advance. Notwithstanding anything to the contrary contained in this
Section 2.9, during the continuance of a Default, the Agent may (or shall at the
direction of the Required Lenders), by notice to the Borrower, declare that no
Advance may be made as, converted to or, following the expiration of any
Interest Periods then in effect, continued as a Eurodollar Advance. The Borrower
shall give the Agent irrevocable notice (a “Conversion/Continuation Notice”) of
each conversion of an Advance or continuation of a Eurodollar Advance not later
than 12:00 noon (Chicago time) on the same Business Day, in the case of a
conversion into a Floating Rate Advance, or three (3) Business Days, in the case
of a conversion into or continuation of a Eurodollar Advance, prior to the date
of the requested conversion or continuation, specifying:

 

  (i) the requested date, which shall be a Business Day, of such conversion or
continuation,

 

  (ii) the aggregate amount and Type of the Advance which is to be converted or
continued, and

 

  (iii) the amount of such Advance which is to be converted into or continued as
a Eurodollar Advance and the duration of the Interest Period applicable thereto.

2.10. Changes in Interest Rate, etc. Each Floating Rate Advance (other than a
Swing Line Advance) shall bear interest on the outstanding principal amount
thereof, for each day from and including the date such Advance is made or is
automatically converted from a Eurodollar Advance into a Floating Rate Advance
pursuant to Section 2.9, to but excluding the date it is paid or is converted
into a Eurodollar Advance pursuant to Section 2.9 hereof, at a rate per annum
equal to the Floating Rate for such day. Each Swing Line Loan shall bear
interest on the outstanding principal amount thereof, for each day from and
including the day such Swing Line Loan is made to but excluding the date it is
fully paid at a rate per annum equal to the Floating Rate for such day or at
such other rate per annum as shall be agreed to by the Swing Line Lender and the
Borrower. Changes in the rate of interest on that portion of any Advance
maintained as a Floating Rate Advance will take effect simultaneously with each
change in the Alternate Base Rate. Each Eurodollar Advance shall bear interest
on the outstanding principal amount thereof from and including the first day of
the Interest Period applicable thereto to (but not including) the last day of
such Interest Period at the Eurodollar Rate applicable to such Eurodollar
Advance and otherwise in accordance with the terms hereof. No Interest Period
may end after the Facility Termination Date.

2.11. Rates Applicable After Default. During the continuance of a Default the
Required Lenders may, at their option, by notice to the Borrower (which notice
may be revoked at the option of the Required Lenders notwithstanding any
provision of Section 8.2 requiring unanimous consent of the Lenders to changes
in interest rates), declare that (i) each Eurodollar Advance shall bear interest
for the remainder of the applicable Interest Period at a rate per annum equal to
the Eurodollar Rate in effect from time to time plus 2% per annum, (ii) each
Floating Rate Advance and each Swing Line Loan shall bear interest at a rate per
annum equal to the Floating Rate in effect from time to time plus 2% per annum,
and (iii) the LC Fee described in the first sentence of Section 2.20.4 shall be
increased to a rate per annum equal to the Applicable Margin for Eurodollar
Loans in effect from time to time plus 2% per annum;

 

27



--------------------------------------------------------------------------------

provided that, during the continuance of a Default under Section 7.2, 7.6 or
7.7, the interest rates set forth in clauses (i) and (ii) above and the increase
in the LC Fee set forth in clause (iii) above shall be applicable without any
election or action on the part of the Agent, any LC Issuer or any Lender.

2.12. Method of Payment. All payments of the Obligations hereunder shall be
made, without setoff, deduction, or counterclaim, in immediately available funds
to the Agent at the Agent’s address specified pursuant to Article XIII, or at
any other Lending Installation of the Agent specified in writing by the Agent to
the Borrower, by 12:00 noon (Chicago time) on the date when due and shall
(except with respect to repayments of Swing Line Loans, and except in the case
of Reimbursement Obligations for which any LC Issuer has not been fully
indemnified by the Lenders, or as otherwise specifically required hereunder) be
applied ratably by the Agent among the Lenders. Each payment delivered to the
Agent for the account of any Lender shall be delivered promptly by the Agent to
such Lender in the same type of funds that the Agent received at its address
specified pursuant to Article XIII or at any Lending Installation specified in a
notice received by the Agent from such Lender. Notwithstanding the foregoing,
amounts received by any Loan Party shall not be applied to any Excluded Rate
Management Obligations of such Loan Party. Each reference to the Agent in this
Section 2.12 shall also be deemed to refer, and shall apply equally, to the LC
Issuers in the case of payments required to be made by the Borrower to the LC
Issuers pursuant to Section 2.20.6.

2.13. Noteless Agreement; Evidence of Indebtedness. (i) Each Lender shall
maintain in accordance with its usual practice an account or accounts evidencing
the indebtedness of the Borrower to such Lender resulting from each Loan made by
such Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time hereunder.

(ii) The Agent shall also maintain accounts in which it will record (a) the date
and the amount of each Loan made hereunder, the Type thereof and the Interest
Period (in the case of a Eurodollar Advance) with respect thereto, (b) the
amount of any principal or interest due and payable or to become due and payable
from the Borrower to each Lender hereunder, (c) the original stated amount of
each Facility LC and the amount of LC Obligations (including specifying
Reimbursement Obligations) outstanding at any time, (d) the effective date and
amount of each Assignment Agreement delivered to and accepted by it and the
parties thereto pursuant to Section 12.3, (e) the amount of any sum received by
the Agent hereunder from the Borrower and each Lender’s share thereof, and
(f) all other appropriate debits and credits as provided in this Agreement,
including, without limitation, all fees, charges, expenses and interest.

(iii) The entries maintained in the accounts maintained pursuant to paragraphs
(i) and (ii) above shall be prima facie evidence (absent manifest error) of the
existence and amounts of the Obligations therein recorded; provided, however,
that the failure of the Agent or any Lender to maintain such accounts or any
error therein shall not in any manner affect the obligation of the Borrower to
repay the Obligations in accordance with their terms.

(iv) Any Lender may request that its Loans or, in the case of the Swing Line
Lender, the Swing Line Loans, be evidenced by a promissory note (a “Note”) in
the form attached hereto as Exhibit A with appropriate changes for Notes
evidencing Swing Line Loans. In such event, the Borrower shall prepare, execute
and deliver to such Lender such Note payable to the order of such Lender or its
registered assigns. Thereafter, the Loans evidenced by such Note and interest
thereon shall at all times (prior to any assignment pursuant to Section 12.3) be
represented by one or more Notes payable to the order of the payee named
therein, except to the extent that any such Lender subsequently returns any such
Note for cancellation and requests that such Loans once again be evidenced as
described in paragraphs (i) and (ii) above.

 

28



--------------------------------------------------------------------------------

2.14. Telephonic Notices. The Borrower hereby authorizes the Lenders and the
Agent to extend, convert or continue Advances, effect selections of Types of
Advances and to transfer funds based on telephonic notices made by any person or
persons the Agent or any Lender in good faith believes to be acting on behalf of
the Borrower, it being understood that the foregoing authorization is
specifically intended to allow Borrowing Notices and Conversion/Continuation
Notices to be given telephonically. The Borrower agrees to deliver promptly to
the Agent a written confirmation, signed by an Authorized Officer, if such
confirmation is requested by the Agent or any Lender, of each telephonic notice.
If the written confirmation differs in any material respect from the action
taken by the Agent and the Lenders, the records of the Agent and the Lenders
shall govern absent manifest error.

2.15. Interest Payment Dates; Interest and Fee Basis. Interest accrued on each
Floating Rate Advance shall be payable in arrears on each Payment Date,
commencing with the first such date to occur after the Restatement Effective
Date, on any date on which the Floating Rate Advance is prepaid, whether due to
acceleration or otherwise, and at maturity. Interest accrued on each Eurodollar
Advance shall be payable on the last day of its applicable Interest Period, on
any date on which the Eurodollar Advance is prepaid, whether by acceleration or
otherwise, and at maturity. Interest accrued on each Eurodollar Advance having
an Interest Period longer than three (3) months shall also be payable on the
last day of each three-month interval during such Interest Period. LC Fees and
all other fees hereunder and interest on Eurodollar Advances shall be calculated
for actual days elapsed on the basis of a 360-day year. Interest on Floating
Rate Advances shall be calculated for actual days elapsed on the basis of a
365/366-day year. Interest on Swing Line Loans shall be calculated on a basis
agreed to by the Swing Line Lender and the Borrower. Interest shall be payable
for the day an Advance is made but not for the day of any payment on the amount
paid if payment is received prior to 12:00 noon (Chicago time) at the place of
payment. If any payment of principal of or interest on an Advance, any fees or
any other amounts payable to the Agent or any Lender hereunder shall become due
on a day which is not a Business Day, such payment shall be made on the next
succeeding Business Day and, in the case of a principal payment, such extension
of time shall be included in computing interest, fees and commissions in
connection with such payment. In addition, on the Restatement Effective Date,
the Borrower shall pay to the Agent for the ratable account of the lenders then
party to the Existing Credit Agreement the accrued and unpaid interest under the
Existing Credit Agreement through the Restatement Effective Date.

2.16. Notification of Advances, Interest Rates, Prepayments and Commitment
Reductions; Availability of Loans. Promptly after receipt thereof, the Agent
will notify each Lender of the contents of each Aggregate Commitment reduction
notice, Borrowing Notice, Swing Line Borrowing Notice, Conversion/Continuation
Notice, and repayment notice received by it hereunder. Promptly after notice
from the applicable LC Issuer, the Agent will notify each Lender of the contents
of each request for issuance of a Facility LC hereunder. The Agent will notify
the Borrower and each Lender of the interest rate applicable to each Eurodollar
Advance promptly upon determination of such interest rate and will give the
Borrower and each Lender prompt notice of each change in the Alternate Base
Rate. Not later than 2:00 p.m. (Chicago time) on each Borrowing Date, each
Lender shall make available its Revolving Loan or Revolving Loans in funds
immediately available in Chicago to the Agent at its address specified pursuant
to Article XIII. The Agent will promptly make the funds so received from the
Lenders available to the Borrower at the Agent’s aforesaid address in an account
maintained and designated by the Borrower.

2.17. Lending Installations. Each Lender may book its Loans and its
participation in any LC Obligations and the LC Issuers may book the Facility LCs
issued by it at any Lending Installation selected by such Lender or LC Issuer,
as applicable, and may change its Lending Installation from time to time. All
terms of this Agreement shall apply to any such Lending Installation and the
Loans, Facility LCs, participations in LC Obligations and any Notes issued
hereunder shall be deemed held by each Lender or LC Issuer, as applicable, for
the benefit of any such Lending Installation. Each Lender and LC

 

29



--------------------------------------------------------------------------------

Issuer may, by written notice to the Agent and the Borrower in accordance with
Article XIII, designate replacement or additional Lending Installations through
which Loans will be made by it or Facility LCs will be issued by it and for
whose account Loan payments or payments with respect to Facility LCs are to be
made. In addition, each such Lender that books its Loans and its participation
in any LC Obligations at any Lending Installation and each LC Issuer that books
the Facility LCs issued by it at any Lending Installation as provided in this
Section 2.17, (i) shall keep a register for the registration relating to each
such Loan, LC Obligation and Facility LC, as applicable, specifying such Lending
Installation’s name, address and entitlement to payments of principal and
interest or any other payments with respect to such Loan, LC Obligation and
Facility LC, as applicable, and each transfer thereof and the name and address
of each transferee and (ii) shall collect, prior to the time such Lending
Installation receives payment with respect to such Loans, LC Obligations and
Facility LCs, as applicable as the case may be, from each such Lending
Installation, the appropriate forms, certificates, and statements described in
Section 3.5 (and updated as required by Section 3.5) as if Lending Installation
were a Lender under Section 3.5.

2.18. Non-Receipt of Funds by the Agent. Unless the Borrower or a Lender, as the
case may be, notifies the Agent prior to the date on which it is scheduled to
make payment to the Agent of (i) in the case of a Lender, the proceeds of a Loan
or (ii) in the case of the Borrower, a payment of principal, interest or fees to
the Agent for the account of the Lenders, that it does not intend to make such
payment, the Agent may assume that such payment has been made. The Agent may,
but shall not be obligated to, make the amount of such payment available to the
intended recipient in reliance upon such assumption. If such Lender or the
Borrower, as the case may be, has not in fact made such payment to the Agent,
the recipient of such payment shall, on demand by the Agent, repay to the Agent
the amount so made available together with interest thereon in respect of each
day during the period commencing on the date such amount was so made available
by the Agent until the date the Agent recovers such amount at a rate per annum
equal to (x) in the case of payment by a Lender, the Federal Funds Effective
Rate for such day for the first three days and, thereafter, the interest rate
applicable to the relevant Loan or (y) in the case of payment by the Borrower,
the interest rate applicable to the relevant Loan.

2.19. Replacement of Lender. If (i) the Borrower is required pursuant to
Section 3.1, 3.2 or 3.5 to make any additional or increased payment to any
Lender, (ii) any Lender’s obligation to make or continue, or to convert Floating
Rate Advances into, Eurodollar Advances shall be suspended pursuant to
Section 3.3, (iii) any Lender refuses to consent to certain proposed changes,
waivers, discharges or terminations with respect to this Agreement requiring the
consent of all Lenders (or all affected Lenders) pursuant to Section 8.2 and the
same have been approved by the Required Lenders, or (iv) any Lender becomes a
Defaulting Lender (any Lender in clauses (i) through (iv) above being an
“Affected Lender”), the Borrower may elect, if such amounts continue to be
charged, such suspension is still effective or such Lender remains a Defaulting
Lender, to replace or, with the prior written consent of the Agent, the LC
Issuers and the Required Lenders, terminate such Affected Lender as a Lender
party to this Agreement, provided that no Default or Unmatured Default shall
have occurred and be continuing at the time of such termination or replacement,
and provided further that, concurrently with such termination or replacement,
(a) if the Affected Lender is being replaced, another bank or other entity which
is reasonably satisfactory to the Borrower, the Agent and the LC Issuers shall
agree, as of such date, to purchase for cash at par the Advances and other
Obligations due to the Affected Lender pursuant to an assignment substantially
in the form of Exhibit B and to become a Lender for all purposes under this
Agreement and to assume all obligations of the Affected Lender to be terminated
as of such date and to comply with the requirements of Section 12.3 applicable
to assignments (provided that no consent of the Affected Lender shall be
required for such assignment and the Borrower shall pay the applicable
assignment fee payable pursuant to Section 12.3.3(ii)), (b) in the case of
replacement, the Borrower shall pay to such Affected Lender in same day funds on
the day of such replacement (1) all interest, fees and other amounts then
accrued but unpaid to such Affected Lender by the Borrower hereunder to and
including the date of termination, including without limitation payments due to
such Affected Lender under Sections 3.1, 3.2 and 3.5 and

 

30



--------------------------------------------------------------------------------

(2) an amount, if any, equal to the payment which would have been due to such
Affected Lender on the day of such replacement under Section 3.4 had the Loans
of such Affected Lender been prepaid on such date rather than sold to the
replacement Lender and (c) if the Affected Lender is being terminated, the
Borrower shall pay to such Affected Lender an amount equal to the sum of (1) an
amount equal to the principal of, and all accrued interest to and including the
date of termination on all Outstanding Credit Exposure and the Term Loans, if
any, of such Affected Lender plus (2) an amount equal to all accrued but unpaid
fees to and including the date of termination owing to such Affected Lender
under this Agreement plus (3) all amounts due to such Affected Lender under
Sections 3.1, 3.2 and 3.5 and any amount due to such Affected Lender under
Section 3.4.

2.20. Facility LCs.

2.20.1 Issuance. The LC Issuers hereby agree, on the terms and conditions set
forth in this Agreement, to issue standby letters of credit in Dollars (each,
together with each letter of credit issued or deemed to be issued pursuant to
the Existing Credit Agreement and outstanding on the Restatement Effective Date,
a “Facility LC”) and to renew, extend, increase, decrease or otherwise modify
each Facility LC (“Modify,” and each such action, a “Modification”), from time
to time from and including the Restatement Effective Date and prior to the
Facility Termination Date upon the request of the Borrower; provided that
immediately after each such Facility LC is issued or Modified, (i) the aggregate
amount of the outstanding LC Obligations shall not exceed $100,000,000 and
(ii) the Aggregate Outstanding Credit Exposure shall not exceed the Aggregate
Commitment. No Facility LC shall have an expiry date later than the earlier of
(x) the fifth Business Day prior to the Facility Termination Date and (y) one
year after its issuance; provided that any Facility LC with a one-year tenor may
provide for the renewal thereof for additional one year periods (which, subject
to the next succeeding proviso, may extend beyond the date referred to in clause
(x) above); provided, however, that, subject to the terms of Section 2.20.11, on
or before the 10th day prior to the Facility Termination Date the Borrower may
request and the LC Issuers hereby agree to issue Facility LCs with (or to Modify
Facility LCs to have) an expiry date on or after the Facility Termination Date
but not later than the twelve-month anniversary of the Facility Termination
Date.

2.20.2 Participations. Upon (a) the Restatement Effective Date with respect to
each Facility LC issued and outstanding under the Existing Credit Agreement and
(b) the issuance or Modification by the applicable LC Issuer of each other
Facility LC in accordance with this Section 2.20, such LC Issuer shall be
deemed, without further action by any party hereto, to have unconditionally and
irrevocably sold to each Lender, and each Lender shall be deemed, without
further action by any party hereto, to have unconditionally and irrevocably
purchased from such LC Issuer, a participation in such Facility LC (and each
Modification thereof) and the related LC Obligations in proportion to its Pro
Rata Share.

2.20.3 Notice. Subject to Section 2.20.1, the Borrower shall give the applicable
LC Issuer notice prior to 10:00 a.m. (Chicago time) at least three (3) Business
Days prior to the proposed date of issuance or Modification of each Facility LC
(or such shorter period as shall be agreed to by the Borrower, the Agent and the
LC Issuer), specifying the beneficiary, the proposed date of issuance (or
Modification) and the expiry date of such Facility LC, and describing the
proposed terms of such Facility LC and the nature of the transactions proposed
to be supported thereby. The applicable LC Issuer shall promptly notify the
Agent, and, upon issuance only, the Agent shall promptly notify each Lender, of
the contents thereof and of the amount of such Lender’s participation in such
Facility LC. The issuance or Modification by any LC Issuer of any Facility LC
shall, in addition to the conditions precedent set forth in Article IV (the
satisfaction of which such LC Issuer shall have no duty to ascertain), be
subject

 

31



--------------------------------------------------------------------------------

to the conditions precedent that such Facility LC shall be reasonably
satisfactory to such LC Issuer and that the Borrower shall have executed and
delivered such application agreement and/or such other instruments and
agreements relating to such Facility LC as such LC Issuer shall have reasonably
requested (each, a “Facility LC Application”). In the event of any conflict
between the terms of this Agreement and the terms of any Facility LC
Application, the terms of this Agreement shall control.

2.20.4 LC Fees. The Borrower shall pay to the Agent, for the account of the
Lenders ratably in accordance with their respective Pro Rata Shares, a letter of
credit fee (an “LC Fee”) at a per annum rate equal to the Applicable Margin for
Eurodollar Loans in effect from time to time on the average daily undrawn amount
under such Facility LC, such fee to be payable in arrears on each Payment Date.
The Borrower shall also pay to each LC Issuer for its own account (x) in arrears
on each Payment Date, a per annum fronting fee (a “Fronting Fee”) of 0.125%
multiplied by the average daily undrawn amount under such Facility LC, and
(y) documentary and processing charges in connection with the issuance, or
Modification, cancellation, negotiation, or transfer of, and draws under
Facility LCs in accordance with the applicable LC Issuer’s standard schedule for
such charges as in effect from time to time.

2.20.5 Administration; Reimbursement by Lenders. Upon receipt from the
beneficiary of any Facility LC of any demand for payment under such Facility LC,
the applicable LC Issuer shall notify the Agent and the Agent shall promptly
notify the Borrower and each other Lender as to the amount to be paid by such LC
Issuer as a result of such demand and the proposed payment date to such
beneficiary (the “LC Payment Date”); provided, however, that the failure of such
LC Issuer to so notify the Borrower shall not in any manner affect the
obligations of the Borrower to reimburse such LC Issuer pursuant to
Section 2.20.6. The responsibility of each LC Issuer to the Borrower and each
Lender shall be only to determine that the documents (including each demand for
payment) delivered under each Facility LC issued by such LC Issuer in connection
with such presentment shall be in conformity in all material respects with such
Facility LC. Each LC Issuer shall endeavor to exercise the same care in the
issuance and administration of the Facility LCs issued by such LC Issuer as it
does with respect to letters of credit in which no participations are granted,
it being understood that in the absence of any gross negligence or willful
misconduct by the applicable LC Issuer as determined in a final non-appealable
judgment by a court of competent jurisdiction, each Lender shall be
unconditionally and irrevocably liable without regard to the occurrence of any
Default or any condition precedent whatsoever, to reimburse such LC Issuer on
demand for (i) such Lender’s Pro Rata Share of the amount of each payment made
by such LC Issuer under each Facility LC issued by such LC Issuer to the extent
such amount is not reimbursed by the Borrower pursuant to Section 2.20.6 below,
plus (ii) interest on the foregoing amount to be reimbursed by such Lender, for
each day from the date of the applicable LC Issuer’s demand for such
reimbursement (or, if such demand is made after 12:00 noon (Chicago time) on
such date, from the next succeeding Business Day) to the date on which such
Lender pays the amount to be reimbursed by it, at a rate of interest per annum
equal to the Federal Funds Effective Rate for the first three (3) days and,
thereafter, at a rate of interest equal to the rate applicable to Floating Rate
Advances. In the event any LC Issuer shall receive any payment from any Lender
pursuant to this Section 2.20.5, the Agent (acting for this purpose solely as
agent of the Borrower) (i) shall keep a register for the registration relating
to each such Reimbursement Obligation, specifying such participating Lender’s
name, address and entitlement to payments with respect to such participating
Lender’s share of the principal amount of any Reimbursement Obligation and
interest thereon with respect to its respective participations, and each
transfer thereof and the name and address of each transferee and (ii) shall
collect, prior to the time such participating Lender receives payment with
respect to such participation, from each such participating Lender the
appropriate forms, certificates, and statements described in Section 3.5 (and
updated as required by Section 3.5) as if such participating Lender were a
Lender under Section 3.5.

 

32



--------------------------------------------------------------------------------

2.20.6 Reimbursement by Borrower. The Borrower shall be irrevocably and
unconditionally obligated to reimburse the applicable LC Issuer on or before the
first Business Day after the applicable LC Payment Date (the “LC Reimbursement
Date”) for any amounts paid by such LC Issuer upon any drawing under any
Facility LC issued by such LC Issuer, without presentment, demand, protest or
other formalities of any kind; provided that neither the Borrower nor any Lender
shall hereby be precluded from asserting any claim for direct (but not special,
indirect, consequential or punitive) damages suffered by the Borrower or such
Lender to the extent, but only to the extent, determined in a final
non-appealable judgment by a court of competent jurisdiction, caused by (i) the
willful misconduct or gross negligence of the applicable LC Issuer in
determining whether a request presented under any Facility LC issued by it
complied with the terms of such Facility LC or (ii) the applicable LC Issuer’s
failure to pay under any Facility LC issued by it after the presentation to it
of a request strictly complying with the terms and conditions of such Facility
LC. Unless the Borrower shall have otherwise notified the Agent and the
applicable LC Issuer prior to 12:00 noon (Chicago time) on the LC Reimbursement
Date with respect to any Facility LC, the Borrower shall be deemed to have
elected to borrow Revolving Loans from the Lenders, as of such LC Reimbursement
Date, equal in amount to the amount of the unpaid Reimbursement Obligations with
respect to such Facility LC. Subject to the satisfaction of the applicable
conditions precedent set forth in Article IV, such Revolving Loans shall be made
as of the LC Reimbursement Date automatically and without notice. Such Revolving
Loans shall constitute a Floating Rate Advance, the proceeds of which Advance
shall be used to repay such Reimbursement Obligation. If, for any reason, the
Borrower fails to repay a Reimbursement Obligation on applicable LC
Reimbursement Date and, for any reason, the Lenders are unable to make or have
no obligation to make Revolving Loans, then such Reimbursement Obligation shall
bear interest, payable on demand, for each day until paid at a rate per annum
equal to (x) the rate applicable to Floating Rate Advances for such day if such
day falls on or before the applicable LC Reimbursement Date and (y) the sum of
2% plus the rate applicable to Floating Rate Advances for such day if such day
falls after such LC Reimbursement Date. Each LC Issuer will pay to each Lender
ratably in accordance with its Pro Rata Share all amounts received by it from
the Borrower for application in payment, in whole or in part, of the
Reimbursement Obligation in respect of any Facility LC issued by such LC Issuer,
but only to the extent such Lender has made payment to such LC Issuer in respect
of such Facility LC pursuant to Section 2.20.5.

2.20.7 Obligations Absolute. The Borrower’s obligations under this Section 2.20
shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment which the
Borrower may have or have had against any LC Issuer, any Lender or any
beneficiary of a Facility LC. The Borrower further agrees with the LC Issuers
and the Lenders that the LC Issuers and the Lenders shall not be responsible
for, and the Borrower’s Reimbursement Obligation in respect of any Facility LC
shall not be affected by, among other things, the validity or genuineness of
documents or of any endorsements thereon, even if such documents should in fact
prove to be in any or all respects invalid, fraudulent or forged, or any dispute
between or among the Borrower, any of its Affiliates, the beneficiary of any
Facility LC or any financing institution or other party to whom any Facility LC
may be transferred or any claims or defenses whatsoever of the Borrower or of
any of its Affiliates against the beneficiary of any Facility LC or any such
transferee. No LC Issuer shall be liable for any error, omission, interruption
or delay in transmission, dispatch or delivery of

 

33



--------------------------------------------------------------------------------

any message or advice, however transmitted, in connection with any Facility LC.
The Borrower agrees that any action taken or omitted by any LC Issuer or any
Lender under or in connection with each Facility LC and the related drafts and
documents, if done without gross negligence or willful misconduct as determined
in a final non-appealable judgment by a court of competent jurisdiction, shall
be binding upon the Borrower and shall not put any LC Issuer or any Lender under
any liability to the Borrower. Nothing in this Section 2.20.7 is intended to
limit the right of the Borrower to make a claim against any LC Issuer for
damages as contemplated by the proviso to the first sentence of Section 2.20.6.

2.20.8 Actions of LC Issuers. Each LC Issuer shall be entitled to rely, and
shall be fully protected in relying, upon any Facility LC, draft, writing,
resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, telecopy, telex or teletype message, statement, order or other
document believed by it to be genuine and correct and to have been signed, sent
or made by the proper Person or Persons, and upon advice and statements of legal
counsel, independent accountants and other experts selected by such LC Issuer.
Each LC Issuer shall be fully justified in failing or refusing to take any
action under this Agreement unless it shall first have received such advice or
concurrence of the Required Lenders as it reasonably deems appropriate or it
shall first be indemnified to its reasonable satisfaction by the Lenders against
any and all liability and expense which may be incurred by it by reason of
taking or continuing to take any such action. Notwithstanding any other
provision of this Section 2.20, each LC Issuer shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement in
accordance with a request of the Required Lenders, and such request and any
action taken or failure to act pursuant thereto shall be binding upon the
Lenders and any future holders of a participation in any Facility LC.

2.20.9 Indemnification. The Borrower hereby agrees to indemnify and hold
harmless each Lender, each LC Issuer and the Agent, and their respective
directors, officers, agents and employees from and against any and all claims
and damages, losses, liabilities, reasonable costs or expenses which such
Lender, such LC Issuer or the Agent may incur (or which may be claimed against
such Lender, such LC Issuer or the Agent by any Person whatsoever) by reason of
or in connection with the issuance, execution and delivery or transfer of or
payment or failure to pay under any Facility LC or any actual or proposed use of
any Facility LC, including, without limitation, any claims, damages, losses,
liabilities, reasonable costs or expenses which any LC Issuer may incur by
reason of or in connection with (i) the failure of any other Lender to fulfill
or comply with its obligations to such LC Issuer hereunder (but nothing herein
contained shall affect any rights the Borrower may have against any Defaulting
Lender) or (ii) by reason of or on account of such LC Issuer issuing any
Facility LC which specifies that the term “Beneficiary” included therein
includes any successor by operation of law of the named Beneficiary, but which
Facility LC does not require that any drawing by any such successor Beneficiary
be accompanied by a copy of a legal document, satisfactory to such LC Issuer,
evidencing the appointment of such successor Beneficiary; provided that the
Borrower shall not be required to indemnify any Lender, any LC Issuer or the
Agent for any claims, damages, losses, liabilities, costs or expenses to the
extent, but only to the extent, (x) caused by the willful misconduct or gross
negligence of the applicable LC Issuer as determined in a final non-appealable
judgment by a court of competent jurisdiction, in determining whether a request
presented under any Facility LC issued by such LC Issuer complied with the terms
of such Facility LC or (y) caused by any LC Issuer’s failure to pay under any
Facility LC issued by such LC Issuer after the presentation to it of a request
strictly complying with the terms and conditions of such Facility LC, or
(z) with respect to taxes and amounts relating thereto (payments with respect to
which shall be governed solely and exclusively by Section 3.5). Nothing in this
Section 2.20.9 is intended to limit the obligations of the Borrower under any
other provision of this Agreement.

 

34



--------------------------------------------------------------------------------

2.20.10 Lenders’ Indemnification. Each Lender shall, ratably in accordance with
its Pro Rata Share, indemnify each LC Issuer, its affiliates and their
respective directors, officers, agents and employees (to the extent not
reimbursed by the Borrower) against any cost, expense (including reasonable
counsel fees and disbursements), claim, demand, action, loss or liability
(except as determined in a final non-appealable judgment by a court of competent
jurisdiction to have resulted from such indemnitees’ gross negligence or willful
misconduct or the applicable LC Issuer’s failure to pay under any Facility LC
issued by such LC Issuer after the presentation to it of a request strictly
complying with the terms and conditions of such Facility LC) that such
indemnitees may suffer or incur in connection with this Section 2.20 or any
action taken or omitted by such indemnitees hereunder.

2.20.11 Facility LC Collateral Account. The Borrower agrees that it will, upon
the reasonable request of the Agent or the Required Lenders and until the final
expiration date of any Facility LC and thereafter as long as any amount is
payable to the LC Issuers or the Lenders in respect of any Facility LC, maintain
a special collateral account pursuant to arrangements satisfactory to the Agent
(the “Facility LC Collateral Account”) at the Agent’s office at the address
specified pursuant to Article XIII, in the name of the Borrower but under the
sole dominion and control of the Agent, for the benefit of the Lenders and the
LC Issuers, and in which the Borrower shall have no interest other than as set
forth in Section 8.1, which Facility LC Collateral Account shall be funded in
accordance with the terms of this Agreement. The Borrower hereby pledges,
assigns and grants to the Agent, on behalf of and for the ratable benefit of the
Lenders and the LC Issuers, a security interest in all of the Borrower’s right,
title and interest in and to all funds which may from time to time be on deposit
in the Facility LC Collateral Account to secure the prompt and complete payment
and performance of the Secured Obligations. The Agent will invest any funds on
deposit from time to time in the Facility LC Collateral Account in Cash
Equivalent Investments as directed by the Borrower (in the absence of a
Default). On or before the 10th day prior to the Facility Termination Date, the
Borrower shall pay to the Agent an amount in immediately available funds, which
funds shall be held in the Facility LC Collateral Account, equal to 1.05
multiplied by the aggregate amount of the outstanding LC Obligations in respect
of Facility LCs with an expiry date on or after the Facility Termination Date.
Nothing in this Section 2.20.11 shall either obligate the Agent to require the
Borrower to deposit any funds in the Facility LC Collateral Account or limit the
right of the Agent to release any funds held in the Facility LC Collateral
Account in each case other than as required by Section 8.1 and the immediately
preceding sentence.

2.20.12 Rights as a Lender. In its capacity as a Lender, each LC Issuer shall
have the same rights and obligations as any other Lender.

2.21. Increase of Aggregate Commitment. At any time prior to the Facility
Termination Date, the Borrower may, on the terms set forth below, request that
(a) the Aggregate Commitment hereunder be increased and/or (b) term loans be
issued hereunder (such term loans being “Term Loans”) on terms and conditions
(including, without limitation, pricing, amortization, prepayment and related
interest rate hedging) reasonably acceptable to the Agent; provided, however,
that (i) the aggregate amount of all increases of the Aggregate Commitment plus
the aggregate principal amount of any Term Loans issued pursuant to this
Section 2.21 shall not exceed $350,000,000, (ii) an increase in the Aggregate
Commitment or issuance of Term Loans hereunder may only be made at a time when
no Default or Unmatured Default shall have occurred and be continuing or would
result therefrom and (iii) no Lender’s Commitment shall be increased, nor shall
any Lender have any commitment to make any Term Loan,

 

35



--------------------------------------------------------------------------------

under this Section 2.21 without its consent. In the event of such a requested
increase in the Aggregate Commitment or issuance of Term Loans, any financial
institution selected by the Borrower (other than any Ineligible Institution) and
reasonably acceptable to the Agent and, with respect to any increase in the
Aggregate Commitment, the Arrangers and the LC Issuers (such consent not to be
unreasonably withheld or delayed), may become a Lender or increase its
Commitment or issue such Term Loans and may set the amount of its Commitment or
Term Loan, as applicable, at a level agreed to by the Borrower and the Agent. In
the event that the Borrower and one or more of the Lenders (or other financial
institutions) shall agree upon such an increase in the Aggregate Commitment
and/or issuance of Term Loans (i) the Borrower, the Agent and each Lender or
other financial institution increasing its Commitment or extending a new
Commitment or Term Loan shall enter into an amendment to this Agreement setting
forth the amounts of the Commitments and Term Loans, as applicable, as so
increased, providing that the financial institutions extending new Commitments
or Term Loans shall be Lenders for all purposes under this Agreement, and
setting forth such additional provisions as the Agent shall consider reasonably
appropriate and (ii) the Borrower shall furnish, if requested, a new Note to
each financial institution that is extending a new Commitment or Term Loan or
increasing its Commitment. No such amendment shall require the approval or
consent of any Lender whose Commitment is not being increased. Upon the
execution and delivery of such amendment as provided above, and upon
satisfaction of such other conditions as the Agent may reasonably specify upon
the request of the financial institutions that are extending new Commitments
and/or making Term Loans (including, without limitation, the Agent administering
the reallocation of any outstanding Revolving Loans ratably among the Lenders
with Commitments after giving effect to each such increase in the Aggregate
Commitment, and the delivery of certificates, evidence of corporate authority
and legal opinions on behalf of the Borrower), this Agreement shall be deemed to
be amended accordingly. All such additional Commitments and Term Loans shall be
secured equally and ratably with the other Loans hereunder.

2.22. Defaulting Lenders. Notwithstanding any provision of this Agreement to the
contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(i) Commitment Fees shall cease to accrue on the unfunded portion of the
Commitment of such Defaulting Lender;

(ii) the Commitment and Outstanding Credit Exposure of such Defaulting Lender
shall not be included in determining whether all Lenders or the Required Lenders
have taken or may take any action hereunder (including any consent to any
amendment or waiver pursuant to Section 8.2); provided that, except as otherwise
provided in Section 8.2, this clause (ii) shall not apply to the vote of a
Defaulting Lender in the case of an amendment, waiver or other modification
requiring the consent of such Lender or each Lender directly affected thereby;

(iii) if any Swing Line Exposure or LC Obligations exist at the time such Lender
becomes a Defaulting Lender then:

(a) so long as (x) the conditions set forth in Section 4.2 are satisfied at the
time of reallocation (and, unless the Borrower shall have otherwise notified the
Agent at such time, the Borrower shall be deemed to have represented and
warranted that such conditions are satisfied at such time) and (y) no Default
shall be continuing: all or any part of the Swing Line Exposure and LC
Obligations of such Defaulting Lender shall be reallocated among the
Non-Defaulting Lenders in accordance with their respective Pro Rata Shares, but
only to the extent the sum of all Non-Defaulting Lenders’ Outstanding Credit
Exposure plus such Defaulting Lender’s Swing Line Exposure and LC Obligations
does not exceed the total of all Non-Defaulting Lenders’ Commitments;

 

36



--------------------------------------------------------------------------------

(b) if the reallocation described in clause (a) above cannot, or can only
partially, be effected, the Borrower shall within one (1) Business Day following
notice by the Agent and without prejudice to any right or remedy available to it
hereunder or under applicable law (x) first, prepay the Swing Line Exposure of
the Defaulting Lender (after giving effect to any partial reallocation pursuant
to clause (a) above) and (y) second, cash collateralize for the benefit of the
applicable LC Issuers only the Borrower’s obligations corresponding to such
Defaulting Lender’s LC Obligations (after giving effect to any partial
reallocation pursuant to clause (a) above) in accordance with the procedures set
forth in Section 8.1 for so long as such LC Obligations remain outstanding;

(c) if the Borrower cash collateralizes any portion of such Defaulting Lender’s
LC Obligations pursuant to clause (b) above, the Borrower shall not be required
to pay any LC Fees to such Defaulting Lender (or the Agent or any other Lender)
pursuant to Section 2.20.4 with respect to such Defaulting Lender’s LC
Obligations during the period such Defaulting Lender’s LC Obligations are cash
collateralized;

(d) if the LC Obligations of the Non-Defaulting Lenders are reallocated pursuant
to clause (a) above, then the Commitment Fees and the LC Fees payable to the
Lenders pursuant to Section 2.5 and Section 2.20.4, respectively, shall be
adjusted in accordance with such Non-Defaulting Lenders’ Pro Rata Shares; and

(e) if all or any portion of such Defaulting Lender’s LC Obligations are neither
reallocated nor cash collateralized pursuant to clause (a) or (b) above, then,
without prejudice to any rights or remedies of the LC Issuers or any other
Lender hereunder, all LC Fees payable under Section 2.20.4 with respect to such
Defaulting Lender’s LC Obligations shall be payable to the applicable LC Issuer
(and not to such Defaulting Lender) until and to the extent that such LC
Obligations are reallocated and/or cash collateralized; and

(iv) so long as such Lender is a Defaulting Lender, the Swing Line Lender shall
not be required to fund any Swing Line Loan and no LC Issuer shall be required
to issue, amend or increase any Facility LC, unless it is reasonably satisfied
that the related exposure and the Defaulting Lender’s then outstanding LC
Obligations will be 100% covered by the Commitments of the Non-Defaulting
Lenders and/or cash collateral will be provided by the Borrower in accordance
with Section 2.22(iii), and participating interests in any such newly made Swing
Line Loan or any newly issued or increased Facility LC shall be allocated among
Non-Defaulting Lenders in a manner consistent with Section 2.22(iii)(a) (and
such Defaulting Lender shall not participate therein).

If (i) a Bankruptcy Event with respect to a Parent of any Lender shall occur
following the date hereof and for so long as such event shall continue or
(ii) the Swing Line Lender or any LC Issuer has a good faith belief that any
Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit, the Swing Line Lender
shall not be required to fund any Swing Line Loan and such LC Issuer shall not
be required to issue or Modify any Facility LC, unless the Swing Line Lender or
such LC Issuer, as the case may be, shall have entered into arrangements with
the Borrower or such Lender, satisfactory to the Swing Line Lender or such LC
Issuer, as the case may be, to defease any risk to it in respect of such Lender
hereunder.

In the event that the Agent, each of the LC Issuers, the Swing Line Lender and,
so long as no Unmatured Default or Default has occurred and is continuing, the
Borrower each agrees that a Defaulting Lender has adequately remedied all
matters that caused such Lender to be a Defaulting Lender, then the Swing Line
Exposure and LC Obligations of the Lenders shall be readjusted to reflect the
inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders as the Agent shall
determine may be necessary in order for such Lender to hold such Loans in
accordance with its Pro Rata Share.

 

37



--------------------------------------------------------------------------------

Nothing contained in the foregoing shall be deemed to constitute a waiver by the
Borrower of any of its rights or remedies (whether in equity or law) against any
Lender which fails to fund any of its Loans hereunder at the time or in the
amount required to be funded under the terms of this Agreement.

ARTICLE III

YIELD PROTECTION; TAXES

3.1. Yield Protection. If any Change in Law:

(i) imposes or increases or deems applicable any reserve, special deposit,
liquidity or similar requirement (including any compulsory loan requirement,
insurance charge or other assessment) against assets of, deposits with or for
the account of, or credit extended by, any Lender or any applicable Lending
Installation or any LC Issuer (other than reserves and assessments taken into
account in determining the interest rate applicable to Eurodollar Advances),

(ii) imposes any other condition the result of which is to increase the cost to
any Lender, any applicable Lending Installation or any LC Issuer of making,
funding or maintaining its Commitment or Eurodollar Loans or of issuing or
participating in Facility LCs, or reduces any amount receivable by any Lender or
any applicable Lending Installation or any LC Issuer in connection with its
Commitment or Eurodollar Loans or Facility LCs (including participations
therein), or requires any Lender or any applicable Lending Installation or any
LC Issuer to make any payment calculated by reference to the amount of
Commitment or Eurodollar Loans or Facility LCs (including participations
therein) held or interest or LC Fees received by it, in each case, by an amount
deemed material by such Lender or such LC Issuer, as applicable, or

(iii) subjects the Agent, a Lender or applicable Lending Installation to any
taxes, duties, levies, imposts, deductions, fees, assessments, charges or
withholdings, and any and all liabilities with respect to the foregoing, on its
loans, loan principal, letters of credit, commitments, or other obligations, or
its deposits, reserves, other liabilities or capital attributable thereto (other
than (a) Taxes, (b) Excluded Taxes or (c) Other Taxes),

and the result of any of the foregoing is to increase the cost to such Person of
making, continuing, converting into or maintaining its Loans or Commitment or of
issuing or participating in Facility LCs, as applicable, or to reduce the return
received by such Person in connection with such Loans or Commitment, or Facility
LCs (including participations therein), then, within 15 days of demand,
accompanied by the written statement required by Section 3.6, by such Person,
the Borrower shall pay such Person such additional amount or amounts as will
compensate such Person for such increased cost or reduction in amount received;
provided, that any such demand shall be made in good faith (and not on an
arbitrary and capricious basis) and consistent with similarly situated customers
of the applicable Person after consideration of factors as such Person then
reasonably determines to be relevant.

3.2. Changes in Capital Adequacy Regulations. If a Lender or any LC Issuer
determines the amount of capital or liquidity required or expected to be
maintained by such Lender or such LC Issuer, any Lending Installation of such
Lender or such LC Issuer or any corporation controlling such Lender or such LC
Issuer is increased by a material amount as a result of a Change in Law, but
excluding any adoption, change or interpretation or administration or compliance
with respect to taxes and amounts

 

38



--------------------------------------------------------------------------------

relating thereto (payment with respect to which shall be governed solely and
exclusively by Section 3.5), then, within 15 days of demand, accompanied by the
written statement required by Section 3.6, by such Lender or such LC Issuer, the
Borrower shall pay such Lender or such LC Issuer the amount necessary to
compensate for any shortfall in the rate of return on the portion of such
increased capital which such Lender or such LC Issuer determines is attributable
to this Agreement, its Outstanding Credit Exposure or its Commitment to make
Loans and issue or participate in Facility LCs, as applicable, hereunder (after
taking into account such Lender’s or such LC Issuer’s policies as to capital
adequacy and liquidity); provided, that any such determination shall be made in
good faith (and not on an arbitrary or capricious basis), using allocation and
attribution methods which are reasonable, and consistent with similarly situated
customers of the applicable Lender after consideration of such factors as such
Lender then reasonably determines to be relevant.

3.3. Availability of Types of Advances. If (x) any Lender determines that
maintenance of its Eurodollar Loans at a suitable Lending Installation would
violate any applicable law, rule, regulation, or directive, whether or not
having the force of law, or (y) prior to the commencement of any Interest Period
with respect to a Eurodollar Loan the Required Lenders determine that (i) the
interest rate applicable to Eurodollar Advances does not accurately reflect the
cost of making or maintaining Eurodollar Advances, or (ii) no reasonable basis
exists for determining the Eurodollar Base Rate, then such Lender shall promptly
give notice to the Borrower and the Agent (by telephone, promptly confirmed in
writing) and thereafter, the Agent shall suspend the availability of Eurodollar
Advances and require any affected Eurodollar Advances to be repaid or converted
to Floating Rate Advances on the respective last days of the then current
Interest Periods with respect to such Loans or within such earlier period as
required by law, subject to the payment of any funding indemnification amounts
required by Section 3.4 until such time as the Agent notifies the Borrower and
the Lenders that the circumstances giving rise to such initial notice no longer
exist, and any Notice of Borrowing or Conversion/Continuation Notice given by
the Borrower with respect to Eurodollar Loans which have not yet been incurred
(including by way of conversion) shall be deemed rescinded by the Borrower.

3.4. Funding Indemnification. If any payment of a Eurodollar Advance occurs on a
date which is not the last day of the applicable Interest Period, whether
because of acceleration, prepayment or otherwise, or a Eurodollar Advance is not
made or continued, or a Floating Rate Advance is not converted into a Eurodollar
Advance, on the date specified by the Borrower for any reason other than default
by the Lenders, or a Eurodollar Advance is not prepaid on the date specified by
the Borrower for any reason, the Borrower will indemnify each Lender for any
reasonable loss or cost incurred by it resulting therefrom, including, without
limitation, any reasonable loss or cost in liquidating or employing deposits
acquired to fund or maintain such Eurodollar Advance, but excluding any loss or
cost relating to taxes and amounts relating thereto (payment with respect to
which shall be governed solely and exclusively by Section 3.5).

3.5. Taxes. (i) Except as provided in this Section 3.5, all payments by the
Borrower to or for the account of any Lender or the Agent hereunder or under any
Note shall be made free and clear of and without deduction for any and all
Taxes. If the Borrower shall be required by law to deduct any Taxes from or in
respect of any sum payable hereunder to any Lender or the Agent, (a) the sum
payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 3.5) such Lender or the Agent (as the case may be) receives an
amount equal to the sum it would have received had no such deductions been made,
(b) the Borrower shall make such deductions, (c) the Borrower shall pay the full
amount deducted to the relevant authority in accordance with applicable law and
(d) the Borrower shall furnish to the Agent the original copy of a receipt
evidencing payment thereof or, if a receipt cannot be obtained with reasonable
efforts, such other evidence of payment as is reasonably acceptable to the
Agent, in each case within 30 days after such payment is made.

 

39



--------------------------------------------------------------------------------

(ii) In addition, the Borrower shall pay any present or future stamp or
documentary taxes and any other excise or property taxes, charges or similar
levies which arise from any payment made hereunder or under any Note or Facility
LC Application or from the execution or delivery of, or otherwise with respect
to, this Agreement, any Note, any Facility LC Application, or any other Loan
Document (“Other Taxes”).

(iii) The Borrower shall indemnify the Agent and each Lender for the full amount
of Taxes or Other Taxes (including, without limitation, any Taxes or Other Taxes
imposed on amounts payable under this Section 3.5) paid by the Agent or such
Lender as a result of its Commitment, any Credit Extensions made by it
hereunder, any Facility LC issued or participated in by it hereunder, or
otherwise in connection with its participation in this Agreement and any
liability (including penalties, interest and expenses) arising therefrom or with
respect thereto. Payments due under this indemnification shall be made within 30
days of the date the Agent or such Lender makes demand therefor pursuant to
Section 3.6.

(iv) Each Lender and the Agent that is not a United States Person (as such term
is defined in Section 7701(a)(30) of the Code for United States federal income
tax purposes) (each a “Non-U.S. Lender”) agrees that it will, not more than ten
Business Days after the date on which it becomes a party to this Agreement (but
in any event before a payment is due to it hereunder), (i) deliver to each of
the Borrower and the Agent two (2) duly completed copies of United States
Internal Revenue Service Form W-8BEN or W-8ECI or successor forms, certifying in
either case that such Non-U.S. Lender is entitled to receive payments under this
Agreement or under any Note without any deduction or withholding of any United
States federal income taxes, or (ii) in the case of a Non-U.S. Lender that is
fiscally transparent, deliver to the Agent and the Borrower two (2) duly
completed copies of a United States Internal Revenue Service Form W-8IMY or
successor form together with the applicable accompanying duly completed copies
of United States Internal Revenue Service applicable Forms W-8 or W-9 or
successor forms, as the case may be, in each case establishing that each
beneficial owner of the payments to be made under this Agreement or any Note is
entitled to receive payments under this Agreement or any Note without any
deduction or withholding of any United States federal income taxes, and
applicable withholding statements, or (iii) any other applicable form,
certificate or document specifically requested by the Borrower or the Agent and
prescribed by the United States Internal Revenue Service establishing as to such
Lender’s, the Agent’s or such beneficial owner’s, as the case may be,
entitlement to such complete exemption from United States withholding tax with
respect to all payments to be made hereunder or under any Note. Each Lender and
the Agent that is a United States person (as such term is defined in
Section 7701(a)(30) of the Code) for U.S. federal income tax purposes (other
than each such Lender and the Agent, as the case may be, that is treated as an
exempt recipient based on the indicators described in U.S. Treasury Regulation
Section 1.6049-4(c)(1)(ii)) shall deliver at the time(s) and in the manner(s)
described above with respect to the other Internal Revenue Service Forms, to the
Borrower and the Agent, two (2) accurate and complete original signed copies of
Internal Revenue Service Form W-9 (or successor form) certifying that such
person is completely exempt from United States backup withholding tax on
payments made hereunder or on any Note. Each Lender and the Agent further
undertakes to deliver to each of the Borrower and the Agent renewals or
additional copies of such form (or any successor form) (x) on or before the date
that such form expires or becomes obsolete, (y) after the occurrence of any
event requiring a change in the most recent forms so delivered by it, and
(z) from time to time upon reasonable request by the Borrower or the Agent. All
forms or amendments described in the preceding sentence shall certify that such
Lender, the Agent or such applicable beneficial owner, as the case may be, is
entitled to receive payments under this Agreement or under any Note without any
deduction or withholding of any United States federal income taxes, and in the
case where such Lender has delivered a Form W-8IMY (or successor form), such
Lender delivers all forms or amendments, including duly completed United States
Internal Revenue Service applicable Forms W-8s or W-9s (or successor forms), in
each case establishing that each beneficial owner of the payments to be made
under this Agreement or any Note is entitled to receive payments under this
Agreement or any Note without any deduction or withholding of any United

 

40



--------------------------------------------------------------------------------

States federal income taxes, and applicable withholding statements, unless an
event (including without limitation any change in treaty, law or regulation) has
occurred prior to the date on which any such delivery would otherwise be
required which renders all such forms inapplicable or which would prevent such
Lender, the Agent or such applicable beneficial owner, as the case may be, from
duly completing and delivering any such form or amendment with respect to it and
such applicable beneficial owner and such Lender or the Agent, as the case may
be, advises the Borrower and the Agent that it and such applicable beneficial
owner is not capable of receiving payments without any deduction or withholding
of United States federal income tax.

(v) For any period during which a Lender or the Agent has failed to provide the
Borrower and the Agent with an appropriate form, including an inaccurate form,
referred to in clause (iv) above in each case establishing that the Agent or
such Lender, and in the case where such Lender has delivered a Form W-8IMY (or
successor form), each beneficial owner of the payments to be made under this
Agreement or any Note, is entitled to receive payments under this Agreement or
any Note without any deduction or withholding of any United States federal
income taxes (unless such failure is due to a change in treaty, law or
regulation, or any change in the interpretation or administration thereof by any
governmental authority, occurring subsequent to the date on which a form
originally was required to be provided), such Lender or the Agent, as
applicable, shall not be entitled to any increase in payments or to
indemnification under this Section 3.5 with respect to Taxes imposed by the
United States as a result of such failure; provided that, should a Lender or the
Agent, as the case may be, which is otherwise completely exempt from or subject
to a reduced rate of withholding tax become subject to Taxes because of its
failure to deliver a form required under clause (iv) above, the Borrower shall
take such steps as such Lender shall reasonably request to assist such Lender to
recover such Taxes.

(vi) Any Lender or Agent that is entitled to an exemption from or reduction of
withholding tax with respect to payments under this Agreement or any Note
pursuant to the law of any relevant jurisdiction or any treaty shall deliver to
the Borrower (with a copy to the Agent), at the time or times prescribed by
applicable law, such properly completed and executed documentation prescribed by
applicable law as will permit such payments to be made without withholding or at
a reduced rate. For any period during which a Lender or the Agent, as
applicable, has failed to provide the Borrower and the Agent with such properly
completed and executed documentation, such Lender or the Agent, as applicable,
shall not be entitled to any increase in payments or to indemnification under
this Section 3.5.

(vii) Each Lender shall severally indemnify the Agent for any Taxes, Excluded
Taxes or Other Taxes (but, in the case of any Taxes or Other Taxes, only to the
extent that the Borrower has not already indemnified the Agent for such Taxes or
Other Taxes and without limiting the obligation of the Borrower to do so)
attributable to such Lender that are paid or payable by the Agent in connection
with any Loan Documents and any reasonable expenses arising therefrom or with
respect thereto, whether or not such amounts were correctly or legally imposed
or asserted by the relevant governmental authority. The indemnity under this
Section 3.5(vii) shall be paid within 30 days after the Agent delivers to the
applicable Lender a certificate stating the amount so paid or payable by the
Agent. Such certificate shall be conclusive of the amount so paid or payable
absent manifest error.

(viii) If a payment made to a Lender under this Agreement would be subject to
United States federal withholding tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Agent, at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Agent, such documentation prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower or the Agent as may be
necessary for the Borrower and the Agent to comply with its obligations under
FATCA, to determine that

 

41



--------------------------------------------------------------------------------

such Lender has or has not complied with such Lender’s obligations under FATCA
and, as necessary, to determine the amount to deduct and withhold from such
payment. Solely for purposes of this Section 3.5(viii), “FATCA” shall include
any amendments made to FATCA after the date of this Agreement.

(ix) If any Lender or the Agent determines that it has actually received any
refund of Taxes paid by the Borrower for such Lender or the Agent pursuant to
this Section 3.5, such Lender or the Agent shall reimburse the Borrower in an
amount equal to such refund, after tax, and net of all expenses incurred by such
Lender or Agent in connection with such refund.

3.6. Lender Statements; Survival of Indemnity. Each Lender shall notify the
Borrower of any event occurring after the Restatement Effective Date entitling
such Lender to compensation under Section 3.1, 3.2, 3.4 or 3.5 as promptly as
practicable, but in any event within six (6) months (or such longer period if
the event is retroactive), after such Lender obtains actual knowledge thereof;
provided that if any Lender fails to give such notice within six (6) months (or
such longer period if the event is retroactive) after it obtains actual
knowledge of such an event, such Lender shall, with respect to compensation
payable under Sections 3.1, 3.2, 3.4 or 3.5 in respect of any costs resulting
from such event, only be entitled to payment for costs incurred from and after
the date six (6) months (or such longer period if the event is retroactive)
prior to the date that such Lender does give such notice. Together with each
notice required by the previous sentence, any Lender requesting compensation
shall deliver a certificate of such Lender to the Borrower (with a copy to the
Agent) as to the amount due, if any, under Section 3.1, 3.2, 3.4 or 3.5. Such
written certificate shall (i) set forth in reasonable detail the calculations
upon which such Lender determined such amount and shall be final, conclusive and
binding on the Borrower in the absence of manifest error and (ii) set forth that
it is the policy or general practice of such Lender to demand compensation for
comparable costs in similar circumstances under comparable provisions of other
credit agreements for comparable customers. Determination of amounts payable
under such Sections in connection with a Eurodollar Loan shall be calculated as
though each Lender funded its Eurodollar Loan through the purchase of a deposit
of the type, currency and maturity corresponding to the deposit used as a
reference in determining the Eurodollar Rate applicable to such Loan, whether in
fact that is the case or not. Unless otherwise provided herein, the amount
specified in the written certificate of any Lender shall be payable within
fifteen (15) days after receipt by the Borrower of such written certificate. The
obligations of the Borrower under Sections 3.1, 3.2, 3.4 and 3.5 shall survive
payment of the Obligations and termination of this Agreement.

3.7. Alternative Lending Installation. If any Lender requests compensation under
Sections 3.1, 3.2 or 3.4, or if the Borrower is required to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 3.5, then such Lender shall, if requested by the Borrower,
use reasonable efforts to designate a different Lending Installation for funding
or booking its Loans hereunder or to assign its rights and obligations hereunder
to another Lending Installation, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Sections 3.1, 3.2, 3.4 or 3.5, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.

 

42



--------------------------------------------------------------------------------

ARTICLE IV

CONDITIONS PRECEDENT

4.1. Effectiveness of Commitments. This Agreement shall not become effective,
nor shall any Lender be required to make any Credit Extension hereunder, unless
all legal matters incident to the making of the initial Credit Extension shall
be satisfactory to the Lenders and their counsel and on or before July 31, 2013
the following conditions precedent have been satisfied or waived by the Required
Lenders and the Borrower has furnished to the Agent with sufficient copies for
the Lenders:

4.1.1 Copies of the articles or certificate of incorporation (or the equivalent
thereof) of each Loan Party, in each case, together with all amendments thereto,
and a certificate of good standing, each certified by the appropriate
governmental officer in its jurisdiction of organization.

4.1.2 Copies, certified by the Secretary or Assistant Secretary (or the
equivalent thereof) of each Loan Party, in each case, of its by-laws and of its
Board of Directors’ resolutions and of resolutions or actions of any other body
authorizing the execution of the Loan Documents to which such Loan Party is a
party.

4.1.3 An incumbency certificate, executed by the Secretary or Assistant
Secretary (or the equivalent thereof) of each Loan Party which shall identify by
name and title and bear the signatures of the Authorized Officers and any other
officers of each such Loan Party authorized to sign the Loan Documents to which
it is a party, upon which certificate the Agent and the Lenders shall be
entitled to rely until informed of any change in writing by the applicable Loan
Party.

4.1.4 A certificate reasonably acceptable to the Agent, signed by the Vice
President and Treasurer of USI, stating that on the initial Credit Extension
Date (a) no Default or Unmatured Default has occurred and is continuing, (b) all
of the representations and warranties in Article V shall be true and correct in
all material respects as of such date and (c) except as disclosed in the
Identified Disclosure Documents, no material adverse change in the business,
financial condition, operations or properties of USI and its Subsidiaries, taken
as a whole, has occurred since December 31, 2012.

4.1.5 Evidence reasonably acceptable to the Agent that governmental and third
party approvals necessary in connection with the transactions contemplated
hereby and the continuing operations of USI shall have been obtained and are in
full force and effect.

4.1.6 (i) Audited consolidated financial statements of the Borrower for the
fiscal years ended December 31, 2011 and December 31, 2012 (ii) unaudited
interim consolidated financial statements of the Borrower for the quarterly
period ended March 31, 2013 and (iii) reasonably satisfactory financial
projections through and including USI’s 2017 fiscal year, together with such
information as Agent and the Lenders shall reasonably request (including,
without limitation, a detailed description of the assumptions used in preparing
such projections).

4.1.7 An initial compliance certificate, dated as of the Restatement Effective
Date and reflecting calculations as of March 31, 2013, in substantially the form
of Exhibit C hereto.

4.1.8 Written opinions of the Loan Parties’ counsel (other than Colorado, Ohio
and Oklahoma counsel), in form and substance reasonably satisfactory to the
Agent and addressed to the Lenders.

4.1.9 Any Notes requested by a Lender pursuant to Section 2.13 payable to the
order of each such requesting Lender or its registered assigns.

 

43



--------------------------------------------------------------------------------

4.1.10 A certificate of value, solvency and other appropriate factual
information in form and substance reasonably satisfactory to the Agent and
Arrangers from the chief financial officer or treasurer of USI (on behalf of USI
and its Subsidiaries) in his or her representative capacity supporting the
conclusions that as of the initial Credit Extension Date, USI and its
Subsidiaries on a consolidated basis are Solvent and will be Solvent subsequent
to incurring the Indebtedness contemplated under the Loan Documents.

4.1.11 Evidence satisfactory to the Agent that the Borrower has paid to the
Agent and the Arrangers the fees agreed to in each of their respective fee
letters dated May 29, 2013.

4.1.12 Liens creating a first priority security interest in the Collateral shall
have been perfected on the Restatement Effective Date.

4.1.13 Such other documents as any Lender or its counsel may have reasonably
requested, including, without limitation, those documents set forth in Exhibit D
hereto.

4.2. Each Credit Extension. The Lenders shall not (except as otherwise set forth
in Section 2.4.4 with respect to Revolving Loans extended for the purpose of
repaying Swing Line Loans) be required to make any Credit Extension unless on
the applicable Credit Extension Date:

4.2.1 There exists no Default or Unmatured Default at the time of, or after
giving effect to the making of, such Credit Extension.

4.2.2 The representations and warranties contained in Article V are true and
correct in all material respects as of such Credit Extension Date except to the
extent any such representation or warranty is stated to relate solely to an
earlier date, in which case such representation or warranty shall have been true
and correct in all material respects on and as of such earlier date (provided,
however, that the representation and warranty specified in Section 5.5 shall be
made only as of the Restatement Effective Date and as of the date of any
increase of the Aggregate Commitment or issuance of Term Loans pursuant to
Section 2.21).

Each Borrowing Notice, request for issuance of a Facility LC or Swing Line
Borrowing Notice, as the case may be, or request for issuance of a Facility LC,
with respect to each such Credit Extension shall constitute a representation and
warranty by the Borrower that the conditions contained in Sections 4.2.1 and
4.2.2 have been satisfied.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

Each of USI and the Borrower represents and warrants to each Lender and the
Agent as of each of (i) the Restatement Effective Date, (ii) the date of the
initial Credit Extension hereunder (if different from the Restatement Effective
Date) and (iii) each date as required by Section 4.2:

5.1. Existence and Standing. Each of USI and its Subsidiaries (i) is a
corporation, partnership (in the case of Subsidiaries other than the Borrower
only) or limited liability company duly incorporated or organized, as the case
may be, validly existing and (to the extent such concept applies to such entity)
in good standing under the laws of its jurisdiction of incorporation or
organization, (ii) has all requisite corporate, partnership or limited liability
company power and authority, as the case may be, to own, operate and encumber
its Property and (iii) is qualified to do business and is in good standing (to
the extent such concept applies to such entity) in all jurisdictions where the
nature of the business conducted by it makes such qualification necessary and
where failure to so qualify would reasonably be expected to have a Material
Adverse Effect.

 

44



--------------------------------------------------------------------------------

5.2. Authorization and Validity. Each Loan Party has the requisite corporate,
partnership or limited liability company, as the case may be, power and
authority and legal right to execute and deliver the Loan Documents to which it
is a party and to perform its obligations thereunder. The execution and delivery
by each Loan Party of the Loan Documents to which it is a party and the
performance of its obligations thereunder have been duly authorized by requisite
corporate, partnership or limited liability company, as the case may be,
proceedings, and the Loan Documents to which each Loan Party is a party
constitute legal, valid and binding obligations of such Loan Party enforceable
against such Loan Party in accordance with their terms, except as enforceability
may be limited by (i) bankruptcy, insolvency, fraudulent conveyance,
reorganization or similar laws relating to or affecting the enforcement of
creditors’ rights generally; (ii) general equitable principles (whether
considered in a proceeding in equity or at law); and (iii) requirements of
reasonableness, good faith and fair dealing.

5.3. No Conflict; Government Consent. Neither the execution and delivery by any
Loan Party of the Loan Documents to which it is a party, nor the consummation by
such Loan Party of the transactions therein contemplated, nor compliance by such
Loan Party with the provisions thereof will violate (i) any applicable law,
rule, regulation, order, writ, judgment, injunction, decree or award binding on
such Loan Party or (ii) such Loan Party’s articles or certificate of
incorporation, partnership agreement, certificate of partnership, articles or
certificate of organization, by-laws, or operating agreement or other management
agreement, as the case may be, or (iii) the provisions of any indenture or
material instrument or agreement to which such Loan Party is a party or is
subject, or by which it, or its Property, may be bound or affected, or conflict
with, or constitute a default under, or result in or require, the creation or
imposition of any Lien in, of or on the Property of such Loan Party pursuant to
the terms of any such indenture or material instrument or agreement (other than
any Lien of the Agent on behalf of the Holders of Secured Obligations). Other
than the filing of UCC financing statements and intellectual property-related
filings in the applicable filing offices to perfect the Liens of the Agent in
favor of the Holders of Secured Obligations granted pursuant to the Loan
Documents, no order, consent, adjudication, approval, license, authorization, or
validation of, or filing, recording or registration with, or exemption by, or
other action in respect of any governmental or public body or authority, or any
subdivision thereof, which has not been obtained by any Loan Party, is required
to be obtained by such Loan Party in connection with the execution and delivery
of the Loan Documents, the borrowings under this Agreement, the payment and
performance by the Loan Parties of the Obligations or the legality, validity,
binding effect or enforceability of any of the Loan Documents except where the
failure to so make or obtain, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.

5.4. Financial Statements. The December 31, 2012 consolidated financial
statements of USI and its Subsidiaries heretofore delivered to the Agent and the
Lenders were prepared in accordance with GAAP in effect on the date such
statements were prepared and fairly present in all material respects the
consolidated financial condition and operations of USI and its Subsidiaries at
such date and the consolidated results of their operations for the period then
ended.

5.5. Material Adverse Change. Since December 31, 2012 or, in the case of any
increase of the Aggregate Commitment or issuance of Term Loans pursuant to
Section 2.21, the last day of USI’s most recently completed fiscal year in
respect of which the Borrower has delivered financial statements in accordance
with Section 6.1 hereof (or, prior to the delivery of the first such financial
statements delivered hereunder, ending on March 31, 2013), except as disclosed
in the Identified Disclosure Documents, there has been no event, development or
circumstance that has had or would reasonably be expected to have a Material
Adverse Effect.

 

45



--------------------------------------------------------------------------------

5.6. Taxes. USI, the Borrower and the Subsidiaries have filed all United States
federal tax returns and all other tax returns which are required to be filed and
have paid all taxes shown to be due thereon or pursuant to any assessment
received by USI, the Borrower or any Subsidiaries, except in respect of such
taxes, if any, (i) as are being contested in good faith and as to which adequate
reserves have been provided in accordance with GAAP and as to which no Lien
exists (except as permitted by Section 6.15.2) or (ii) as to which the failure
to file such return or pay such taxes would not reasonably be expected to have a
Material Adverse Effect. As of the Restatement Effective Date, the United States
income tax returns of USI, the Borrower and the Subsidiaries have been audited
by the Internal Revenue Service through the fiscal year ended December 31, 2003,
and, as of the Restatement Effective Date, no Liens have been filed and no
claims are being asserted with respect to such taxes shown to be due on such
returns. The charges, accruals and reserves on the books of USI, the Borrower
and the Subsidiaries in respect of any taxes or other governmental charges are
adequate under GAAP.

5.7. Litigation and Contingent Obligations. There is no litigation, arbitration,
governmental investigation, proceeding or inquiry pending or, to the knowledge
of any of their executive officers, threatened against USI, the Borrower or any
Subsidiaries which would reasonably be expected to have a Material Adverse
Effect or which seeks to prevent, enjoin or delay the making of any Revolving
Loans. As of December 31, 2012, other than any liability incident to any
litigation, arbitration or proceeding which would not reasonably be expected to
have a Material Adverse Effect, none of USI, the Borrower or any Subsidiary had
any contingent obligations required to be reflected on USI’s consolidated
balance sheet in accordance with GAAP, and not provided for or disclosed in the
financial statements referred to in Section 5.4, in an aggregate amount in
excess of $10,000,000.

5.8. Subsidiaries. Schedule 5.8 contains an accurate list of all Subsidiaries of
USI as of the Restatement Effective Date, setting forth their respective
jurisdictions of organization and the percentage of their respective capital
stock or other ownership interests owned by USI or other Subsidiaries. All of
the issued and outstanding shares of capital stock or other ownership interests
of such Subsidiaries have been (to the extent such concepts are relevant with
respect to such ownership interests) duly authorized and issued and are fully
paid and non-assessable.

5.9. ERISA. During the twelve consecutive month period prior to the Restatement
Effective Date, the date of the initial Credit Extension and the date of any
subsequent Credit Extension, (i) no formal step has been taken to terminate any
Plan, other than a standard termination under Section 4041(b) of ERISA and
(ii) no contribution failure has occurred with respect to any Plan sufficient to
give rise to a Lien under Section 303(k) of ERISA. During the twelve consecutive
month period prior to the Restatement Effective Date, the date of the initial
Credit Extension and the date of any subsequent Credit Extension, neither USI
nor any other member of the Controlled Group has incurred, or is reasonably
expected to incur, pursuant to Section 4201 of ERISA, any withdrawal liability
to Multiemployer Plans that would reasonably be expected to exceed in the
aggregate $20,000,000. Each Plan complies with all applicable requirements of
law and regulations except with respect to non-compliance that would not
reasonably be expected to have a Material Adverse Effect. During the twelve
consecutive month period prior to the Restatement Effective Date, the date of
the initial Credit Extension and the date of any subsequent Credit Extension,
neither USI nor any other member of the Controlled Group has withdrawn from any
Multiemployer Plan within the meaning of Title IV of ERISA or initiated steps to
do so, and, to the knowledge of USI, no steps have been taken to reorganize or
terminate, within the meaning of Title IV of ERISA, any Multiemployer Plan which
withdrawal, reorganization or termination would reasonably be expected to result
in liability to USI or any other member of the Controlled Group that would
exceed in the aggregate $20,000,000.

 

46



--------------------------------------------------------------------------------

5.10. Accuracy of Information. The written information, exhibits or reports
furnished by USI, the Borrower or any Subsidiary to the Agent or to any Lender
in connection with the negotiation of, or compliance with, the Loan Documents
(other than projected and pro forma information and information of a general
economic or industry-specific nature), considered as a whole, is complete and
correct in all material respects and does not or will not, when furnished, taken
as a whole, contain any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements contained therein, in
light of the circumstances under which they were made, not materially
misleading. The projected and pro forma financial information furnished by or on
behalf of USI, the Borrower or any Subsidiary to the Agent or any Lender in
connection with the negotiation of, or compliance with, the Loan Documents, were
prepared in good faith based upon assumptions believed to be reasonable at the
time.

5.11. Regulation U. Neither USI, the Borrower nor any Subsidiary is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose, whether immediate, incidental or ultimate of buying or
carrying margin stock (as defined in Regulation U), and after applying the
proceeds of each Credit Extension, margin stock (as defined in Regulation U)
constitutes less than 25% of the value of those assets of USI, the Borrower and
the Subsidiaries which are subject to any limitation on sale, pledge, or any
other restriction on disposition hereunder.

5.12. Compliance With Laws. USI, the Borrower and the Subsidiaries have complied
with all applicable statutes, rules, regulations, orders and restrictions of any
domestic or foreign government or any instrumentality or agency thereof having
jurisdiction over the conduct of their respective businesses or the ownership of
their respective Property, except to the extent any failure to so comply,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.

5.13. Ownership of Properties. USI, the Borrower and the Subsidiaries have good
title, free of all Liens other than those permitted by Section 6.15, to all of
the assets reflected in USI’s most recent consolidated financial statements
provided to the Agent, as owned by USI, the Borrower and the Subsidiaries except
(i) assets sold or otherwise transferred as permitted under Section 6.12 and
(ii) to the extent the failure to hold such title would not reasonably be
expected to have a Material Adverse Effect.

5.14. Plan Assets; Prohibited Transactions. None of the Loan Parties is an
entity deemed to hold “plan assets” within the meaning of 29 C.F.R. §
2510.3-101, as amended by Section 3(42) of ERISA (“Plan Assets”) of an employee
benefit plan (as defined in Section 3(3) of ERISA) which is subject to Title I
of ERISA or any plan (as defined by and subject to Section 4975 of the Code),
and assuming the accuracy of the representations and warranties made in
Section 9.12 and in any assignment made pursuant to Section 12.3.3, neither the
execution of this Agreement nor the making of Revolving Loans hereunder gives
rise to a prohibited transaction within the meaning of Section 406 of ERISA or
Section 4975 of the Code.

5.15. Environmental Matters. To the knowledge of the Borrower, no facts,
circumstances or conditions currently exist with respect to USI and its
Subsidiaries that would reasonably be expected to result in USI or such
Subsidiary incurring liability under Environmental Law that would reasonably be
expected to have a Material Adverse Effect. Neither USI, the Borrower nor any
Subsidiary has received any notice to the effect that its operations are not in
material compliance with any of the requirements of applicable Environmental
Laws or are the subject of any federal or state investigation evaluating whether
any remedial action is needed to respond to a release of any toxic or hazardous
waste or substance into the environment, which non-compliance or remedial action
would reasonably be expected to have a Material Adverse Effect.

5.16. Investment Company Act. Neither USI, the Borrower nor any Subsidiary is an
“investment company” or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.

 

47



--------------------------------------------------------------------------------

5.17. Insurance. USI has caused the Borrower and each Subsidiary to maintain
with financially sound and reputable insurance companies insurance on their
Property in such amounts, subject to such deductibles and self-insurance
retentions and covering such properties and risks as is consistent with sound
business practice for Persons engaged in the same or similar business and which
are similarly situated to the Borrower.

5.18. Solvency. After giving effect to (i) the Credit Extensions to be made on
the Restatement Effective Date or such other date as Credit Extensions requested
hereunder are made, (ii) the other transactions contemplated by this Agreement
and the other Loan Documents, and (iii) the payment and accrual of all
transaction costs with respect to the foregoing, USI and its Subsidiaries taken
as a whole are Solvent.

5.19. Collateral Documents. The Collateral Documents create, as security for the
obligations purported to be secured thereby, a valid and enforceable interest in
and Lien on all of the Properties covered thereby in favor of the Agent, and
upon the filing of any financing statements, notices or mortgages contemplated
thereby in the offices specified therein, such Liens shall be superior to and
prior to the right of all third Persons (other than Liens permitted under
Section 6.15, provided that nothing herein shall be deemed to constitute an
agreement to subordinate any of the Liens of the Agent under the Loan Documents
to any Liens otherwise permitted under Section 6.15 (other than Permitted
Priority Liens)) and subject to no other Liens (other than Liens permitted under
Section 6.15).

5.20. No Default or Unmatured Default. No Default or Unmatured Default has
occurred and is continuing.

5.21. Certain Subsidiaries. As of the Restatement Effective Date, the aggregate
gross book value of all Property owned by Oklahoma Rig, Inc., Oklahoma Rig &
Supply Co. Trans., Inc., OKI Middle East Holding Co., O.K.I. Data, Inc. and MBS
Dev, Inc., collectively, does not exceed $37,000,000.

ARTICLE VI

COVENANTS

During the term of this Agreement, unless the Required Lenders shall otherwise
consent in writing:

6.1. Financial Reporting. USI and the Borrower will maintain, for itself and
each Subsidiary, a system of accounting established and administered in
accordance with GAAP, and the Borrower will furnish to the Agent (which shall
furnish copies to the Lenders via IntraLinks or other similar password
protected, restricted internet site):

6.1.1 Within 90 days after the close of each of USI’s fiscal years (commencing
with the fiscal year ending December 31, 2013), financial statements prepared in
accordance with GAAP on a consolidated basis for itself and its Subsidiaries,
including balance sheets as of the end of such period, statements of income and
statements of cash flows, accompanied by (a) an audit opinion, unqualified as to
scope, of a nationally recognized firm of independent public accountants or
other independent public accountants reasonably acceptable to the Required
Lenders and (b) a certificate of said accountants that, in the course of their
examination necessary for their opinion, they have obtained no knowledge of any
Default under any of Sections 6.20 and 6.21 insofar as such Sections relate to
accounting matters, or if, in the opinion of such accountants, any Default shall
exist, stating the nature and status thereof.

 

48



--------------------------------------------------------------------------------

6.1.2 Within 45 days after the close of the first three (3) quarterly periods of
each of USI’s fiscal years (commencing with the fiscal quarter ending June 30,
2013), for USI and its Subsidiaries, consolidated unaudited balance sheets as at
the close of each such period and consolidated statements of income and a
statement of cash flows for the period from the beginning of such fiscal year to
the end of such quarter, all certified as to fairness of presentation, in all
material respects, compliance with GAAP by its chief financial officer,
controller or treasurer.

6.1.3 Together with (i) the financial statements required under Sections 6.1.1
and 6.1.2, a compliance certificate in substantially the form of Exhibit C
signed by its chief financial officer, controller or treasurer showing the
calculations necessary to determine compliance with this Agreement, which
certificate shall also state that no Default or Unmatured Default exists, or if
any Default or Unmatured Default exists, stating the nature and status thereof,
and (ii) each compliance certificate described in clause (i) relating to the
financial statements required under Section 6.1.1, supplements to the schedules
to the Security Agreement and the Intellectual Property Security Agreements
reflecting any matter hereafter arising which, if existing or occurring at the
Restatement Effective Date, would have been required to be set forth on the
schedules delivered as of the Restatement Effective Date, provided that
notwithstanding that any such supplement may disclose the existence or
occurrence of events, facts or circumstances which are either prohibited by the
terms of this Agreement or any other Loan Documents or which result in the
material breach of any representation or warranty, such supplement shall not be
deemed either an amendment thereof or a waiver of such breach unless expressly
consented to in writing by Agent and the requisite number of Lenders under
Section 8.2, and no such amendments, except as the same may be consented to in a
writing which expressly includes a waiver, shall be or be deemed a waiver by the
Agent or any Lender of any Default disclosed therein, and any items disclosed in
any such supplemental disclosures shall be included in the calculation of any
limits, baskets or similar restrictions contained in this Agreement or any of
the other Loan Documents.

6.1.4 As soon as possible and in any event within 10 days after (i) the
inception of any formal step to terminate any Plan, other than a standard
termination under Section 4041(b) of ERISA, (ii) a contribution failure with
respect to any Plan sufficient to give rise to a Lien under Section 303(k) of
ERISA, or (iii) the making of any application under Section 302 of ERISA for the
waiver of the minimum funding requirements under Section 303 of ERISA, notice of
any such event and the action which USI proposes to take with respect thereto.

6.1.5 Promptly upon the filing thereof, copies of all registration statements
and annual, quarterly, monthly or other regular reports which USI, the Borrower
or any Subsidiary publicly files with the SEC.

6.1.6 Such other information (including non-financial information) as the Agent
or any Lender may from time to time reasonably request.

Documents required to be delivered pursuant to Sections 6.1.1 and 6.1.2 may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date on which such documents are filed for public availability
on the SEC’s Electronic Data Gathering and Retrieval System; provided that the
Borrower shall notify (which may be by facsimile or electronic mail) the Agent
of the filing of any such documents and provide to the Agent by electronic mail
electronic versions of such documents. Upon the request of Agent, the Borrower
shall provide paper copies of the compliance certificates required by
Section 6.1.3 to Agent.

 

49



--------------------------------------------------------------------------------

6.2. Use of Proceeds. USI and the Borrower will, and will cause each Subsidiary
to, use the proceeds of the Credit Extensions for general corporate purposes
(including, without limitation, for working capital, Permitted Acquisitions,
distributions permitted under Section 6.10 and payment of fees and expenses
incurred in connection with this Agreement). The Borrower shall use the proceeds
of Credit Extensions in compliance in all material respects with all applicable
legal and regulatory requirements and any such use shall not result in a
violation of any Regulation U and X.

6.3. Notice of Default. Within five (5) Business Days after an Authorized
Officer becomes aware thereof, the Borrower will give notice in writing to the
Agent (and the Agent shall promptly deliver such notice to each Lender) of the
occurrence of any Default or Unmatured Default.

6.4. Conduct of Business. USI and the Borrower will, and will cause each
Subsidiary to, carry on and conduct its business in substantially the same
fields of enterprise as conducted by USI or its Subsidiaries as of the
Restatement Effective Date and those reasonably related thereto and reasonable
extensions thereof, and do all things necessary (subject to Section 6.11) to
remain duly incorporated or organized, validly existing and (to the extent such
concept applies to such entity) in good standing as a corporation, partnership
or limited liability company in its jurisdiction of incorporation or
organization, as the case may be, and remain qualified to do business and remain
in good standing (to the extent such concept applies to such entity) in all
jurisdictions where failure to so qualify would reasonably be expected to have a
Material Adverse Effect.

6.5. Taxes. USI and the Borrower will, and will cause each Subsidiary to, timely
file complete and correct United States federal and foreign, state and local tax
returns required by law and pay when due all taxes, assessments and governmental
charges and levies upon it or its income, profits or Property, except (i) those
which are being contested in good faith by appropriate proceedings and with
respect to which adequate reserves have been set aside in accordance with GAAP
and with respect to which no Lien exists or (ii) those taxes, assessments,
charges and levies which by reason of the amount involved or the remedies
available to the applicable taxing authority would not reasonably be expected to
have a Material Adverse Effect.

6.6. Insurance. USI will cause the Borrower, and each Subsidiary to, maintain
with financially sound and reputable insurance companies insurance on their
Property in such amounts, subject to such deductibles and self-insurance
retentions, and covering such properties and risks as is consistent with sound
business practice for Persons engaged in the same or similar business and which
similarly situated to the Borrower, and the Borrower will furnish to the Agent
upon request full information as to the insurance carried. The Borrower shall
deliver to the Agent endorsements in form and substance acceptable to the Agent
(x) to all policies covering risk of loss or damage to tangible property of USI,
the Borrower and each Guarantor naming the Agent as loss payee and (y) to all
general liability and other liability policies naming the Agent as an additional
insured. In the event USI, the Borrower or any Subsidiary at any time or times
hereafter shall fail to obtain or maintain any of the policies or insurance
required herein or to pay any premium in whole or in part relating thereto, then
the Agent, without waiving or releasing any obligations or resulting Default
hereunder, may at any time or times thereafter (but shall be under no obligation
to do so) obtain and maintain such policies of insurance and pay such premiums.
All sums so disbursed by the Agent shall constitute part of the Obligations,
payable as provided in this Agreement.

6.7. Compliance with Laws. USI and the Borrower will, and will cause each
Subsidiary to, comply with all laws, rules, regulations, orders, writs,
judgments, injunctions, decrees or awards to which it may be subject including,
without limitation, all Environmental Laws, Section 302 and Section 906 of the
Sarbanes-Oxley Act of 2002 and Sanctions Laws and Regulations, except where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect.

 

50



--------------------------------------------------------------------------------

6.8. Maintenance of Properties. Subject to Section 6.12, USI and the Borrower
will, and will cause each Subsidiary to, do all things necessary to maintain,
preserve, protect and keep its Property used in the operation of its business in
good repair, working order and condition (ordinary wear and tear and casualty
excepted), and make all necessary and proper repairs, renewals and replacements
so that its business carried on in connection therewith may be properly
conducted at all times, except where the failure to do so, individually or in
the aggregate, would not reasonably be expected to have a Material Adverse
Effect.

6.9. Inspection; Keeping of Books and Records. USI and the Borrower will, and
will cause each Subsidiary to, permit upon two (2) Business Days’ prior written
notice to the Borrower (except when a Default or Unmatured Default has occurred
and is continuing, in which case no prior notice will be required) the Agent and
the Lenders (after notice to and coordination with, the Agent), by their
respective representatives and agents, to inspect any of the Property, books and
financial records of USI, the Borrower and each Subsidiary, to examine and make
copies of the books of accounts and other financial records of USI, the Borrower
and each Subsidiary, and to discuss the affairs, finances and accounts of USI,
the Borrower and each Subsidiary with, and to be advised as to the same by,
their respective officers at such reasonable times and intervals as the Agent or
any Lender may designate. The exercise of the rights under the preceding
sentence (i) by or on behalf of any Lender shall, unless occurring at a time
when a Default or Unmatured Default shall be continuing, be at such Lender’s
expense and (ii) by or on behalf of the Agent, other than the first such
inspection occurring during any calendar year or any inspections occurring at a
time when a Default or Unmatured Default is continuing, shall be at the Agent’s
expense; all other such inspections shall be at the Borrower’s expense. USI and
the Borrower shall keep and maintain, and cause each of the Subsidiaries to keep
and maintain, in all material respects, complete, accurate and proper books of
record and account in which entries in conformity with GAAP shall be made of all
dealings and transactions in relation to their respective businesses and
activities. If a Default has occurred and is continuing, USI and the Borrower,
upon the Agent’s request, shall turn over copies of any such records to the
Agent or its representatives.

6.10. Dividends. USI and the Borrower will not, nor will they permit any
Subsidiary to, declare or pay any dividend or make any distribution on its
capital stock (other than dividends payable in its own capital stock) or redeem,
repurchase or otherwise acquire or retire any of its capital stock at any time
outstanding, except that (i) any Subsidiary of the Borrower may declare and pay
dividends or make distributions to the Borrower or to any other Subsidiary of
the Borrower, (ii) any Subsidiary of the Borrower which is not a Wholly-Owned
Subsidiary may pay dividends to its shareholders generally so long as the
Borrower or its respective Subsidiary which owns the equity interest or
interests in the Subsidiary paying such dividends receives at least its
proportionate share thereof, (iii) the Borrower may declare and make dividends
or distributions to USI to enable USI to, and USI may (a) pay any income,
franchise or like taxes, (b) pay its operating expenses (including, without
limitation, legal, accounting, reporting, listing and similar expenses) in an
aggregate amount not exceeding $10,000,000 in any fiscal year (excluding in any
event non-cash charges related to employee compensation or compensation to
non-executive members of USI’s board of directors) and (c) so long as no Default
or Unmatured Default shall be continuing or result therefrom, repurchase its
common stock and warrants and/or redeem or repurchase vested management options,
in each case, from directors, officers and employees of USI and its
Subsidiaries, and (iv) so long as no Default or Unmatured Default shall be
continuing or result therefrom, the Borrower may make distributions to USI and
USI may redeem, repurchase, acquire or retire an amount of its capital stock or
warrants or options therefor, or declare and pay any dividend or make any
distribution on its capital stock (collectively, “Distributions”) if, at the
time of making such Distribution, the Leverage Ratio, calculated on a pro forma
basis based on USI’s most recent financial statements delivered pursuant to
Section 6.1 (or, prior to the delivery of the first such financial statements
delivered hereunder, as of March 31, 2013) and giving effect to such
Distribution and any Indebtedness incurred in connection therewith, and any
Permitted Acquisition (including any incurrence of Indebtedness in

 

51



--------------------------------------------------------------------------------

connection therewith) and Material Disposition (including any reduction of
Indebtedness in connection therewith) since the date of such financial
statements, as if such Distribution and any such Permitted Acquisition and
Material Disposition (and any incurrence or reduction of Indebtedness in
connection with any of the foregoing) had occurred as of the first day of the
four quarter period set forth in such financial statements is (a) less than to
3.00 to 1.00, on an unlimited basis, and (b) greater than or equal to 3.00 to
1.00, in an amount not greater than the Maximum Payment Amount.

6.11. Merger. USI and the Borrower will not, nor will they permit any Subsidiary
to, merge or consolidate with or into any other Person, except that:

6.11.1 A Guarantor may merge into (i) the Borrower, provided the Borrower shall
be the continuing or surviving corporation, or (ii) another Guarantor or any
other Person that becomes a Guarantor promptly upon the completion of the
applicable merger or consolidation.

6.11.2 A Subsidiary that is not a Guarantor and not required to be a Guarantor
may merge or consolidate with or into any other Subsidiary; provided, however,
that if the equity interests of such Subsidiary have been pledged to the Agent
as Collateral, then such merger or consolidation shall not be permitted unless
such Subsidiary is the surviving entity of such merger or consolidation or the
equity interests of the surviving entity have been pledged to the Agent as
Collateral or such merger or consolidation is approved in writing by the Agent
prior to the consummation thereof.

6.11.3 The Borrower or any Subsidiary of the Borrower may consummate any merger
or consolidation in connection with any Permitted Acquisition; provided that in
any such merger or consolidation to which the Borrower is a party, the Borrower
shall be the continuing or surviving corporation.

6.12. Sale of Assets. USI and the Borrower will not, nor will they permit any
Subsidiary to, lease, sell, transfer or otherwise dispose of its Property to any
other Person, except:

6.12.1 Sales of inventory in the ordinary course of business and licenses of and
other grants of non-exclusive rights to use software and intellectual property
in the ordinary course of business.

6.12.2 A disposition of assets (i) by USI or any Subsidiary to any Loan Party,
(ii) by a Subsidiary that is not a Guarantor and not required to be a Guarantor
to any other Subsidiary, and (iii) subject to Section 6.24, by any Loan Party to
any Foreign Subsidiary.

6.12.3 A disposition of (i) obsolete, discontinued or excess property, property
no longer used in the business of USI, the Borrower or any Subsidiary or other
assets in the ordinary course of business of USI, the Borrower or any Subsidiary
and (ii) the properties identified on Schedule 6.12.

6.12.4 A disposition of receivables and related rights and security pursuant to,
and in accordance with, Receivables Purchase Facilities permitted under
Section 6.14.4 unless (a) a Default has occurred and is continuing under
Sections 7.6 or 7.7, or (b) the Agent shall have given written notice to the
Borrower prohibiting dispositions under this Section 6.12 following the
occurrence and during the continuance of a Default under clauses (i), (ii) or,
solely with respect to interest, (iii) of Section 7.2.

 

52



--------------------------------------------------------------------------------

6.12.5 Transfers of condemned Property to the respective governmental authority
or agency that has condemned the same (whether by deed in lieu of condemnation
or otherwise), and the transfer of Properties that have been subject to a
casualty to the respective insurer (or its designee) of such Property as part of
an insurance settlement.

6.12.6 The license or sublicense of software, trademarks, and other intellectual
property which do not materially interfere with the business of USI and its
Subsidiaries, taken as a whole.

6.12.7 Consignment arrangements (as consignor or consignee) or similar
arrangements for the sale of goods in the ordinary course of business of USI and
its Subsidiaries, taken as a whole.

6.12.8 The discount or sale, in each case without recourse and in the ordinary
course of business, of receivables more than 90 days overdue and arising in the
ordinary course of business, but only in connection with the compromise or
collection thereof consistent with customary industry practice (and not as part
of any bulk sale or financing of receivables).

6.12.9 Leases or subleases or licenses of real property to other Persons not
materially interfering with the business of USI and its Subsidiaries, taken as a
whole.

6.12.10 Other than dispositions otherwise permitted under this Section 6.12,
leases, sales or other dispositions of its Property that (i) are for not less
than fair market value, and (ii) together with all other Property of USI, the
Borrower and the Subsidiaries previously leased, sold or disposed of (other than
dispositions otherwise permitted by this Section 6.12) as permitted by this
Section 6.12.10 (x) during the twelve-month period ending with the month in
which any such lease, sale or other disposition occurs, do not exceed, in the
aggregate, 10% of the Consolidated Total Assets (determined as of the last day
of USI’s most recently completed fiscal year in respect of which the Borrower
has delivered financial statements in accordance with Section 6.1 (or, prior to
the delivery of the first such financial statements delivered hereunder, ending
on March 31, 2013)) of USI and its Subsidiaries and (y) for the period since the
Restatement Effective Date, do not exceed $575,000,000 in the aggregate.

6.12.11 Dispositions of Cash Equivalent Investments in the ordinary course of
business.

6.12.12 Dispositions of shares of USI’s capital stock that have been repurchased
by USI and held in treasury.

6.13. Investments and Acquisitions. USI and the Borrower will not, nor will they
permit any Subsidiary to, make or suffer to exist any Investments (including
without limitation, loans and advances to, and other Investments in,
Subsidiaries), or to create any Subsidiary or to become or remain a partner in
any partnership or joint venture, or to make any Acquisition of any Person,
except:

6.13.1 Cash and Cash Equivalent Investments (provided that any Investment which
when made complies with the requirements of the definition of the term “Cash
Equivalent Investment” may continue to be held notwithstanding that such
Investment if made thereafter would not comply with such requirements).

 

53



--------------------------------------------------------------------------------

6.13.2 Existing Investments in Subsidiaries and other Investments in existence
on the Restatement Effective Date and described in Schedule 6.13 and any renewal
or extension of any such Investments that does not increase the amount of the
Investment being renewed or extended as determined as of such date of renewal or
extension.

6.13.3 Investments in trade receivables or received in connection with the
bankruptcy or reorganization of suppliers and customers and in settlement of
delinquent obligations of, and other disputes with, customers and suppliers
arising in the ordinary course of business.

6.13.4 Investments consisting of intercompany loans permitted under
Section 6.14.6.

6.13.5 Acquisitions meeting the following requirements or otherwise approved by
the Required Lenders (each such Acquisition constituting a “Permitted
Acquisition”):

 

  (i) as of the date of the consummation of such Acquisition, no Default or
Unmatured Default shall have occurred and be continuing or would result from
such Acquisition (including after giving effect thereto), and the representation
and warranty contained in Section 5.11 shall be true both before and after
giving effect to such Acquisition;

 

  (ii) such Acquisition is consummated on a non-hostile basis and consummated
pursuant to a negotiated acquisition agreement approved by the board of
directors or other applicable governing body of the seller or entity to be
acquired;

 

  (iii) the business to be acquired in such Acquisition is similar or reasonably
related to one or more of the lines of business in which USI, the Borrower and
the Subsidiaries are engaged on the Restatement Effective Date;

 

  (iv) as of the date of the consummation of such Acquisition, all material
governmental and corporate approvals required in connection therewith shall have
been obtained;

 

  (v) with respect to each Permitted Acquisition with respect to which the
Purchase Price shall be greater than $100,000,000, not less than five (5) days
prior to the consummation of such Permitted Acquisition, the Borrower shall have
delivered to the Agent consolidated balance sheet, income statement and cash
flow statement of USI and the Subsidiaries, on a pro forma basis based on USI’s
most recent financial statements delivered pursuant to Section 6.1 (or, prior to
the delivery of the first such financial statements delivered hereunder, as of
March 31, 2013) and giving effect to such Permitted Acquisition (including any
incurrence of Indebtedness in connection therewith) and any other Permitted
Acquisition (including any incurrence of Indebtedness in connection therewith)
and Material Disposition (including any reduction of Indebtedness in connection
therewith) since the date of such financial statements, as if such Permitted
Acquisition and any such other Permitted Acquisition and Material Disposition
(and any incurrence or reduction of Indebtedness in connection with any of the
foregoing) had occurred as of the first day of the four quarter period set forth
in such financial statements (the “Acquisition Pro Forma”), which shall
demonstrate that USI would have been in compliance with the financial covenants
set forth in Sections 6.20 and 6.21 for the four fiscal quarter period reflected
in the compliance certificate most recently delivered to the Agent pursuant to
Section 6.1.3 (or, prior to the delivery of the first such compliance
certificate delivered hereunder, as of March 31, 2013) prior to the consummation
of such Permitted Acquisition; and

 

  (vi) prior to, or with respect to clauses (A) and (B) below, within forty five
(45) days after, the consummation of, each such Permitted Acquisition, the
Borrower shall deliver to the Agent a documentation, information and
certification package in form and substance reasonably acceptable to the Agent,
including, without limitation;

 

54



--------------------------------------------------------------------------------

  (A) in the case of an Acquisition by or of a Domestic Subsidiary, the
Collateral Documents necessary for the perfection of a first priority security
interest (subject to Liens permitted under Section 6.15, provided that nothing
herein shall be deemed to constitute an agreement to subordinate any of the
Liens of the Agent under the Loan Documents to any Liens otherwise permitted
under Section 6.15 (other than Permitted Priority Liens)) in all of the assets
to be acquired or the equity interests and assets of the entity to be acquired,
or, in the case of the Acquisition of a Material Foreign Subsidiary, all of the
applicable Collateral Documents required by Section 6.23, together with opinions
of counsel, if requested by the Agent, in each case in form and substance
reasonably acceptable to the Agent;

 

  (B) a supplement to the Guaranty if the Permitted Acquisition is an
Acquisition of equities and the target company would qualify as a Domestic
Subsidiary after the Acquisition but will not be merged with the Borrower or any
existing Domestic Subsidiary;

 

  (C) with respect to each Permitted Acquisition the Purchase Price of which
shall be greater than $100,000,000, the financial statements of the target
entity, if any, delivered by the seller(s) to the purchaser;

 

  (D) with respect to each Permitted Acquisition the Purchase Price of which
shall be greater than $100,000,000, a copy of the acquisition agreement for such
Acquisition, together with drafts of the material schedules thereto;

 

  (E) a copy of all documents, instruments and agreements with respect to any
Indebtedness having an aggregate principal amount in excess of $20,000,000
(calculated by giving effect to any commitments as if fully funded) to be
incurred or assumed in connection with such Acquisition; and

 

  (F) such other documents or information as shall be reasonably requested by
the Agent or any Lender.

6.13.6 Investments constituting promissory notes and other non-cash
consideration received in connection with any transfer of assets permitted under
Section 6.12.10.

6.13.7 Investments (x) constituting customer advances or (y) arising as a result
of any required payment under any Permitted Customer Financing Guaranty, in an
aggregate amount of clauses (x) and (y) not to exceed $120,000,000 at any time
outstanding.

6.13.8 [Reserved].

6.13.9 Extensions of trade credit in the ordinary course of business.

6.13.10 Investments constituting Rate Management Transactions permitted under
Section 6.17.

 

55



--------------------------------------------------------------------------------

6.13.11 Investments pursuant to Customer Contracts arising in the ordinary
course of business.

6.13.12 Subject to Section 6.24, the creation or formation of new Subsidiaries
(as opposed to the Acquisition of new Subsidiaries), so long as all applicable
requirements under Section 6.23 shall have been, or concurrently therewith are,
satisfied.

6.13.13 Investments constituting expenditures for any purchase or other
acquisition of any asset which would be classified as a fixed or capital asset
on a consolidated balance sheet of USI and its Subsidiaries prepared in
accordance with GAAP to the extent otherwise permitted under this Agreement.

6.13.14 Investments by (i) USI and its Subsidiaries in any Loan Party, (ii) any
Subsidiary which is not a Guarantor and is not required to be a Guarantor in any
other Subsidiary which is not a Guarantor and is not required to be a Guarantor
and (iii) subject to Section 6.24, any Loan Party in any Foreign Subsidiary.

6.13.15 Deposits made in the ordinary course of business and referred to in
Sections 6.15.4, 6.15.6 and 6.15.7.

6.13.16 Investments in connection with any Receivables Purchase Facility
permitted under this Agreement.

6.13.17 Investments not otherwise permitted under this Section 6.13 (other than
Hostile Acquisitions) made when the Leverage Ratio, calculated on a pro forma
basis based on USI’s most recent financial statements delivered pursuant to
Section 6.1 (or, prior to the delivery of the first such financial statements,
as of March 31, 2013) and after giving effect to such Investment and any
Indebtedness incurred in connection therewith and any Permitted Acquisition
(including any incurrence of Indebtedness in connection therewith) and Material
Disposition (including any reduction of Indebtedness in connection therewith)
since the date of such financial statements, as if such Investment and any such
Permitted Acquisition and Material Disposition (and any incurrence or reduction
of Indebtedness in connection with any of the foregoing) had occurred as of the
first day of the four quarter period set forth in such financial statements, is
less than 2.50 to 1.00; provided, that Investments made pursuant to this
Section 6.13.17 by any Foreign Subsidiary in any Person that is not a Foreign
Subsidiary shall not exceed $75,000,000.

6.13.18 Investments not otherwise permitted under this Section 6.13 (other than
Hostile Acquisitions) made when the Leverage Ratio, calculated on a pro forma
basis based on USI’s most recent financial statements delivered pursuant to
Section 6.1 (or, prior to the delivery of the first such financial statements,
as of March 31, 2013) and after giving effect to such Investment and any
Indebtedness incurred in connection therewith and any Permitted Acquisition
(including any incurrence of Indebtedness in connection therewith) and Material
Disposition (including any reduction of Indebtedness in connection therewith)
since the date of such financial statements, as if such Investment and any such
Permitted Acquisition and Material Disposition (and any incurrence or reduction
of Indebtedness in connection with any of the foregoing) had occurred as of the
first day of the four quarter period set forth in such financial statements, is
greater than or equal to 2.50 to 1.00, in an aggregate amount not to exceed
$75,000,000 (disregarding any Investment made when the Leverage Ratio,
calculated on a pro forma basis based on USI’s most recent financial statements
delivered pursuant to Section 6.1 (or, prior to the delivery of the first such
financial statements, as of March 31,

 

56



--------------------------------------------------------------------------------

2013) and after giving effect to such Investment and the incurrence of any
Indebtedness in connection therewith and any Permitted Acquisition (including
any incurrence of Indebtedness in connection therewith) and Material Disposition
(including any reduction of Indebtedness in connection therewith) since the date
of such financial statements, as if such Investment and any such Permitted
Acquisition and Material Disposition (and any incurrence or reduction of
Indebtedness in connection with any of the foregoing) had occurred as of the
first day of the four quarter period set forth in such financial statements, was
less than 2.50 to 1.00).

6.14. Indebtedness. USI and the Borrower will not, nor will they permit any
Subsidiary to, create, incur or suffer to exist any Indebtedness, except:

6.14.1 The Obligations.

6.14.2 Indebtedness existing on the Restatement Effective Date and described in
Schedule 6.14, and any replacement, renewal, refinancing or extension of any
such Indebtedness that (i) does not exceed the aggregate principal amount (plus
accrued interest and any applicable premium and associated fees and expenses) of
the Indebtedness being replaced, renewed, refinanced or extended, (ii) does not
have a Weighted Average Life to Maturity at the time of such replacement,
renewal, refinancing or extension that is less than the Weighted Average Life to
Maturity of the Indebtedness being replaced, renewed, refinanced or extended and
(iii) does not rank at the time of such replacement, renewal, refinancing or
extension senior to the Indebtedness being replaced, renewed, refinanced or
extended.

6.14.3 Indebtedness arising under Rate Management Transactions.

6.14.4 Amounts owing under Receivables Purchase Facilities; provided, however,
that the principal amounts owing or payable to the lenders or purchasers under
all Receivables Purchase Facilities (but not including any intercompany loan,
indemnity obligation or guaranty by or among USI, the related SPVs or any other
Subsidiary of USI in connection therewith) shall not in the aggregate at any
time exceed $200,000,000.

6.14.5 Secured or unsecured purchase money Indebtedness (including Capitalized
Leases) incurred by USI, the Borrower or any Subsidiary after the Restatement
Effective Date to finance the acquisition of assets used in its business, if
(i) such Indebtedness does not exceed the lower of the fair market value or the
cost of the applicable fixed assets (and related services purchased and
ancillary expenses incurred in connection therewith) on the date acquired,
(ii) such Indebtedness does not exceed $50,000,000 in the aggregate outstanding
at any time, and (iii) any Lien securing such Indebtedness is permitted under
Section 6.15 (such Indebtedness being referred to herein as “Permitted Purchase
Money Indebtedness”).

6.14.6 Indebtedness arising from intercompany loans and advances made by (i) USI
or any Subsidiary to any Loan Party, provided, that all such Indebtedness shall
be expressly subordinated to the Secured Obligations, (ii) any Subsidiary that
is not a Guarantor to any other Subsidiary that is not a Guarantor and
(iii) subject to Section 6.24, any Loan Party to any Foreign Subsidiary.

6.14.7 Indebtedness incurred or assumed by USI, the Borrower or any Subsidiary
in connection with a Permitted Acquisition but not created in contemplation of
such event.

6.14.8 Indebtedness constituting Contingent Obligations otherwise permitted by
Section 6.19.

 

57



--------------------------------------------------------------------------------

6.14.9 Indebtedness under (i) performance bonds and surety bonds and (ii) bank
overdrafts outstanding for not more than two (2) Business Days, in each case
incurred in the ordinary course of business.

6.14.10 To the extent the same constitutes Indebtedness, obligations in respect
of earn-out arrangements permitted pursuant to a Permitted Acquisition.

6.14.11 Unsecured Indebtedness, so long as (i) no Default or Unmatured Default
shall be continuing as of the date of issuance thereof and the Borrower shall
have delivered to the Agent a consolidated balance sheet, income statement and
cash flow statement of USI and the Subsidiaries, on a pro forma basis based on
USI’s most recent financial statements delivered pursuant to Section 6.1 (or,
prior to the delivery of the first such financial statements delivered
hereunder, as of March 31, 2013) and giving effect to the incurrence of such
Indebtedness (and the use of proceeds thereof) and any Permitted Acquisition
(including any incurrence of Indebtedness in connection therewith) and Material
Disposition (including any reduction of Indebtedness in connection therewith)
since the date of such financial statements, as if such incurrence of
Indebtedness and any such Permitted Acquisition and Material Disposition (and
any incurrence or reduction of Indebtedness in connection with any of the
foregoing) had occurred as of the first day of the four quarter period set forth
in such financial statements (the “Debt Incurrence Pro Forma”), which shall
demonstrate that USI would have been in compliance with the financial covenants
set forth in Sections 6.20 and 6.21 for the four fiscal quarter period reflected
in the compliance certificate most recently delivered to the Agent pursuant to
Section 6.1.3 (or, prior to the delivery of the first such compliance
certificate delivered hereunder, as of March 31, 2013) and (ii) such
Indebtedness shall have a maturity date no earlier than six (6) months after the
Facility Termination Date, shall not provide for voluntary prepayments in an
aggregate amount for all such Indebtedness in excess of $50,000,000 or mandatory
principal prepayments or amortization prior to six (6) months after the Facility
Termination Date, and shall have terms in respect of interest rate, covenants,
defaults and subordination reasonably acceptable to the Agent or no more
restrictive than the terms of the Loan Documents.

6.14.12 Secured Indebtedness, so long as (i) no Default or Unmatured Default
shall be continuing as of the date of issuance thereof and the Borrower shall
have delivered to the Agent a Debt Incurrence Pro Forma, which shall demonstrate
that USI would have been in compliance with the financial covenants set forth in
Sections 6.20 and 6.21 for the four fiscal quarter period reflected in the
compliance certificate most recently delivered to the Agent pursuant to
Section 6.1.3 (or, prior to the delivery of the first such compliance
certificate hereunder, as of March 31, 2013), (ii) the aggregate outstanding
principal amount of such Indebtedness shall not exceed $300,000,000 at any time,
(iii) mandatory principal prepayments or amortization in respect of such
Indebtedness shall not exceed $50,000,000 prior to six (6) months after the
Facility Termination Date, and (iv) in each case, to the extent such
Indebtedness is secured by any assets of any Loan Party, the holders of such
Indebtedness (or an agent or other representative for such holders) shall have
entered into a joinder to the Intercreditor Agreement or into another
intercreditor agreement in form and substance reasonably acceptable to the
Agent.

6.14.13 Additional Indebtedness (including Indebtedness arising from agreements
with any governmental authority or public subdivision or agency thereof relating
to the construction of buildings, and the purchase and installation of
equipment, to be used in the business of USI and its Subsidiaries) in an
aggregate outstanding principal amount not to exceed $50,000,000 at any time.

 

58



--------------------------------------------------------------------------------

Notwithstanding the foregoing Sections 6.14.1 through 6.14.13, the Borrower will
not permit its Foreign Subsidiaries to create, incur or suffer to exist any
Indebtedness except: (i) Indebtedness permitted by Sections 6.14.2, 6.14.6 and
6.14.9, (ii) guarantees of Indebtedness permitted under this Section 6.14 and
(iii) other Indebtedness permitted by the foregoing clauses of this Section 6.14
in an aggregate amount not to exceed $75,000,000.

For purposes of determining compliance with any Dollar-denominated restriction
on Indebtedness in this Agreement where the Indebtedness is denominated in a
currency other than Dollars, the amount of such Indebtedness will be the Dollar
equivalent thereof determined on the date of the incurrence of such
Indebtedness. The principal amount of any Indebtedness that refinances
Indebtedness incurred in the same currency as the Indebtedness being refinanced
will be the Dollar equivalent of the Indebtedness being refinanced, except to
the extent that the principal amount of the refinancing Indebtedness exceeds the
principal amount of the Indebtedness being refinanced, in which case the Dollar
equivalent of such excess will be determined on the date such refinancing
Indebtedness is incurred.

6.15. Liens. USI and the Borrower will not, nor will they permit any Subsidiary
to, create, incur, or suffer to exist any Lien in, of or on the Property of USI,
the Borrower or any Subsidiary, except:

6.15.1 Liens, if any, securing Secured Obligations.

6.15.2 Liens for taxes, assessments or governmental charges or levies on its
Property to the extent non-payment of such taxes is otherwise permitted by this
Agreement.

6.15.3 Liens imposed by law, such as landlords’, wage earners’, carriers’,
warehousemen’s and mechanics’ liens and other similar liens arising in the
ordinary course of business which secure payment of obligations not more than 45
days past due or which are being contested in good faith by appropriate
proceedings and for which adequate reserves in accordance with GAAP shall have
been set aside on its books.

6.15.4 Liens (i) arising out of pledges or deposits under worker’s compensation
laws, unemployment insurance, old age pensions, or other social security or
retirement benefits, or similar legislation and (ii) arising pursuant to
healthcare benefit programs in the ordinary course of business; provided that
the aggregate amount of deposits encumbered by Liens permitted under this clause
(ii) shall not exceed $3,000,000 at any time.

6.15.5 Liens existing on the Restatement Effective Date and described in
Schedule 6.15.

6.15.6 Deposits securing liability to insurance carriers under insurance or
self-insurance arrangements.

6.15.7 Deposits to secure the performance of bids, trade contracts (other than
for borrowed money), leases, utility contracts, statutory obligations, surety
and appeal bonds, performance bonds and other obligations of a like nature
incurred in the ordinary course of business.

6.15.8 Easements, reservations, rights-of-way, restrictions, survey exceptions
and other similar encumbrances and minor title imperfections as to real property
of USI, the Borrower and the Subsidiaries which, in the aggregate, are not
material in amount and that do not materially interfere with the ordinary
conduct of the business of USI, the Borrower or such Subsidiary conducted at the
property subject thereto.

 

59



--------------------------------------------------------------------------------

6.15.9 Liens arising by reason of any judgment, decree or order of any court or
other governmental authority, but only to the extent and for an amount and for a
period not resulting in Default under Section 7.8.

6.15.10 Liens arising in connection with a Receivables Purchase Facility
permitted under Section 6.14.4.

6.15.11 Liens existing on any specific fixed asset of any Subsidiary of the
Borrower at the time such Subsidiary becomes a Subsidiary and not created in
contemplation of such event.

6.15.12 Liens on any specific fixed asset securing Indebtedness incurred or
assumed for the purpose of financing or refinancing all or any part of the cost
of acquiring or constructing such asset; provided that such Lien attaches to
such asset concurrently with or within six (6) months after the acquisition or
completion or construction thereof.

6.15.13 Liens existing on any specific fixed asset of any Subsidiary of the
Borrower at the time such Subsidiary is merged or consolidated with or into the
Borrower or any other Subsidiary and not created in contemplation of such event.

6.15.14 Liens existing on any specific fixed asset prior to the acquisition
thereof by the Borrower or any Subsidiary and not created in contemplation
thereof; provided that such Liens do not encumber any other property or assets,
other than improvements thereon and proceeds thereof.

6.15.15 Liens arising out of the refinancing, extension, renewal or refunding of
any Indebtedness secured by any Lien permitted under Sections 6.15.5 and 6.15.11
through 6.15.14; provided that (i) such Indebtedness is not secured by any
additional assets, other than improvements thereon and proceeds thereof, and
(ii) the amount of such Indebtedness secured by any such Lien is not increased.

6.15.16 Liens securing Permitted Purchase Money Indebtedness; provided that such
Liens shall not apply to any property of USI, Borrower or any Subsidiary other
than that purchased with the proceeds of such Permitted Purchase Money
Indebtedness other than improvements thereon and proceeds thereof.

6.15.17 Liens in respect of Capitalized Lease Obligations to the extent
permitted hereunder and Liens arising under any equipment, furniture or fixtures
leases or Property consignments to USI, the Borrower or any Subsidiary for which
the filing of a precautionary financing statement is permitted under the
Collateral Documents.

6.15.18 Licenses, leases or subleases granted to others in the ordinary course
of business that do not materially interfere with the conduct of the business of
USI, the Borrower and the Subsidiaries taken as a whole.

6.15.19 Statutory and contractual landlords’ Liens under leases to which USI,
the Borrower or any Subsidiary is a party.

6.15.20 Liens in favor of a banking institution or securities intermediary
arising as a matter of applicable law or customary contractual rights
encumbering deposits (including the right of set-off) or financial assets held
by such banking institutions or securities intermediaries incurred in the
ordinary course of business and which are within the general parameters
customary in the banking industry or securities industry or customary Liens in
favor of providers of credit card processing services that arise by contract in
the ordinary course of business.

 

60



--------------------------------------------------------------------------------

6.15.21 Liens in favor of customs and revenue authorities arising as a matter of
applicable law to secure the payment of customs’ duties in connection with the
importation of goods.

6.15.22 Any interest or title of a lessor, sublessor, licensee or licensor under
any lease or license agreement permitted by this Agreement.

6.15.23 Liens encumbering cash deposits in an amount not to exceed $30,000,000
to secure Permitted Customer Financing Guarantees.

6.15.24 Liens not otherwise permitted under this Section 6.15 to the extent
attaching to Properties and assets with an aggregate fair market value not in
excess of, and securing liabilities not in excess of $25,000,000, in the
aggregate at any one time outstanding.

6.15.25 Liens securing Indebtedness permitted under Section 6.14.12, so long as,
to the extent such Liens encumber any assets of any Loan Party, the Secured
Obligations shall be secured by a Lien on all Property and assets securing such
Indebtedness.

6.15.26 Liens on shares of USI’s capital stock that have been repurchased by USI
and held in treasury.

6.16. Affiliates. Except as otherwise permitted by this Agreement, USI and the
Borrower will not enter into, directly or indirectly, or permit any Subsidiary
to enter into, directly or indirectly, any transaction (including, without
limitation, the purchase or sale of any Property or service) with, or make any
payment or transfer to, any Affiliate (other than USI and, subject to
Section 6.24, its Subsidiaries) except in the ordinary course of business and
pursuant to the reasonable requirements of USI’s, the Borrower’s or such
Subsidiary’s business and upon fair and reasonable terms no less favorable to
USI, the Borrower or such Subsidiary than USI, the Borrower or such Subsidiary
would obtain in a comparable arm’s-length transaction, except that any Affiliate
who is an individual may serve as a director, officer, employee or consultant of
USI or any of its Subsidiaries and may receive reasonable compensation for his
or her services in such capacity.

6.17. Financial Contracts. USI and the Borrower will not, nor will they permit
any Subsidiary to, enter into or remain liable upon any Rate Management
Transactions except for those entered into (i) by the Borrower and it
Subsidiaries in the ordinary course of business for bona fide hedging purposes
and not for speculative purposes and (ii) by any SPV in connection with a
Receivables Purchase Facility permitted hereunder.

6.18. Subsidiary Covenants. USI and the Borrower will not, and will not permit
any Subsidiary (other than any SPV) to, create or otherwise cause to become
effective any consensual encumbrance or restriction of any kind on the ability
of any Subsidiary (other than any SPV) (i) to pay dividends or make any other
distribution on its stock, (ii) to pay any Indebtedness or other obligation owed
to USI, the Borrower or any Subsidiary, (iii) to make loans or advances or other
Investments in USI, the Borrower or any Subsidiary, or (iv) to sell, transfer or
otherwise convey any of its property to USI, the Borrower or any Subsidiary,
except for such encumbrances or restrictions existing under or by reason of
(a) this Agreement and the other Loan Documents, (b) documents governing
Indebtedness permitted under Sections 6.14.2, 6.14.11, 6.14.12 or 6.14.13,
(c) customary provisions restricting

 

61



--------------------------------------------------------------------------------

subletting or assignment of any lease governing any leasehold interest of USI or
any of its Subsidiaries, (d) customary provisions restricting assignment of any
licensing agreement or other contract entered into by USI and its Subsidiaries
in the ordinary course of business, (e) restrictions on the transfer of any
asset pending the close of the sale of such asset, (f) restrictions on the
transfer of any assets subject to a Lien permitted by Section 6.15, (g) any
encumbrance or restriction entered into by a Subsidiary prior to the date such
Subsidiary was acquired by USI or the Borrower, which encumbrance or restriction
does not relate to any Person other than such Subsidiary, and which encumbrance
or restriction was not created in contemplation of such acquisition and
(h) restrictions on the transfer of any shares of USI’s capital stock that have
been repurchased by USI and held in treasury.

6.19. Contingent Obligations. USI and the Borrower will not, nor will they
permit any Subsidiary to, make or suffer to exist any Contingent Obligation
(including, without limitation, any Contingent Obligation with respect to the
obligations of a Subsidiary), except Contingent Obligations arising with respect
to (i) this Agreement and the other Loan Documents, (ii) customary
indemnification obligations, representations and warranties and guaranties in
favor of purchasers and lenders in connection with asset dispositions permitted
hereunder (including under any Receivables Purchase Facility), (iii) customary
indemnification obligations under such Person’s charter and bylaws (or
equivalent formation documents), (iv) indemnities in favor of the Persons
issuing title insurance policies insuring the title to any property,
(v) guarantees of (a) real property leases, (b) personal property Operating
Leases, in each case entered into in the ordinary course of business by USI or
any of the Subsidiaries and (c) vendor financing arrangements and other
obligations of USI and its Subsidiaries not otherwise prohibited by this
Agreement and incurred in the ordinary course of business or otherwise approved
by the Agent, (vi) other Contingent Obligations constituting guarantees of
Indebtedness permitted under Section 6.14, provided that to the extent such
Indebtedness is subordinated to the Secured Obligations, each such Contingent
Obligation shall be subordinated to the Secured Obligations on terms reasonably
acceptable to the Agent, (vii) subject to Section 6.24, trade payables of any
Subsidiary of the Borrower incurred in the ordinary course of business,
(viii) non-financial indemnities and guarantees of performance made in the
ordinary course of business by USI or any Subsidiary that would not,
individually or in the aggregate, have a Material Adverse Effect, (ix) Permitted
Customer Financing Guarantees and (x) repurchase obligations (other than for
reason of credit default of the end customer) under vendor financing
arrangements to which the Borrower or any Subsidiary is a party in which a
lending institution finances such end customer purchase of software and/or
related services from the Borrower or any Subsidiary.

6.20. Leverage Ratio. USI and the Borrower will not permit the ratio (the
“Leverage Ratio”), determined as of the end of each of USI’s fiscal quarters, of
(i) Consolidated Funded Indebtedness of USI and its Subsidiaries to
(ii) Consolidated EBITDA for the then most-recently ended four fiscal quarters
to be greater than 3.50 to 1.00; provided that, the maximum Leverage Ratio
permitted under this Section 6.20 shall be increased, in the case of (x) one or
more Qualifying Permitted Acquisitions in which the cash portion of the Purchase
Price for all such Qualifying Permitted Acquisitions consummated in the trailing
twelve month period is in excess of $150,000,000, to 4.00 to 1.00 and (y) unless
and to the extent that clause (x) above does not apply, one or more Qualifying
Permitted Acquisitions in which the cash portion of the Purchase Price for all
such Qualifying Permitted Acquisitions consummated in the trailing twelve month
period is in excess of $75,000,000, to 3.75 to 1.00 (any such increase pursuant
to clause (x) or clause (y), a “Covenant Holiday”), in each case, for the first
four fiscal quarters immediately following the Qualifying Permitted Acquisition
giving rise to the Covenant Holiday (inclusive of the fiscal quarter in which
such Qualifying Permitted Acquisition occurs); provided, further, that (A) at
the time of any Qualifying Permitted Acquisition giving rise to any proposed
Covenant Holiday arising pursuant to clause (x) above, the Leverage Ratio,
calculated on a pro forma basis based on USI’s most recent financial statements
delivered pursuant to Section 6.1 (or, prior to the delivery of the first such
financial statements hereunder, as of March 31, 2013) and giving effect to such
Qualifying Permitted Acquisition (including

 

62



--------------------------------------------------------------------------------

any incurrence of Indebtedness in connection therewith) and any Permitted
Acquisition (including any incurrence of Indebtedness in connection therewith)
and Material Disposition (including any reduction of Indebtedness in connection
therewith) since the date of such financial statements as if such Qualifying
Permitted Acquisition and any such Permitted Acquisition and Material
Disposition (and any incurrence or reduction of Indebtedness in connection with
any of the foregoing) had occurred as of the first day of the four quarter
period set forth in such financial statements, shall not exceed 3.75 to 1.00 and
(B) the Leverage Ratio shall have been less than 3.50 to 1.00 for at least two
consecutive fiscal quarters immediately proceeding the commencement of such
proposed Covenant Holiday. The Leverage Ratio shall be calculated as of the last
day of each fiscal quarter of USI based upon (a) for Consolidated Funded
Indebtedness, Consolidated Funded Indebtedness as of the last day of each such
fiscal quarter and (b) for Consolidated EBITDA, the actual amount as of the last
day of each fiscal quarter for the most recently ended four consecutive fiscal
quarters.

6.21. Minimum Consolidated Net Worth. USI will at all times maintain positive
Consolidated Net Worth which shall not be less than (i) $550,000,000 minus
(ii) write-downs of goodwill and intangibles, non-cash pension adjustments, and
to the extent permitted under this Agreement, dividends or repurchases or
redemptions of its capital stock, all to the extent deducted from Consolidated
Net Worth on or after January 1, 2013 plus (iii) 50% of Consolidated Net Income
(if positive) earned in each fiscal quarter beginning with the fiscal quarter
ending March 31, 2013, plus (iv) 50% of the net cash proceeds resulting from
issuances of USI’s or any Subsidiary’s capital stock from and after the
Restatement Effective Date.

6.22. [Reserved].

6.23. Subsidiary Collateral Documents; Subsidiary Guarantors.

USI and the Borrower shall execute or shall cause to be executed:

 

  (i) within forty five (45) days after any Person becomes a Subsidiary of USI,
if such Subsidiary is a Domestic Subsidiary, (a) a supplement to the Security
Agreement in favor of the Agent for the benefit of the Holders of Secured
Obligations with respect to all of the equity interests of such Person owned by
USI and its Domestic Subsidiaries; (b) a supplement to the Guaranty pursuant to
which such Domestic Subsidiary (other than an SPV) shall become a Guarantor;
(c) a supplement to the Security Agreement pursuant to which such Domestic
Subsidiary (other than an SPV) shall become a grantor thereunder and the other
documents required thereby; and (d) Intellectual Property Security Agreements
with respect to such Domestic Subsidiary’s (other than an SPV) intellectual
property, in each case to provide the Agent with a first priority perfected
security interest therein and Lien thereon (subject to Liens permitted under
Section 6.15, provided that nothing herein shall be deemed to constitute an
agreement to subordinate any of the Liens of the Agent under the Loan Documents
to any Liens otherwise permitted under Section 6.15 (other than Permitted
Priority Liens));

 

  (ii)

on the date any Person becomes a Material Foreign Subsidiary, as soon as
practicable but in any event within forty five (45) days following the date on
which such Person became a Material Foreign Subsidiary, a pledge agreement or
share mortgage in favor of the Agent for the benefit of the Holders of Secured
Obligations with respect to 65% of all of the outstanding equity interests of
such Material Foreign Subsidiary; provided, however, in the event that any such
Material Foreign Subsidiary is a Wholly-Owned Subsidiary of a Guarantor in
connection with which all of the requirements of clause (i) above have been
satisfied, and the activities of such Guarantor are limited to owning the equity

 

63



--------------------------------------------------------------------------------

  interests of its Subsidiaries, then, the Agent, at its option, may waive the
requirement for the pledge of any of the equity interests of such Material
Foreign Subsidiary under this clause (ii); provided, further, that if at any
time any Material Foreign Subsidiary issues or causes to be issued equity
interests, such that the aggregate amount of the equity interests of Material
Foreign Subsidiary pledged to the Agent for the benefit of the Holders of
Secured Obligations is less than 65% of all of the outstanding equity interests
of such Person, USI shall (A) promptly notify the Agent of such deficiency and
(B) deliver or cause to be delivered any agreements, instruments, certificates
and other documents as the Agent may reasonably request all in form and
substance reasonably satisfactory to the Agent in order to cause all of the
equities of such Material Foreign Subsidiary owned by USI and its Subsidiaries
(but not in excess of 65% of all of the outstanding equities thereof) to be
pledged to the Agent for the benefit of the Holders of Secured Obligations;

 

  (iii) in either such case USI and the Borrower shall deliver or cause to be
delivered to the Agent all such pledge agreements, guarantees, security
agreements and other Collateral Documents, together with appropriate corporate
resolutions and other documentation (including opinions, if reasonably requested
by the Agent, UCC financing statements (and USI and the Borrower hereby
authorize the preparation and filing of all necessary UCC financing statements),
the stock certificates representing the equities subject to such pledge, stock
powers with respect thereto executed in blank, and such other documents as shall
be reasonably requested to perfect the Lien of such pledge) in each case in form
and substance reasonably satisfactory to the Agent, and the Agent shall be
reasonably satisfied that it has a first priority perfected pledge of or charge
over the Collateral related thereto; and

 

  (iv) if, on the last day of any period for which the Borrower is required to
deliver financial statements under Section 6.1, any of Oklahoma Rig, Inc.,
Oklahoma Rig & Supply Co. Trans., Inc., OKI Middle East Holding Co., O.K.I.
Data, Inc. or MBS Dev, Inc. owns Property having an aggregate gross book value
in excess of $50,000,000, then no later than ten (10) Business Days after the
date such financial statements are required to be delivered under Section 6.1,
the Borrower shall deliver to the Agent written opinions of such Subsidiary’s
counsel in form and substance reasonably acceptable to the Agent consistent with
those delivered on the Restatement Effective Date.

6.24. Foreign Subsidiary Investments. So long as the Leverage Ratio, calculated
on a pro forma basis based on USI’s most recent financial statements delivered
pursuant to Section 6.1 (or, prior to the delivery of the first such financial
statements, as of March 31, 2013) and after giving effect to such Investment and
the incurrence of any Indebtedness in connection therewith and any Permitted
Acquisition (including any incurrence of Indebtedness in connection therewith)
and Material Disposition (including any reduction of Indebtedness in connection
therewith) since the date of such financial statements, as if such Investment
and any such Permitted Acquisition and Material Disposition (and any incurrence
or reduction of Indebtedness in connection with any of the foregoing) had
occurred as of the first day of the four quarter period set forth in such
financial statements, is greater than or equal to 2.50 to 1.00, USI and the
Borrower will not, nor will they permit any other Loan Party to, enter into
Foreign Subsidiary Investments at any time in an aggregate amount greater than
$125,000,000 (disregarding any Foreign Subsidiary Investment made when the
Leverage Ratio, calculated on a pro forma basis based on USI’s most recent
financial statements delivered pursuant to Section 6.1 (or, prior to the
delivery of the first such financial statements, as of March 31, 2013) and after
giving effect to such Investment and the incurrence of any Indebtedness in
connection therewith and any Permitted Acquisition (including any incurrence of
Indebtedness in connection therewith) and Material Disposition (including any
reduction of Indebtedness in connection therewith) since the date of such
financial statements, as if such Investment

 

64



--------------------------------------------------------------------------------

and any such Permitted Acquisition and Material Disposition (and any incurrence
or reduction of Indebtedness in connection with any of the foregoing) had
occurred as of the first day of the four quarter period set forth in such
financial statements, was less than 2.50 to 1.00); provided, however, that if
the Leverage Ratio, calculated on a pro forma basis as set forth above, is
greater than or equal to 3.25 to 1.00, none of USI, the Borrower or any other
Loan Party shall be permitted to enter into Foreign Subsidiary Investments to
the extent the aggregate amount thereof would exceed $75,000,000 (disregarding
any Foreign Subsidiary Investment made when the Leverage Ratio, calculated on a
pro forma basis as set forth above, was less than 3.25 to 1.00) prior to or
after giving effect to the applicable Foreign Subsidiary Investment.

6.25. SPV Organizational Documents. USI and the Borrower shall not, nor shall
they permit any Subsidiary to, enter into or suffer to exist any articles or
certificate of incorporation, partnership agreement, certificate of partnership,
articles or certificate of organization, by-laws, operating agreement or other
management agreement of any SPV that prohibits or otherwise restricts the first
priority, perfected Lien of or for the benefit of the Holders of Secured
Obligations with respect to all of the equity interests of such SPV; provided,
however, that other than as specifically set forth in this Section with respect
to the equity of any SPV, and notwithstanding anything herein to the contrary,
nothing in this Agreement or in any other Loan Document shall limit, prohibit or
otherwise restrict the SPV or any other party to a Receivables Purchase
Facility, from entering into any amendment, waiver, supplement or modification
thereto, so long as doing so does not cause the amount permitted under such
facility to exceed the amount set forth in Section 6.14.4.

ARTICLE VII

DEFAULTS

The occurrence of any one or more of the following events shall constitute a
Default:

7.1. Any representation or warranty made or deemed made by or on behalf of USI,
the Borrower or any Subsidiary to the Lenders or the Agent under or in
connection with this Agreement, any Credit Extension, or any certificate or
information delivered in connection with this Agreement or any other Loan
Document shall be false in any material respect on the date as of which made or
deemed made.

7.2. Nonpayment of (i) principal of any Revolving Loan when due, (ii) any
Reimbursement Obligation within one Business Day after the same becomes due, or
(iii) interest upon any Revolving Loan or any Commitment Fee, LC Fee, Fronting
Fee or other Obligations under any of the Loan Documents within five
(5) Business Days after such interest, fee or other Obligation becomes due.

7.3. The breach by (i) USI or the Borrower of any of the terms or provisions of
any of Sections 6.2 or 6.3 or any of Sections 6.10 through 6.16, inclusive,
Sections 6.18 through 6.22, inclusive, or Section 6.24 through 6.25, inclusive,
or (ii) any Loan Party of any of the terms or provisions of any of
Section 4.1.1(i) (to the extent that the non-compliance therewith by such Loan
Party would independently give rise to a Default under clause (i) of this
Section 7.3), 4.1.3 (to the extent that the non-compliance therewith by such
Loan Party would independently give rise to a Default under clause (i) of this
Section 7.3) or clauses (i) or (ii) of Section 4.1.4 of the Security Agreement.

7.4. The breach by the Borrower (other than a breach which constitutes a Default
under another Section of this Article VII) or any other Loan Party of any of the
terms or provisions of this Agreement or any other Loan Document to which it is
a party which is not remedied within (i) five (5) Business Days after the
occurrence thereof with respect to any breach of Section 6.1 and (ii) thirty
(30) days after written notice from the Agent or any Lender to the Borrower of
any other such breach.

 

65



--------------------------------------------------------------------------------

7.5. Failure of USI, the Borrower or any Subsidiary to pay when due any Material
Indebtedness (beyond the applicable grace period with respect thereto, if any);
or the default by USI, the Borrower or any Subsidiary in the performance (beyond
the applicable grace period with respect thereto, if any) of any term, provision
or condition contained in any agreement under which Material Indebtedness (other
than under a Receivables Purchase Facility) is outstanding, or any other event
shall occur or condition exist, the effect of which default, event or condition
is to cause, or to permit the holder(s) of such Material Indebtedness or the
lender(s) under any such agreement to cause, such Material Indebtedness to
become due prior to its stated maturity; or any Material Indebtedness of USI,
the Borrower or any Subsidiary shall be declared to be due and payable or
required to be prepaid or repurchased (other than by a regularly scheduled
payment or specified mandatory prepayment) prior to the stated maturity thereof;
or any Loan Party or any Material Foreign Subsidiary shall not pay, or admit in
writing its inability to pay, its debts generally as they become due.

7.6. Any Loan Party or any Material Foreign Subsidiary shall (i) have an order
for relief entered with respect to it under the Federal bankruptcy laws as now
or hereafter in effect, (ii) make a general assignment for the benefit of
creditors, (iii) apply for, seek, consent to, or acquiesce in, the appointment
of a receiver, custodian, trustee, examiner, liquidator or similar official for
it or any Substantial Portion of its Property, (iv) institute any proceeding
seeking an order for relief under the Federal bankruptcy laws as now or
hereafter in effect or seeking to adjudicate it a bankrupt or insolvent, or
seeking dissolution, winding up, liquidation, reorganization, arrangement,
adjustment or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, (v) take any
corporate or partnership action to authorize or effect any of the foregoing
actions set forth in this Section 7.6 or (vi) fail to contest on a timely basis
in good faith any appointment or proceeding described in Section 7.7.

7.7. Without the application, approval or consent of any Loan Party or any
Material Foreign Subsidiary, a receiver, trustee, examiner, liquidator or
similar official shall be appointed for such Loan Party or such Material Foreign
Subsidiary or any Substantial Portion of its Property, or a proceeding described
in Section 7.6(iv) shall be instituted against any Loan Party or any Material
Foreign Subsidiary and such appointment continues undischarged or such
proceeding continues undismissed or unstayed for a period of 60 consecutive
days.

7.8. USI, the Borrower or any Subsidiary shall fail within 60 days to pay, bond
or otherwise discharge one or more judgments or orders for the payment of money
in excess of $50,000,000 (or the equivalent thereof in currencies other than
Dollars) in the aggregate, which judgment(s), in any such case, is/are not
(a) stayed on appeal or otherwise being appropriately contested in good faith or
(b) paid in full or otherwise fully covered (subject to any applicable
deductible) by third-party insurers under USI’s or any Subsidiary’s insurance
policies; provided that, so long as after giving effect to any payment in
respect of any such judgment, (x) the Available Aggregate Commitment shall be
$100,000,000 or more and (y) the Leverage Ratio, calculated on a pro forma basis
based on USI’s most recent financial statements delivered pursuant to
Section 6.1 (or, prior to the delivery of the first such financial statements,
as of March 31, 2013) and after giving effect to any Permitted Acquisition
(including any incurrence of Indebtedness in connection therewith) and Material
Disposition (including any reduction of Indebtedness in connection therewith)
since the date of such financial statements, as if any such Permitted
Acquisition and Material Disposition (and any incurrence or reduction of
Indebtedness in connection with any of the foregoing) had occurred as of the
first day of the four quarter period set forth in such financial statements,
shall be less that 2.75 to 1.00, the rendering of any such judgment or order
shall not constitute an Unmatured Default.

 

66



--------------------------------------------------------------------------------

7.9. Any formal step is taken to terminate any Plan, other than a standard
termination under Section 4041(b) of ERISA, or a contribution failure has
occurred with respect to any Plan sufficient to give rise to a Lien under
Section 303(k) of ERISA, which events in the aggregate would reasonably be
expected to result in liability to USI or any other member of the Controlled
Group in excess of $25,000,000.

7.10. Any Change in Control shall occur.

7.11. USI or any other member of the Controlled Group shall have been notified
by the sponsor of a Multiemployer Plan that it has incurred, pursuant to
Section 4201 of ERISA, withdrawal liability to such Multiemployer Plan in an
amount which, when aggregated with all other amounts required to be paid to
Multiemployer Plans by USI or any other member of the Controlled Group as
withdrawal liability (determined as of the date of such notification), exceeds
$20,000,000.

7.12. USI or any other member of the Controlled Group shall have been notified
by the sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or is being terminated, within the meaning of Title IV of ERISA,
if as a result of such reorganization or termination the aggregate annual
contributions of USI and the other members of the Controlled Group (taken as a
whole) to all Multiemployer Plans which are then in reorganization or being
terminated have been or will be increased, in the aggregate, over the amounts
contributed to such Multiemployer Plans for the respective plan years of such
Multiemployer Plans immediately preceding the plan year in which the
reorganization or termination occurs by an amount exceeding $25,000,000.

7.13. [Reserved].

7.14. Any Loan Document shall fail to remain in full force or effect against any
Loan Party that is a party thereto (except to the extent such Loan Party has
been released from its obligations thereunder in accordance with this Agreement
or such other Loan Document or such Loan Document has expired or terminated in
accordance with its terms) or any Loan Party shall assert that its obligations
thereunder are discontinued, invalid or unenforceable for any reason (other than
those enumerated in the first parenthetical above); the Liens created by the
Collateral Documents shall at any time not constitute a valid and perfected Lien
on the Collateral intended to be covered thereby (to the extent perfection by
filing, registration, recordation, or possession is required herein or therein)
in favor of the Agent, having the priority contemplated by the Collateral
Documents (except to the extent such Liens have been released in accordance with
this Agreement or such other Loan Document)

7.15. An event (such event, an “Off-Balance Sheet Trigger Event”) shall occur
(i) which permits the investors or purchasers in respect of Off-Balance Sheet
Liabilities of USI, any Subsidiary or any SPV to require the amortization or
liquidation of such Off-Balance Sheet Liabilities as a result of the non-payment
of any Off-Balance Sheet Liability having an aggregate outstanding principal
amount (or similar outstanding liability) greater than or equal to $25,000,000
at such time and (x) such Off-Balance Sheet Trigger Event shall not be remedied
or waived within the later to occur of the tenth day after the occurrence
thereof or the expiry date of any grace period related thereto under the
agreement evidencing such Off-Balance Sheet Liabilities, or (y) such investors
shall require the amortization or liquidation of such Off-Balance Sheet
Liabilities as a result of such Off-Balance Sheet Trigger Event, or
(ii) pursuant to which the investors or purchasers shall replace USI or any
Wholly-Owned Subsidiary of USI with any other Person (other than USI or any
Wholly-Owned Subsidiary of USI) as the servicer under the agreements evidencing
such Off-Balance Sheet Liabilities; provided, however, that this Section 7.15
shall not apply on any date with respect to (a) any voluntary request by USI,
any Subsidiary or any SPV for an above-described amortization or liquidation so
long as the aforementioned investors or purchasers cannot independently require
on such date such amortization or liquidation or (b) any scheduled amortization
or liquidation at the stated maturity of the facility evidencing such
Off-Balance Sheet Liabilities.

 

67



--------------------------------------------------------------------------------

ARTICLE VIII

ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

8.1. Acceleration. (i) If any Default described in Section 7.6 or 7.7 occurs
with respect to any Loan Party, the obligations of the Lenders to make Revolving
Loans hereunder and the obligation and power of the LC Issuers to issue Facility
LCs shall automatically terminate and the Obligations shall immediately become
due and payable without any election or action on the part of the Agent, any LC
Issuer or any Lender, and the Borrower will be and become thereby
unconditionally obligated, without any further notice, act or demand, to pay the
Agent an amount in immediately available funds, which funds shall be held in the
Facility LC Collateral Account, equal to (x) the amount of LC Obligations at
such time minus (y) the amount or deposit in the Facility LC Collateral Account
at such time which is free and clear of all rights and claims of third parties
and has not been applied against the Obligations (the “Collateral Shortfall
Amount”). If any other Default shall be continuing, the Required Lenders (or the
Agent with the consent of the Required Lenders) may (a) terminate or suspend the
obligations of the Lenders to make Loans hereunder and the obligation and power
of the LC Issuers to issue Facility LCs, or declare the Obligations to be due
and payable, or both, whereupon, in the case of a termination, the Obligations
shall become immediately due and payable, without presentment, demand, protest
or notice of any kind, all of which the Borrower hereby expressly waives and/or
(b) upon notice to the Borrower and in addition to the continuing right to
demand payment of all amounts payable under this Agreement, make demand on the
Borrower to pay, and the Borrower will forthwith upon such demand and without
any further notice or act pay to the Agent the Collateral Shortfall Amount which
funds shall be deposited in the Facility LC Collateral Account.

(ii) If at any time while any Default is continuing, the Agent determines that
the Collateral Shortfall Amount at such time is greater than zero, the Agent may
make demand on the Borrower to pay, and the Borrower will, forthwith upon such
demand and without any further notice or act, pay to the Agent the Collateral
Shortfall Amount, which funds shall be deposited in the Facility LC Collateral
Account.

(iii) The Agent may at any time or from time to time after funds are deposited
in the Facility LC Collateral Account, apply such funds to the payment of the
Obligations and any other amounts as shall from time to time have become due and
payable by the Borrower to the Lenders or the LC Issuers under the Loan
Documents.

(iv) At any time while any Default is continuing, neither the Borrower nor any
Person claiming on behalf of or through the Borrower shall have any right to
withdraw any of the funds held in the Facility LC Collateral Account. After all
of the Obligations have been paid in full in cash (or, with respect to any
Reimbursement Obligations, the Facility LCs have been returned and cancelled or
back-stopped to the Agent’s reasonable satisfaction) and the Aggregate
Commitment has been terminated, any funds remaining in the Facility LC
Collateral Account shall be returned by the Agent to the Borrower or paid to
whomever may be legally entitled thereto at such time.

(v) If, after acceleration of the maturity of the Obligations or termination of
the obligations of the Lenders to make Loans and the obligation and power of the
LC Issuers to issue Facility LCs hereunder as a result of any Default (other
than any Default as described in Section 7.6 or 7.7 with respect to any Loan
Party) and before any judgment or decree for the payment of the Obligations due
shall have been obtained or entered, the Required Lenders (in their sole
discretion) shall so direct, the Agent shall, by notice to the Borrower, rescind
and annul such acceleration and/or termination.

 

68



--------------------------------------------------------------------------------

8.2. Amendments.

(i) Subject to the provisions of this Section 8.2, the Required Lenders (or the
Agent with the consent in writing of the Required Lenders or, in the case of any
other Loan Document, pursuant to the terms set forth therein) and USI and the
Borrower may enter into agreements supplemental hereto for the purpose of adding
or modifying any provisions to the Loan Documents or changing in any manner the
rights of the Lenders or USI or the Borrower hereunder or thereunder or waiving
any Default hereunder or thereunder; provided, however, that no such
supplemental agreement shall (x) increase the Commitment of any Lender without
the consent of such Lender or (y) without the consent of each Lender directly
affected thereby, extend the Facility Termination Date, extend the final
maturity of any Revolving Loan or extend the expiry date of any Facility LC in
respect of which the requirements of Section 2.20.11 shall not have been
satisfied to a date after the Facility Termination Date, or postpone any
regularly scheduled payment of principal of any Revolving Loan or forgive all or
any portion of the principal amount thereof, or any Reimbursement Obligation
related thereto, or reduce the rate or extend the time of payment of interest or
fees thereon or Reimbursement Obligations related thereto (other than a waiver
of the application of the default rate of interest or LC Fees pursuant to
Section 2.11 hereof);

provided, further, however, that no such supplemental agreement shall, without
the consent of each Lender (which is not Defaulting Lender):

(a) (1) Reduce the percentage specified in the definition of “Required Lenders”
or any other percentage of Lenders specified to be the applicable percentage in
this Agreement to act on specified matters or, (2) other than to reflect the
issuance of Term Loans hereunder on a ratable basis, amend the definition of
“Pro Rata Share”;

(b) Permit the Borrower to assign its rights or obligations under this
Agreement;

(c) Amend this Section 8.2 other than to reflect the issuance of Term Loans
hereunder;

(d) Other than in connection with a transaction permitted under this Agreement,
release the Agent’s Lien on all or substantially all of the Collateral;

(e) Amend Section 11.2 in a manner that would alter the pro rata sharing of
payments required thereby; or

(f) Other than in connection with a transaction permitted under this Agreement,
release USI or any Guarantor from its obligations under the Guaranty.

(ii) No amendment of any provision of this Agreement relating to the Agent shall
be effective without the written consent of the Agent. The Agent may waive
payment of the fee required under Section 12.3.3 without obtaining the consent
of any other party to this Agreement. No amendment of any provision of this
Agreement relating to the Swing Line Lender or any Swing Line Loan shall be
effective without the written consent of the Swing Line Lender. No amendment of
any provision of this Agreement relating to any LC Issuer shall be effective
without the written consent of such LC Issuer. For the avoidance of doubt, any
change to Section 2.22 shall require the consent of the Agent, each LC Issuer
and the Swing Line Lender.

 

69



--------------------------------------------------------------------------------

(iii) Notwithstanding the foregoing, (a) this Agreement may be amended (or
amended and restated) pursuant to an increase in the Aggregate Commitment
pursuant to Section 2.21 with only the consents prescribed by such Section and
(b) this Agreement may be amended (or amended and restated) with the written
consent of the Required Lenders, the Agent and the Borrower (x) to add one or
more credit facilities to this Agreement and to permit extensions of credit from
time to time outstanding thereunder and the accrued interest and fees in respect
thereof to share ratably in the benefits of this Agreement and the other Loan
Documents with the Loans and the accrued interest and fees in respect thereof
and (y) to include appropriately the Lenders holding such credit facilities in
any determination of the Required Lenders and Lenders.

(iv) Notwithstanding anything to the contrary herein the Agent may, with the
consent of the Borrower only, amend, modify or supplement this Agreement or any
of the other Loan Documents to cure any ambiguity, omission, mistake, defect or
inconsistency.

8.3. Preservation of Rights. No delay or omission of the Lenders, the LC Issuers
or the Agent to exercise any right under the Loan Documents shall impair such
right or be construed to be a waiver of any Default or an acquiescence therein,
and the making of a Credit Extension notwithstanding the existence of a Default
or Unmatured Default or the inability of the Borrower to satisfy the conditions
precedent to such Credit Extension shall not constitute any waiver or
acquiescence. Any single or partial exercise of any such right shall not
preclude other or further exercise thereof or the exercise of any other right,
and no waiver, amendment or other variation of the terms, conditions or
provisions of the Loan Documents whatsoever shall be valid unless in writing
signed by, or by the Agent with the consent of, the requisite number of Lenders
required pursuant to Section 8.2, and then only to the extent in such writing
specifically set forth. All remedies contained in the Loan Documents or by law
afforded shall be cumulative and all shall be available to the Agent, the LC
Issuers and the Lenders until all of the Obligations (other than contingent
indemnity claims) have been paid in full.

ARTICLE IX

GENERAL PROVISIONS

9.1. Survival of Representations. All representations and warranties of USI and
the Borrower contained in this Agreement shall survive the making of the Credit
Extensions herein contemplated.

9.2. Governmental Regulation. Anything contained in this Agreement to the
contrary notwithstanding, neither any LC Issuer nor any Lender shall be
obligated to extend credit to the Borrower in violation of any limitation or
prohibition provided by any applicable statute or regulation.

9.3. Headings. Section headings in the Loan Documents are for convenience of
reference only, and shall not govern the interpretation of any of the provisions
of the Loan Documents.

9.4. Entire Agreement. The Loan Documents embody the entire agreement and
understanding among the Borrower, USI, the Agent, the LC Issuers and the Lenders
and supersede all prior agreements and understandings among the Borrower, USI,
the Agent, the LC Issuers and the Lenders relating to the subject matter thereof
other than those contained in the fee letters described in Section 10.13 which
shall survive and remain in full force and effect during the term of this
Agreement.

9.5. Several Obligations; Benefits of this Agreement. The respective obligations
of the Lenders hereunder are several and not joint and no Lender shall be the
partner or agent of any other (except to the extent to which the Agent is
authorized to act as such). The failure of any Lender to perform any of its
obligations hereunder shall not relieve any other Lender from any of its
obligations

 

70



--------------------------------------------------------------------------------

hereunder. This Agreement shall not be construed so as to confer any right or
benefit upon any Person other than the parties to this Agreement and their
respective successors and assigns, provided, however, that the parties hereto
expressly agree that the Arrangers shall enjoy the benefits of the provisions of
Sections 9.6, 9.10 and 10.11 to the extent specifically set forth therein and
shall have the right to enforce such provisions on their own behalf and in their
own names to the same extent as if they were parties to this Agreement.

9.6. Expenses; Indemnification.

 

  (i) The Borrower shall reimburse the Agent and the Arrangers for any
reasonable out-of-pocket expenses (including reasonable outside attorneys’ and
paralegals’ fees and expenses of and fees for other advisors and professionals
engaged by the Agent or the Arrangers and, unless a Default shall be continuing,
with the consent of the Borrower and any IntraLinks and CUSIP charges), but
excluding any costs, charges or expenses with respect to taxes and amounts
relating thereto (payment with respect to which shall be governed solely and
exclusively by Section 3.5), paid or incurred by the Agent or the Arrangers in
connection with the investigation, preparation, negotiation, documentation,
execution, delivery, syndication, distribution (including, without limitation,
via the internet), review, amendment, waiver, modification and administration of
the Loan Documents. The Borrower also agrees to reimburse the Agent, the
Arrangers, the LC Issuers and the Lenders for any out-of-pocket expenses
(including outside attorneys’ and paralegals’ fees and expenses of outside
attorneys and paralegals for the Agent, the Arrangers, the LC Issuers and the
Lenders, but only to the extent such fees and disbursements were incurred by
attorneys in a single law firm (and any replacement or successor firm thereof)
selected by the Agent), but excluding any costs, charges or expenses with
respect to taxes and amounts relating thereto (payment with respect to which
shall be governed solely and exclusively by Section 3.5), paid or incurred by
the Agent, the Arrangers, any LC Issuer or any Lender in connection with the
collection and enforcement of the Loan Documents.

 

  (ii) The Borrower hereby further agrees to indemnify the Agent, the Arrangers,
each LC Issuer, each Lender, their respective affiliates, and each of their
respective directors, officers, employees, trustees, investment advisors,
attorneys, advisors and agents of such person against all losses, claims,
damages, penalties, judgments, liabilities and expenses (including, without
limitation, all expenses of litigation or preparation therefor whether or not
the Agent, the Arrangers, any LC Issuer, any Lender or any affiliate is a party
thereto, and all outside attorneys’ and paralegals’ fees and expenses of outside
attorneys and paralegals of the party seeking indemnification), but excluding
any losses, claims, damages, penalties, judgments, liabilities and expenses with
respect to taxes and amounts related thereto (payment with respect to which
shall be governed solely and exclusively by Section 3.5), which any of them may
pay or incur arising out of or relating to this Agreement, the other Loan
Documents, the transactions contemplated hereby or the direct or indirect
application or proposed application of the proceeds of any Credit Extension
hereunder except to the extent determined by a court by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of the party seeking indemnification or by a material breach of the
express obligations of the party seeking indemnification under this Agreement
pursuant to a claim made by the Borrower. The obligations of the Borrower under
this Section 9.6 shall survive the termination of this Agreement.

 

71



--------------------------------------------------------------------------------

9.7. Numbers of Documents. All statements, notices, closing documents, and
requests hereunder shall be furnished to the Agent with sufficient counterparts
so that the Agent may furnish one to each of the Lenders, to the extent that the
Agent deems necessary.

9.8. Accounting. Except as otherwise expressly provided herein, all terms of an
accounting or financial nature shall be construed in accordance with GAAP, as in
effect from time to time; provided that, if the Borrower notifies the Agent that
the Borrower requests an amendment to any provision hereof to eliminate the
effect of any change occurring after the date hereof in GAAP or in the
application thereof on the operation of such provision (or if the Agent notifies
the Borrower that the Required Lenders request an amendment to any provision
hereof for such purpose), regardless of whether any such notice is given before
or after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made (i) without giving effect to any election under
Accounting Standards Codification 825-10-25 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any Indebtedness or other liabilities of the USI or any Subsidiary at
“fair value”, as defined therein and (ii) without giving effect to any treatment
of Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof. The Borrower, the Agent and the Lenders agree to negotiate in
good faith any amendment addressing the impact of changes in GAAP upon the
covenants (financial or otherwise) at no cost to the Borrower other than the
reimbursement of the Agent’s costs and expenses as otherwise provided for in
this Agreement.

9.9. Severability of Provisions. Any provision in any Loan Document that is held
to be inoperative, unenforceable, or invalid in any jurisdiction shall, as to
that jurisdiction, be inoperative, unenforceable, or invalid without affecting
the remaining provisions in that jurisdiction or the operation, enforceability,
or validity of that provision in any other jurisdiction, and to this end the
provisions of all Loan Documents are declared to be severable.

9.10. Nonliability of Lenders. The relationship between the Borrower on the one
hand and the Lenders, the LC Issuers and the Agent on the other hand shall be
solely that of borrower and lender. Neither the Agent (except to the limited
extent as provided by Section 12.3.4 relating to maintaining the Register), the
Arrangers, the LC Issuers nor any Lender shall have any fiduciary
responsibilities to the Borrower or any other Loan Party or any of their
respective Affiliates or any other Person. No Lender or any of its Affiliates
has any obligation to the Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except, in the case of a Lender, those
obligations expressly set forth herein and in the other Loan Documents. In
connection with all aspects of each transaction contemplated hereby (including
in connection with any amendment, waiver or other modification hereof or of any
other Loan Document), the Borrower acknowledges and agrees that: (i) (A) the
arranging and other services regarding this Agreement provided by the Lenders
are arm’s-length commercial transactions between the Borrower and its
Affiliates, on the one hand, and the Lenders and their Affiliates, on the other
hand, (B) the Borrower has consulted its own legal, accounting, regulatory and
tax advisors to the extent it has deemed appropriate, and (C) the Borrower is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) each of the Lenders and their Affiliates is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for the Borrower or any of its Affiliates, or any other
Person and (B) no Lender

 

72



--------------------------------------------------------------------------------

or any of its Affiliates has any obligation to the Borrower or any of its
Affiliates with respect to the transactions contemplated hereby except, in the
case of a Lender, those obligations expressly set forth herein and in the other
Loan Documents; and (iii) each of the Lenders and their respective Affiliates
may be engaged in a broad range of transactions that involve interests that
differ from those of the Borrower and its Affiliates, and no Lender or any of
its Affiliates has any obligation to disclose any of such interests to the
Borrower or its Affiliates. To the fullest extent permitted by law, the Borrower
hereby waives and releases any claims that it may have against each of the
Lenders and their Affiliates with respect to any breach or alleged breach of
agency or fiduciary duty in connection with any aspect of any transaction
contemplated hereby.

9.11. Confidentiality. Each Lender agrees to hold any confidential information
which it may receive from the Borrower pursuant to this Agreement in confidence
in accordance with its respective customary practices (but in any event in
accordance with reasonable confidentiality practices), except for disclosure
(i) to its Affiliates and to other Lenders and their respective Affiliates, for
use solely in connection with the transactions contemplated hereby, (ii) to
legal counsel, accountants, and other professional advisors to such Lender or to
a Transferee who are expected to be involved in the evaluation of such
information in connection with the transactions contemplated hereby, in each
case which have been informed as to the confidential nature of such information,
(iii) to regulatory officials having jurisdiction over it, (iv) to any Person as
required by law, regulation, or legal process in respect of which, to the extent
permitted by applicable law and otherwise except with respect to any audit or
examination conducted by bank accountants or any governmental bank regulatory
authority exercising examination or regulatory authority, such Lender shall have
used commercially reasonable efforts to give the Borrower reasonable prior
notice and the opportunity to contest such disclosure, (v) of information that
presently or hereafter becomes available to such Lender on a non-confidential
basis from a source other than USI and its Subsidiaries and other than as a
result of disclosure not otherwise permitted by this Section 9.11, (vi) to any
Person in connection with any legal proceeding to which such Lender is a party,
(vii) to such Lender’s direct or indirect contractual counterparties in credit
derivative transactions or to legal counsel, accountants and other professional
advisors to such counterparties, in each case which have been informed as to the
confidential nature of such information and agree to be bound by this
Section 9.11 or other similar terms of confidentiality, (viii) permitted by
Section 12.4 and (ix) to rating agencies if requested or required by such
agencies in connection with a rating relating to the Credit Extensions
hereunder. Notwithstanding anything to the contrary set forth herein or in any
other agreement to which the parties hereto are parties or by which they are
bound, the obligations of confidentiality contained herein and therein, as they
relate to the transactions contemplated by this Agreement, shall not apply to
the “tax structure” or “tax treatment” of the transactions contemplated by this
Agreement (as these terms are used in Section 1.6011-4(b)(3) (or any successor
provision) of the Treasury Regulations (the “Confidentiality Regulation”)
promulgated under Section 6011 of the Code); and each party hereto (and any
employee, representative, or agent of any party hereto) may disclose to any and
all persons, without limitation of any kind, the “tax structure’’ and “tax
treatment” of the transactions contemplated by this Agreement (as these terms
are defined in the Confidentiality Regulation). In addition, each party hereto
acknowledges that it has no proprietary or exclusive rights to any tax matter or
tax idea related to the transactions contemplated by this Agreement.

9.12. Lenders Not Utilizing Plan Assets. Each Lender and Designated Lender
represents and warrants that none of the consideration used by such Lender or
Designated Lender to make its Loans constitutes for any purpose of ERISA or
Section 4975 of the Code assets of any “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, or any “plan” (as
defined by and subject to Section 4975 of the Code) and the rights and interests
of such Lender or Designated Lender in and under the Loan Documents shall not
constitute such Plan Assets.

 

73



--------------------------------------------------------------------------------

9.13. Nonreliance. Each Lender hereby represents that it is not relying on or
looking to any margin stock (as defined in Regulation U) as collateral in the
extension or maintenance of the credit provided for herein.

9.14. Disclosure. The Borrower, USI and each Lender, including the LC Issuers,
hereby acknowledge and agree that each Lender and/or its Affiliates from time to
time may hold investments in, make other loans to or have other relationships
with the Borrower and its Affiliates.

9.15. Performance of Obligations. Each of USI and the Borrower agrees that the
Agent may, but shall have no obligation to (i) at any time, pay or discharge
taxes, liens, security interests or other encumbrances levied or placed on any
Collateral to the extent the same would constitute a Default hereunder if
actually levied or imposed and (ii) after the occurrence and during the
continuance of a Default make any payment or perform any act required of USI,
the Borrower or any Subsidiary under any Loan Document or take any other action
which the Agent in its discretion deems necessary or desirable to protect or
preserve the Collateral, including, without limitation, any action to (x) effect
any repairs or obtain any insurance called for by the terms of any of the Loan
Documents and to pay all or any part of the premiums therefor and the costs
thereof and (y) pay any rents payable by USI, the Borrower or any Subsidiary
which are more than 30 days past due, or as to which the landlord has given
notice of termination, under any lease. The Agent shall use its best efforts to
give the Borrower notice of any action taken under this Section 9.15 prior to
the taking of such action or promptly thereafter provided the failure to give
such notice shall not affect the Borrower’s obligations in respect thereof. The
Borrower agrees to pay the Agent, upon demand, the principal amount of all funds
advanced by the Agent under this Section 9.15, together with interest thereon at
the rate from time to time applicable to Floating Rate Loans from the date of
such advance until the outstanding principal balance thereof is paid in full. If
the Borrower fails to make payment in respect of any such advance under this
Section 9.15 within one (1) Business Day after the date the Borrower receives
written demand therefor from the Agent, the Agent shall promptly notify each
Lender and each Lender agrees that it shall thereupon make available to the
Agent, in Dollars in immediately available funds, the amount equal to such
Lender’s Pro Rata Share of such advance. If such funds are not made available to
the Agent by such Lender within one (1) Business Day after the Agent’s demand
therefor, the Agent will be entitled to recover any such amount from such Lender
together with interest thereon at the Federal Funds Effective Rate for each day
during the period commencing on the date of such demand and ending on the date
such amount is received. The failure of any Lender to make available to the
Agent its Pro Rata Share of any such unreimbursed advance under this
Section 9.15 shall neither relieve any other Lender of its obligation hereunder
to make available to the Agent such other Lender’s Pro Rata Share of such
advance on the date such payment is to be made nor increase the obligation of
any other Lender to make such payment to the Agent. All outstanding principal
of, and interest on, advances made under this Section 9.15 shall constitute
Obligations secured by the Collateral until paid in full by the Borrower.

9.16. USA PATRIOT Act. Each Lender hereby notifies the Borrower that pursuant to
the requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender to
identify the Borrower in accordance with the Patriot Act.

9.17. No Duties Imposed on Syndication Agents or Documentation Agents. None of
the Persons identified on the cover page to this Agreement, the signature pages
to this Agreement or otherwise in this Agreement as a “Syndication Agent” or a
“Documentation Agent” shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than, if such Person is a
Lender, those applicable to all Lenders as such. Without limiting the foregoing,
none of the Persons identified on the cover page to this Agreement, the
signature pages to this Agreement or otherwise in this Agreement as a
“Syndication Agent” or a “Documentation Agent” shall have or be deemed to have
any fiduciary duty to or fiduciary relationship with any Lender. Each Lender
acknowledges that it has not relied, and will not rely, on any of the Persons so
identified in deciding to enter into this Agreement or in taking or not taking
action hereunder.

 

74



--------------------------------------------------------------------------------

9.18. Interest Rate Limitation. Notwithstanding anything herein to the contrary,
if at any time the interest rate applicable to any Loan, together with all fees,
charges and other amounts which are treated as interest on such Loan under
applicable law (collectively the “Charges”), shall exceed the maximum lawful
rate (the “Maximum Rate”) which may be contracted for, charged, taken, received
or reserved by the Lender holding such Loan in accordance with applicable law,
the rate of interest payable in respect of such Loan hereunder, together with
all Charges payable in respect thereof, shall be limited to the Maximum Rate
and, to the extent lawful, the interest and Charges that would have been payable
in respect of such Loan but were not payable as a result of the operation of
this Section shall be cumulated and the interest and Charges payable to such
Lender in respect of other Loans or periods shall be increased (but not above
the Maximum Rate therefor) until such cumulated amount, together with interest
thereon at the Federal Funds Effective Rate to the date of repayment, shall have
been received by such Lender.

ARTICLE X

THE AGENT

10.1. Appointment; Nature of Relationship. JPMorgan Chase is hereby appointed by
each of the Lenders as its contractual representative (herein referred to as the
“Agent”) hereunder and under each other Loan Document, and each of the Lenders
irrevocably authorizes the Agent to act as the contractual representative of
such Lender with the rights and duties expressly set forth herein and in the
other Loan Documents. The Agent agrees to act as such contractual representative
upon the express conditions contained in this Article X. Notwithstanding the use
of the defined term “Agent,” it is expressly understood and agreed that the
Agent shall not have any fiduciary responsibilities to any of the Holders of
Secured Obligations by reason of this Agreement or any other Loan Document and
that the Agent is merely acting as the contractual representative of the Lenders
with only those duties as are expressly set forth in this Agreement and the
other Loan Documents. In its capacity as the Lenders’ contractual
representative, the Agent (i) does not hereby assume any fiduciary duties to any
of the Holders of Secured Obligations, (ii) is a “representative” of the Holders
of Secured Obligations within the meaning of the term “secured party” as defined
in the New York Uniform Commercial Code and (iii) is acting as an independent
contractor, the rights and duties of which are limited to those expressly set
forth in this Agreement and the other Loan Documents. Each of the Lenders, for
itself and on behalf of its Affiliates as Holders of Secured Obligations, hereby
agrees to assert no claim against the Agent on any agency theory or any other
theory of liability for breach of fiduciary duty, all of which claims each
Holder of Secured Obligations hereby waives.

10.2. Powers. The Agent shall have and may exercise such powers under the Loan
Documents as are specifically delegated to the Agent by the terms of each
thereof, together with such powers as are reasonably incidental thereto. The
Agent shall have no implied duties or fiduciary duties to the Lenders, or any
obligation to the Lenders to take any action thereunder except any action
specifically provided by the Loan Documents to be taken by the Agent.

10.3. General Immunity. Neither the Agent nor any of its directors, officers,
agents or employees shall be liable to USI, the Borrower, any Subsidiary or any
Lender or Holder of Secured Obligations for any action taken or omitted to be
taken by it or them hereunder or under any other Loan Document or in connection
herewith or therewith except to the extent such action or inaction is determined
in a final, non-appealable judgment by a court of competent jurisdiction to have
arisen from the gross negligence or willful misconduct of such Person or solely
by reason of the breach of the express terms thereof by such Person.

 

75



--------------------------------------------------------------------------------

10.4. No Responsibility for Loans, Recitals, etc. Neither the Agent nor any of
its directors, officers, agents or employees shall be responsible for or have
any duty to ascertain, inquire into, or verify (a) any statement, warranty or
representation made in connection with any Loan Document or any borrowing
hereunder; (b) the performance or observance of any of the covenants or
agreements of any obligor under any Loan Document, including, without
limitation, any agreement by an obligor to furnish information directly to each
Lender; (c) the satisfaction of any condition specified in Article IV, except
receipt of items required to be delivered solely to the Agent; (d) the existence
or possible existence of any Default or Unmatured Default; (e) the validity,
enforceability, effectiveness, sufficiency or genuineness of any Loan Document
or any other instrument or writing furnished in connection therewith; (f) the
value, sufficiency, creation, perfection or priority of any Lien in any
Collateral; or (g) the financial condition of USI, the Borrower, any Subsidiary
or any guarantor of any of the Obligations or of any of USI’s, the Borrower’s,
such Subsidiary’s or any such guarantor’s respective Subsidiaries. The Agent
shall have no duty to disclose to the Lenders information that is not required
to be furnished by USI or the Borrower to the Agent at such time, but is
voluntarily furnished by USI or the Borrower to the Agent (either in its
capacity as Agent or in its individual capacity).

10.5. Action on Instructions of Lenders. The Agent shall in all cases be fully
protected in acting, or in refraining from acting, hereunder and under any other
Loan Document in accordance with written instructions signed by the Required
Lenders (or all of the Lenders in the event that and to the extent that this
Agreement expressly requires such approval), and such instructions and any
action taken or failure to act pursuant thereto shall be binding on all of the
Lenders. The Lenders hereby acknowledge that the Agent shall be under no duty to
take any discretionary action permitted to be taken by it pursuant to the
provisions of this Agreement or any other Loan Document unless it shall be
requested in writing to do so by the Required Lenders (or all of the Lenders in
the event that and to the extent that this Agreement expressly requires such
approval). The Agent shall be fully justified in failing or refusing to take any
action hereunder and under any other Loan Document unless it shall first be
indemnified to its satisfaction by the Lenders pro rata against any and all
liability, cost and expense that it may incur by reason of taking or continuing
to take any such action.

10.6. Employment of Agents and Counsel. The Agent may execute any of its duties
as Agent hereunder and under any other Loan Document by or through employees,
agents, and attorneys-in-fact and shall not be answerable to the Lenders, except
as to money or securities received by it or its authorized agents, for the
default or misconduct of any such agents or attorneys-in-fact selected by it
with reasonable care. The Agent shall be entitled to advice of counsel
concerning the contractual arrangement between the Agent and the Lenders and all
matters pertaining to the Agent’s duties hereunder and under any other Loan
Document.

10.7. Reliance on Documents; Counsel. The Agent shall be entitled to rely upon
any Note, notice, consent, certificate, affidavit, letter, telegram, statement,
paper or document believed by it to be genuine and correct and to have been
signed or sent by the proper person or persons, and, in respect to legal
matters, upon the opinion of counsel selected by the Agent, which counsel may be
employees of the Agent.

10.8. Agent’s Reimbursement and Indemnification. The Lenders agree to reimburse
and indemnify the Agent ratably in proportion to the Lenders’ Pro Rata Shares of
the Aggregate Commitment (or, if the Aggregate Commitment has been terminated,
of the Aggregate Outstanding Credit Exposure) (i) for any amounts not reimbursed
by the Borrower for which the Agent is entitled to reimbursement by any Loan
Party under the Loan Documents, (ii) for any other expenses incurred by the
Agent on behalf of

 

76



--------------------------------------------------------------------------------

the Lenders, in connection with the preparation, execution, delivery,
administration and enforcement of the Loan Documents (including, without
limitation, for any expenses incurred by the Agent in connection with any
dispute between the Agent and any Lender or between two or more of the Lenders)
and (iii) for any liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind and nature
whatsoever which may be imposed on, incurred by or asserted against the Agent in
any way relating to or arising out of the Loan Documents or any other document
delivered in connection therewith or the transactions contemplated thereby
(including, without limitation, for any such amounts incurred by or asserted
against the Agent in connection with any dispute between the Agent and any
Lender or between two or more of the Lenders), or the enforcement of any of the
terms of the Loan Documents or of any such other documents, provided that (i) no
Lender shall be liable for any of the foregoing to the extent any of the
foregoing is found in a final, non-appealable judgment by a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
the Agent and (ii) any indemnification required pursuant to Section 3.5(vii)
shall, notwithstanding the provisions of this Section 10.8, be paid by the
relevant Lender in accordance with the provisions thereof. The obligations of
the Lenders under this Section 10.8 shall survive payment of the Obligations and
termination of this Agreement.

10.9. Notice of Default. The Agent shall not be deemed to have knowledge or
notice of the occurrence of any Default or Unmatured Default hereunder unless
the Agent has received written notice from a Lender or the Borrower referring to
this Agreement describing such Default or Unmatured Default and stating that
such notice is a “notice of default”. In the event that the Agent receives such
a notice, the Agent shall give prompt notice thereof to the Lenders.

10.10. Rights as a Lender. In the event the Agent is a Lender, the Agent shall
have the same rights and powers hereunder and under any other Loan Document with
respect to its Commitment and its Credit Extensions as any Lender and may
exercise the same as though it were not the Agent, and the term “Lender” or
“Lenders” shall, at any time when the Agent is a Lender, unless the context
otherwise indicates, include the Agent in its individual capacity. The Agent and
its Affiliates may accept deposits from, lend money to, and generally engage in
any kind of trust, debt, equity or other transaction, in addition to those
contemplated by this Agreement or any other Loan Document, with USI, the
Borrower or any Subsidiary in which USI, the Borrower or such Subsidiary is not
restricted hereby from engaging with any other Person. The Agent, in its
individual capacity, is not obligated to remain a Lender.

10.11. Lender Credit Decision. Each Lender acknowledges and agrees that the
extensions of credit made hereunder are commercial loans and letters of credit
and not investments in a business enterprise or securities. Each Lender further
represents that it is engaged in making, acquiring or holding commercial loans
in the ordinary course of its business and has, independently and without
reliance upon the Agent, the Arrangers or any other Lender and based on the
financial statements prepared by USI or the Borrower and such other documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement and the other Loan Documents. Each Lender
also acknowledges that it will, independently and without reliance upon the
Agent, the Arrangers or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement and the
other Loan Documents. Except as expressly set forth herein, the Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to USI, the Borrower or any of their respective
Subsidiaries that is communicated to or obtained by the Person serving as Agent
for any of its Affiliates in any capacity.

10.12. Successor Agent. The Agent may resign at any time by giving written
notice thereof to the Lenders and the Borrower, such resignation to be effective
upon the appointment of a successor Agent or, if no successor Agent has been
appointed, forty-five days after the retiring Agent gives notice of its

 

77



--------------------------------------------------------------------------------

intention to resign. Upon any such resignation, the Required Lenders shall, with
the prior written approval of the Borrower (which approval shall be required
only so long as no Default shall be continuing), have the right to appoint, on
behalf of the Borrower and the Lenders, a successor Agent. If no successor Agent
shall have been so appointed by the Required Lenders within forty-five days
after the resigning Agent’s giving notice of its intention to resign, then the
resigning Agent may appoint, on behalf of the Borrower and the Lenders, a
successor Agent. Notwithstanding the previous sentence, the Agent may at any
time without the consent of the Borrower or any Lender, appoint any of its
Affiliates which is a commercial bank as a successor Agent hereunder. If the
Agent has resigned and no successor Agent has been appointed, the Lenders may
perform all the duties of the Agent hereunder and the Borrower shall make all
payments in respect of the Obligations to the applicable Lender and for all
other purposes shall deal directly with the Lenders. No successor Agent shall be
deemed to be appointed hereunder until such successor Agent has accepted the
appointment. Any such successor Agent shall be a commercial bank having capital
and retained earnings of at least $500,000,000. Upon the acceptance of any
appointment as Agent hereunder by a successor Agent, such successor Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the resigning Agent. Upon the effectiveness of the resignation of
the Agent, the resigning Agent shall be discharged from any further duties and
obligations hereunder and under the Loan Documents. After the effectiveness of
the resignation or an Agent, the provisions of this Article X shall continue in
effect for the benefit of such Agent in respect of any actions taken or omitted
to be taken by it while it was acting as the Agent hereunder and under the other
Loan Documents. In the event that there is a successor to the Agent by merger,
or the Agent assigns its duties and obligations to an Affiliate pursuant to this
Section 10.12, then the term “Prime Rate” as used in this Agreement shall mean
the prime rate, base rate or other analogous rate of the new Agent.

10.13. Agent and Arrangers Fees. The Borrower agrees to pay to the Agent and the
Arrangers, for their respective accounts, the fees agreed to by the Borrower,
the Agent and the Arrangers pursuant to that those certain fee letters dated
May 29, 2013, or as otherwise agreed in writing from time to time.

10.14. Delegation to Affiliates. USI, the Borrower and the Lenders agree that
the Agent may delegate any of its duties under this Agreement to any of its
Affiliates. Any such Affiliate (and such Affiliate’s directors, officers, agents
and employees) which performs duties in connection with this Agreement shall be
entitled to the same benefits of the indemnification, waiver and other
protective provisions to which the Agent is entitled under Articles IX and X.

10.15. Appointment for Perfection. Each Lender hereby appoints each other Lender
as its agent for the purpose of perfecting Liens, for the benefit of the Agent
and the Holders of Secured Obligations, in assets which, in accordance with
Article 9 of the UCC or any other applicable law can be perfected only by
possession. Should any Lender (other than the Agent) obtain possession of any
such Collateral, such Lender shall notify the Agent thereof, and, promptly upon
the Agent’s request therefor shall deliver such Collateral to the Agent or
otherwise deal with such Collateral in accordance with the Agent’s instructions.

10.16. Collateral Documents and Guaranty. (a) Each Lender authorizes the Agent
to enter into and remain subject to each of the Collateral Documents to which it
is a party and to take all action contemplated by such documents. Each Lender
agrees that no Holder of Secured Obligations (other than the Agent) shall have
the right individually to seek to realize upon the security granted by any
Collateral Document, it being understood and agreed that such rights and
remedies may be exercised solely by the Agent for the benefit of the Holders of
Secured Obligations upon the terms of the Collateral Documents.

 

78



--------------------------------------------------------------------------------

(b) In the event that any Collateral is hereafter pledged by any Person as
collateral security for the Secured Obligations, the Agent is hereby authorized
to execute and deliver on behalf of the Holders of Secured Obligations any Loan
Documents necessary or appropriate to grant and perfect a Lien on such
Collateral in favor of the Agent on behalf of the Holders of Secured
Obligations.

(c) The Lenders hereby authorize the Agent, at its option and in its discretion,
to:

(i) release any Lien granted to or held by the Agent upon any Collateral
(A) upon termination of the Commitments and payment and satisfaction of all of
the Obligations (other than contingent indemnity obligations and Rate Management
Obligations) at any time arising under or in respect of this Agreement or the
Loan Documents or the transactions contemplated hereby or thereby; (B) as
permitted by, but only in accordance with, the terms of the applicable Loan
Document; or (C) if approved, authorized or ratified in writing by the Required
Lenders, unless such release is required to be approved by all of the Lenders
hereunder;

(ii) subordinate any Lien on any property granted to or held by the Agent under
any Loan Document to the holder of any Lien on such property that is permitted
by Section 6.15.16 or 6.15.17; and

(iii) release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted under
the Loan Documents.

Upon request by the Agent at any time, the Lenders will confirm in writing the
Agent’s authority to release particular types or items of Collateral pursuant to
this Section 10.16.

(d) Upon any sale or transfer of assets constituting Collateral which is
permitted pursuant to the terms of any Loan Document, or consented to in writing
by the Required Lenders or all of the Lenders, as applicable, and upon at least
three (3) Business Days’ prior written request by the Borrower to the Agent, the
Agent shall (and is hereby irrevocably authorized by the Lenders to) execute
such documents as may be necessary to evidence the release of the Liens granted
to the Agent for the benefit of the Holders of Secured Obligations herein or
pursuant hereto upon the Collateral that was sold or transferred; provided,
however, that (i) the Agent shall not be required to execute any such document
on terms which, in the Agent’s opinion, would expose the Agent to liability or
create any obligation or entail any consequence other than the release of such
Liens without recourse or warranty, and (ii) such release shall not in any
manner discharge, affect or impair the Secured Obligations or any Liens upon (or
obligations of the Borrower or any Loan Party) all interests retained by the
Borrower or any Loan Party, including (without limitation) the proceeds of the
sale, all of which shall continue to constitute part of the Collateral.

10.17. Quebec Security. For greater certainty, and without limiting the powers
of the Agent hereunder or under any of the other Loan Documents, each of the
Lenders hereby acknowledges that the Agent shall, for purposes of holding any
security granted by the Borrower on the Borrower’s property pursuant to the laws
of the Province of Quebec to secure payment of any bond (the “Bond”), be the
holder of an irrevocable power of attorney (fondé de pouvoir) (within the
meaning of the Civil Code of Quebec) for all present and future Lenders and in
particular for all present and future holders of the Bond. Each of the Agent and
the Lenders hereby irrevocably constitutes, to the extent necessary, the Agent
as the holder of an irrevocable power of attorney (fondé de pouvoir) (within the
meaning of Article 2692 of the Civil Code of Quebec) in order to hold security
granted by the Borrower in the Province of Quebec to secure the Bond. Each
Lender hereby further constitutes and appoints the Agent as mandatary in order
to hold the Bond for and on behalf of the Lenders. Each eligible assignee
hereunder shall be deemed to have confirmed and ratified the constitution of the
Agent as the holder of such irrevocable power of attorney (fondé de pouvoir) and
the constitution and appointment of the Agent as mandatary to hold the Bonds for
and on behalf of the Lender by the execution of the relevant Assignment
Agreement. Notwithstanding the provisions of Section 32 of the An Act respecting
the special powers of legal persons (Quebec), the Agent may acquire and be the
holder of the Bond. The Borrower hereby acknowledges that the Bonds constitute a
title of indebtedness, as such term is used in Article 2692 of the Civil Code of
Quebec.

 

79



--------------------------------------------------------------------------------

ARTICLE XI

SETOFF; RATABLE PAYMENTS

11.1. Setoff. In addition to, and without limitation of, any rights of the
Lenders under applicable law, if any Default occurs and continues, any and all
deposits (including all account balances, whether provisional or final and
whether or not collected or available) and any other Indebtedness at any time
owing by any Lender or any Affiliate of any Lender to or for the credit or
account of any Loan Party may be offset and applied toward the payment of the
Obligations then due and owing to such Lender, and each Lender shall endeavor to
give notice of any such set-off to the Borrower, provided that the failure of
any Lender to give such notice shall not in any way limit any Lender’s rights
under this Section 11.1.

11.2. Ratable Payments. If any Lender, whether by setoff or otherwise, has
payment made to it upon its Outstanding Credit Exposure (other than payments
received pursuant to Section 2.19, 3.1, 3.2, 3.4 or 3.5) in a greater proportion
than that received by any other Lender, such Lender agrees, promptly upon
demand, to purchase a participation in the Aggregate Outstanding Credit Exposure
held by the other Lenders so that after such purchase each Lender will hold its
Pro Rata Share of the Aggregate Outstanding Credit Exposure. If any Lender,
whether in connection with setoff or amounts which might be subject to setoff or
otherwise, receives Collateral or other protection for its Obligations or such
amounts which may be subject to setoff, such Lender agrees, promptly upon
demand, to take such action necessary such that all Lenders share in the
benefits of such collateral ratably in proportion to their respective Pro Rata
Shares of the Aggregate Outstanding Credit Exposure. In case any such payment is
disturbed by legal process, or otherwise, appropriate further adjustments shall
be made.

ARTICLE XII

BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

12.1. Successors and Assigns; Designated Lenders.

12.1.1 Successors and Assigns. The terms and provisions of the Loan Documents
shall be binding upon and inure to the benefit of the Borrower, USI, the Agent
and the Lenders and their respective successors and assigns permitted hereby,
except that (i) neither USI nor the Borrower shall have any right to assign its
rights or obligations under the Loan Documents without the prior written consent
of each Lender, (ii) any assignment by any Lender must be made in compliance
with Section 12.3, and (iii) any transfer by Participants must be made in
compliance with Section 12.2. Any attempted assignment or transfer by any party
not made in compliance with this Section 12.1 shall be null and void, unless
such attempted assignment or transfer is treated as a participation in
accordance with Section 12.3.3. The parties to this Agreement acknowledge that
clause (ii) of this Section 12.1 relates only to absolute assignments and this
Section 12.1 does not prohibit assignments creating security interests,
including, without limitation, (x) any pledge or assignment by any Lender of all
or any portion of its rights under this Agreement and any Note to a Federal
Reserve Bank, (y) in the case of a Lender which is a Fund, any pledge or
assignment of all or any portion of its rights under this Agreement and any Note
to its trustee in support of its obligations to its trustee or (z) any pledge or
assignment by any Lender of all or any portion of its rights under this
Agreement and any Note to direct or indirect contractual counterparties in
credit derivative transactions relating to the Revolving Loans; provided,
however, that no such pledge or assignment creating a

 

80



--------------------------------------------------------------------------------

security interest shall release the transferor Lender from its obligations
hereunder unless and until the parties thereto have complied with the provisions
of Section 12.3. The Agent may treat the Person which made any Revolving Loan or
which holds any Note as the owner thereof for all purposes hereof unless and
until such Person complies with Section 12.3; provided, however, that the Agent
may in its discretion (but shall not be required to) follow instructions from
the Person which made any Revolving Loan or which holds any Note to direct
payments relating to such Revolving Loan or Note to another Person. Any assignee
of the rights to any Revolving Loan or any Note agrees by acceptance of such
assignment to be bound by all the terms and provisions of the Loan Documents.
Any request, authority or consent of any Person, who at the time of making such
request or giving such authority or consent is the owner of the rights to any
Revolving Loan (whether or not a Note has been issued in evidence thereof),
shall be conclusive and binding on any subsequent holder or assignee of the
rights to such Revolving Loan.

12.1.2 Designated Lenders.

 

  (i)

Subject to the terms and conditions set forth in this Section 12.1.2, any Lender
may from time to time elect to designate an Eligible Designee to provide all or
any part of the Revolving Loans to be made by such Lender pursuant to this
Agreement; provided that the designation of an Eligible Designee by any Lender
for purposes of this Section 12.1.2 shall be subject to the approval of the
Agent and each LC Issuer (which consents shall not be unreasonably withheld or
delayed). Upon the execution by the parties to each such designation of an
agreement in the form of Exhibit E hereto (a “Designation Agreement”) and the
acceptance thereof by the Agent, the Eligible Designee shall become a Designated
Lender for purposes of this Agreement. The Designating Lender shall thereafter
have the right to permit the Designated Lender to provide all or a portion of
the Revolving Loans to be made by the Designating Lender pursuant to the terms
of this Agreement and the making of the Revolving Loans or portion thereof shall
satisfy the obligations of the Designating Lender to the same extent, and as if,
such Revolving Loan was made by the Designating Lender. As to any Revolving Loan
made by it, each Designated Lender shall have all the rights a Lender making
such Revolving Loan would have under this Agreement and otherwise; provided,
(x) that all voting rights under this Agreement shall be exercised solely by the
Designating Lender, (y) each Designating Lender shall remain solely responsible
to the other parties hereto for its obligations under this Agreement, including
the obligations of a Lender in respect of Revolving Loans made by its Designated
Lender and (z) no Designated Lender shall be entitled to reimbursement under
Article III hereof for any amount which would exceed the amount that would have
been payable by the Borrower to the Lender from which the Designated Lender
obtained any interests hereunder. No additional Notes shall be required with
respect to Revolving Loans provided by a Designated Lender; provided, however,
to the extent any Designated Lender shall advance funds, the Designating Lender
shall be deemed to hold the Notes in its possession as an agent for such
Designated Lender to the extent of the Revolving Loan funded by such Designated
Lender. Such Designating Lender shall act as administrative agent for its
Designated Lender and give and receive notices and communications hereunder. Any
payments for the account of any Designated Lender shall be paid to its
Designating Lender as administrative agent for such Designated Lender and
neither the Borrower nor the Agent shall be responsible for any Designating
Lender’s application of such payments. In addition, any Designated Lender may
(1) with notice to, but without the consent of the Borrower or the Agent, assign
all or portions of its interests in any Revolving Loans to its Designating
Lender or to any financial institution consented to by the Agent and, so long as
no Default shall be

 

81



--------------------------------------------------------------------------------

  continuing, the Borrower, providing liquidity and/or credit facilities to or
for the account of such Designated Lender and (2) subject to advising any such
Person that such information is to be treated as confidential in accordance with
Section 9.11, disclose on a confidential basis any non-public information
relating to its Revolving Loans to any rating agency, commercial paper dealer or
provider of any guarantee, surety or credit or liquidity enhancement to such
Designated Lender. In addition, each such Designating Lender that elects to
designate an Eligible Designee and such Eligible Designee becomes a Designated
Lender, (i) shall keep a register for the registration relating to each such
Revolving Loan, specifying such Designated Lender’s name, address and
entitlement to payments of principal and interest with respect to such Revolving
Loan and each transfer thereof and the name and address of each transferees and
(ii) shall collect, prior to the time such Designated Lender receives payment
with respect to such Revolving Loans from each such Designated Lender, the
appropriate forms, certificates, and statements described in Section 3.5 (and
updated as required by Section 3.5) as if such Designated Lender were a Lender
under Section 3.5.

 

  (ii) Each party to this Agreement hereby agrees that it shall not institute
against, or join any other Person in instituting against, any Designated Lender
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding or other proceedings under any federal or state bankruptcy or similar
law for one year and a day after the payment in full of all outstanding senior
indebtedness of any Designated Lender; provided that the Designating Lender for
each Designated Lender hereby agrees to indemnify, save and hold harmless each
other party hereto for any loss, cost, damage and expense arising out of its
inability to institute any such proceeding against such Designated Lender. This
Section 12.1.2 shall survive the termination of this Agreement.

12.2. Participations.

12.2.1 Permitted Participants; Effect. Any Lender may at any time sell to one or
more banks or other entities other than an Ineligible Institution
(“Participants”) participating interests in any Outstanding Credit Exposure of
such Lender, any Note held by such Lender, any Commitment of such Lender or any
other interest of such Lender under the Loan Documents. In the event of any such
sale by a Lender of participating interests to a Participant, such Lender’s
obligations under the Loan Documents shall remain unchanged, such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, such Lender shall remain the owner of its Outstanding Credit
Exposure and the holder of any Note issued to it in evidence thereof for all
purposes under the Loan Documents, all amounts payable by the Borrower under
this Agreement shall be determined as if such Lender had not sold such
participating interests, and the Borrower and the Agent shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under the Loan Documents.

12.2.2 Voting Rights. Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, modification or waiver of
any provision of the Loan Documents other than any amendment, modification or
waiver with respect to any Credit Extension or Commitment in which such
Participant has an interest which would require consent of all of the Lenders
pursuant to the terms of Section 8.2.

12.2.3 Benefit of Certain Provisions. Each of USI and the Borrower agrees that
each Participant shall be deemed to have the right of setoff provided in
Section 11.1 in respect of its participating interest in amounts owing under the
Loan Documents to the same extent as if the

 

82



--------------------------------------------------------------------------------

amount of its participating interest were owing directly to it as a Lender under
the Loan Documents, provided that each Lender shall retain the right of setoff
provided in Section 11.1 with respect to the amount of participating interests
sold to each Participant. The Lenders agree to share with each Participant, and
each Participant, by exercising the right of setoff provided in Section 11.1,
agrees to share with each Lender, any amount received pursuant to the exercise
of its right of setoff, such amounts to be shared in accordance with
Section 11.2 as if each Participant were a Lender. Each of USI and the Borrower
further agrees that each Participant shall be entitled to the benefits of
Sections 3.1, 3.2, 3.4 and 3.5 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 12.3, provided that
(i) a Participant shall not be entitled to receive any greater payment under
Section 3.1, 3.2, 3.4 or 3.5 than the Lender who sold the participating interest
to such Participant would have received had it retained such interest for its
own account, unless the sale of such interest to such Participant is made with
the prior written consent of the Borrower, and (ii) each Participant agrees to
comply with the provisions of Section 3.5 to the same extent as if it were a
Lender (it being understood that the documentation required under Section 3.5
shall be delivered to the participating Lender). Each Lender that sells a
participation shall, acting solely for this purpose as an agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the obligations under this Agreement (the “Participant Register”); provided
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in the obligations under
this Agreement) except to the extent that such disclosure is necessary to
establish that such interest is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.

12.3. Assignments.

12.3.1 Permitted Assignments. Any Lender may at any time assign to one or more
banks or other entities other than an Ineligible Institution (“Purchasers”) all
or any part of its rights and obligations under the Loan Documents. Such
assignment shall be evidenced by an agreement substantially in the form of
Exhibit B or in such other form as may be agreed to by the parties thereto (each
such agreement, an “Assignment Agreement”). Each such assignment with respect to
a Purchaser which is not a Lender or an Affiliate of a Lender or an Approved
Fund shall, unless otherwise consented to in writing by the Borrower and the
Agent, either be in an amount equal to the entire applicable Outstanding Credit
Exposure of the assigning Lender or (unless each of the Agent and, prior to the
occurrence and continuance of a Default, the Borrower, otherwise consents) be in
an aggregate amount not less than $5,000,000. The amount of the assignment shall
be based on the Outstanding Credit Exposure subject to the assignment,
determined as of the date of such assignment or as of the “Trade Date,” if the
“Trade Date” is specified in the Assignment Agreement.

12.3.2 Consents. The consent of the Borrower shall be required prior to an
assignment becoming effective unless the Purchaser is a Lender, an Affiliate of
a Lender or an Approved Fund (other than a Lender or Affiliate of a Lender or an
Approved Fund that becomes a Lender solely by means of the settlement of a
credit derivative) (which consent shall not be unreasonably withheld or delayed
and, in any event, the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the Agent within
ten (10) Business Days after having received notice thereof); provided that the
consent

 

83



--------------------------------------------------------------------------------

of the Borrower shall not be required if (i) a Default has occurred and is
continuing or (ii) if such assignment is in connection with the physical
settlement of any Lender’s obligations to direct or indirect contractual
counterparties in credit derivative transactions relating to the Revolving
Loans; provided, further, that the assignment without the Borrower’s consent
pursuant to clause (ii) shall not increase the Borrower’s liability under
Section 3.5. The consent of each of the Agent, the LC Issuers and the Swing Line
Lender shall be required prior to an assignment becoming effective (which
consents shall not be unreasonably withheld or delayed) unless, solely with
respect to the Agent, the Purchaser is a Lender, an Affiliate of a Lender or an
Approved Fund (other than a Lender or Affiliate of a Lender or an Approved Fund
that becomes a Lender solely by means of the settlement of a credit derivative).

12.3.3 Effect; Effective Date. Upon (i) delivery to the Agent of an Assignment
Agreement, together with any consents required by Sections 12.3.1 and 12.3.2,
and (ii) payment of a $3,500 fee to the Agent by the assigning Lender or the
Purchaser for processing such assignment (unless such fee is waived by the Agent
or unless such assignment is made to such assigning Lender’s Affiliate), such
assignment shall become effective on the effective date specified in such
assignment. The Assignment Agreement shall contain a representation and warranty
by the Purchaser to the effect that none of the funds, money, assets or other
consideration used to make the purchase and assumption of the Commitment and
Outstanding Credit Exposure under the applicable Assignment Agreement
constitutes Plan Assets and that the rights, benefits and interests of the
Purchaser in and under the Loan Documents will not be Plan Assets. On and after
the effective date of such assignment, such Purchaser shall for all purposes be
a Lender party to this Agreement and any other Loan Document executed by or on
behalf of the Lenders and shall have all the rights, benefits and obligations of
a Lender under the Loan Documents, to the same extent as if it were an original
party thereto, and the transferor Lender shall be released from any further
obligations with respect to the Outstanding Credit Exposure assigned to such
Purchaser without any further consent or action by the Borrower, USI, the
Lenders or the Agent. In the case of an assignment covering all of the assigning
Lender’s rights, benefits and obligations under this Agreement, such Lender
shall cease to be a Lender hereunder but shall continue to be entitled to the
benefits of, and subject to, those provisions of this Agreement and the other
Loan Documents which survive payment of the Obligations and termination of the
Loan Documents. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Section 12.3 shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section 12.2.
Upon the consummation of any assignment to a Purchaser pursuant to this
Section 12.3.3, the transferor Lender, the Agent and the Borrower shall, if the
transferor Lender or the Purchaser desires that its Revolving Loans be evidenced
by Notes, make appropriate arrangements so that, upon cancellation and surrender
to the Borrower of the Notes (if any) held by the transferor Lender, new Notes
or, as appropriate, replacement Notes are issued to such transferor Lender, if
applicable, and new Notes or, as appropriate, replacement Notes, are issued to
such Purchaser, in each case in principal amounts reflecting their respective
Commitments (or, if the Facility Termination Date has occurred, their respective
Outstanding Credit Exposure), as adjusted pursuant to such assignment. Each
Purchaser shall not be entitled to receive any greater payment under Section 3.5
than the transferor Lender would have received had such transfer not occurred.

12.3.4 Register. The Agent, acting solely for this purpose as an agent of the
Borrower (and the Borrower hereby designates the Agent to act in such capacity),
shall maintain at one of its offices in Chicago, Illinois a copy of each
Assignment and Assumption delivered to it and a register (the “Register”) for
the recordation of (a) the names and addresses of the Lenders and the
Commitments of each Lender pursuant to the terms hereof, (b) the date and the
amount of

 

84



--------------------------------------------------------------------------------

each Revolving Loan made hereunder, the Type thereof and the Interest Period (in
the case of a Eurodollar Advance) with respect thereto, and the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder, (c) the original stated amount of each
Facility LC and the amount of LC Obligations (including specifying Reimbursement
Obligations) outstanding at any time, (d) whether a Lender is an original lender
or the assignee of another Lender pursuant to an assignment under this
Section 12.3 and the effective date and amount of each Assignment Agreement
delivered to and accepted by it and the parties thereto pursuant to
Section 12.3, (e) the amount of any sum received by the Agent hereunder from the
Borrower and each Lender’s share thereof, and (f) all other appropriate debits
and credits as provided in this Agreement, including, without limitation, all
fees, charges, expenses and interest. The entries in the Register shall be
conclusive, and the Borrower, the Agent and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

12.4. Dissemination of Information. Each of USI and the Borrower authorizes each
Lender to disclose to any Participant or Purchaser or any other Person acquiring
an interest in the Loan Documents by operation of law (each a “Transferee”) and
any prospective Transferee any and all information in such Lender’s possession
concerning the creditworthiness of USI, the Borrower and the Subsidiaries;
provided that each Transferee and prospective Transferee agrees to be bound by
Section 9.11 of this Agreement.

12.5. Tax Certifications. If any interest in any Loan Document is transferred to
any Transferee, the transferor Lender shall cause such Transferee, concurrently
with the effectiveness of such transfer, to comply with the provisions of
Section 3.5(iv) and (vi).

12.6. Reimbursement Obligations. For purposes of this Article XII, with respect
to each Letter of Credit, if an LC Issuer transfers its rights with respect to
the Borrower’s obligation to pay Reimbursement Obligations in respect of such
Letter of Credit, such LC Issuer shall give notice of such transfer to the Agent
for notation in the Register.

ARTICLE XIII

NOTICES

13.1. Notices; Effectiveness; Electronic Communication.

13.1.1 Notices Generally. Except as otherwise permitted by Section 2.14, all
notices, requests and other communications to any party hereunder shall be in
writing (including electronic transmission, facsimile transmission or similar
writing) and shall be given to such party as follows:

(i) if to USI or the Borrower, to it at One Parkway N. Blvd., Suite 100,
Deerfield, Illinois 60015-2559, Attention of Treasurer (Facsimile No.
(847) 627-7585), with a copy to One Parkway N. Blvd., Suite 100, Deerfield,
Illinois 60015-2559, Attention of General Counsel (Facsimile No. (847) 627-7087,
email: eblanchard@ussco.com);

(ii) if to the Agent, to it at JPMorgan Chase Bank, N.A., 10 South Dearborn, 7th
Floor, Chicago, Illinois, 60603, Attention of April Yebd (Facsimile No. (888)
292-9533, email: jpm.agency.servicing.4@jpmchase.com), with a copy to JPMorgan
Chase Bank, N.A., 10 Sourth Dearborn, 9th Floor, Chicago, Illlinoi, 60603,
Attention of Richard Barritt (Facsimile No. (312) 386-7633; email:
richard.d.barrit@jpmorgan.com);

 

85



--------------------------------------------------------------------------------

(iii) if to the Issuing Bank, to it at JPMorgan Chase Bank, N.A., 10 South
Dearborn, 7th Floor, Chicago, Illinois, 60603, Attention of April Yebd
(Facsimile No. (888) 292-9533, email: jpm.agency.servicing.4@jpmchase.);

(iv) if to the Swing Line Lender Bank, to it at JPMorgan Chase Bank, N.A., 10
South Dearborn, 7th Floor, Chicago, Illinois, 60603, Attention of April Yebd
(Facsimile No. (888) 292-9533, email: jpm.agency.servicing.4@jpmchase.com); and

(v) if to any other Lender, to it at its address (or telecopy number or email
address) set forth in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in Section 13.1.2 below, shall be effective as provided in such
Section.

13.1.2 Electronic Communications.

(i) Notices and other communications to the Lenders and the LC Issuers hereunder
may be delivered or furnished by using Electronic Systems pursuant to procedures
approved by the Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Agent and the applicable
Lender. The Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.

(ii) Unless the Agent otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

13.1.3 Change of Address, Etc. Any party hereto may change its address or
telecopy number for notices and other communications hereunder by notice to the
other parties hereto. All notices and other communications given to any party
hereto in accordance with the provisions of this Agreement shall be deemed to
have been given on the date of receipt.

 

86



--------------------------------------------------------------------------------

13.1.4 Electronic Systems.

(i) The Borrower agrees that the Agent may, but shall not be obligated to, make
Communications (as defined below) available to the LC Issuers and the other
Lenders by posting the Communications on Debt Domain, Intralinks, SyndTrak,
ClearPar or a substantially similar Electronic System.

(ii) Any Electronic System used by the Agent is provided “as is” and “as
available.” The Agent Parties (as defined below) do not warrant the adequacy of
such Electronic Systems and expressly disclaim liability for errors or omissions
in the Communications. No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects, is made by any Agent Party in connection with the
Communications or any Electronic System. In no event shall the Agent or any of
its Related Parties (collectively, the “Agent Parties”) have any liability to
any Loan Party, any Lender, any LC Issuer or any other Person or entity for
damages of any kind, including, without limitation, direct or indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise) arising out of any Loan Party’s or the Agent’s
transmission of communications through an Electronic System. “Communications”
means, collectively, any notice, demand, communication, information, document or
other material provided by or on behalf of any Loan Party pursuant to any Loan
Document or the transactions contemplated therein which is distributed by the
Agent, any Lender or any LC Issuer by means of electronic communications
pursuant to this Section, including through an Electronic System.

ARTICLE XIV

COUNTERPARTS; EFFECTIVENESS

This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one agreement, and any of the parties hereto may
execute this Agreement by signing any such counterpart. Subject to the
qualifications provided in Article IV, this Agreement shall become effective
when it shall have been executed by the Agent, and when the Agent shall have
received counterparts hereof which, when taken together, bear the signatures of
each of the parties hereto (including each Departing Lender), and thereafter
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns. Delivery of a counterpart to this Agreement
by facsimile, emailed .pdf or any other electronic means that reproduces an
image of the actual executed signature page shall be effective as delivery of a
manually executed counterpart of this Agreement. The words “execution,”
“signed,” “signature,” “delivery,” and words of like import in or relating to
any document to be signed in connection with this Agreement and the transactions
contemplated hereby shall be deemed to include Electronic Signatures, deliveries
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature,
physical delivery thereof or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.

 

87



--------------------------------------------------------------------------------

ARTICLE XV

CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

15.1. CHOICE OF LAW. THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING A CONTRARY
EXPRESS CHOICE OF LAW PROVISION AND OTHER THAN SECTION 10.17 OF THIS AGREEMENT)
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS,
INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE
OF NEW YORK BUT OTHERWISE WITHOUT REGARD TO THE CONFLICT OF LAWS PROVISIONS, OF
THE STATE OF NEW YORK, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL
BANKS.

15.2. CONSENT TO JURISDICTION. EACH PARTY HERETO HEREBY IRREVOCABLY SUBMITS TO
THE EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW YORK STATE COURT
SITTING IN THE STATE, COUNTY AND CITY OF NEW YORK AND THE BOROUGH OF MANHATTAN
IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENTS AND
EACH PARTY HERETO HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND
IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF
ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT
IS AN INCONVENIENT FORUM. SUBJECT TO THE IMMEDIATELY PRECEDING SENTENCE, NOTHING
HEREIN SHALL LIMIT THE RIGHT OF ANY PARTY HERETO TO BRING PROCEEDINGS AGAINST
ANY OTHER PARTY HERETO OR ANY HOLDER OF SECURED OBLIGATIONS IN THE COURTS OF ANY
OTHER JURISDICTION; PROVIDED THAT EACH OF USI AND THE BORROWER AGREES THAT IT
WILL NOT ASSERT ANY PERMISSIVE COUNTERCLAIMS IN ANY PROCEEDING BROUGHT BY ANY OF
THE AGENT, ANY LC ISSUER, ANY LENDER OR AN OTHER HOLDER OF SECURED OBLIGATIONS
IN ANY PROCEEDING BROUGHT BY SUCH PERSON TO (1) REALIZE ON ANY SECURITY FOR THE
OBLIGATIONS OR (2) TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF SUCH
PERSON.

15.3. WAIVER OF JURY TRIAL. THE BORROWER, USI, THE AGENT, EACH LC ISSUER, EACH
LENDER, AND EACH OTHER HOLDER OF SECURED OBLIGATIONS HEREBY WAIVE TRIAL BY JURY
IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT OR THE RELATIONSHIP ESTABLISHED
THEREUNDER.

ARTICLE XVI

NO NOVATION; CONTINUATION; REFERENCES TO THIS

AGREEMENT IN LOAN DOCUMENTS

16.1. No Novation; Continuation. It is the express intent of the parties hereto
that this Agreement (i) shall re-evidence the Borrower’s indebtedness under the
Existing Credit Agreement, (ii) is entered into in substitution for, and not in
payment of, the obligations of the Borrower under the Existing Credit Agreement
and (iii) is in no way intended to constitute a novation of any of the
Borrower’s indebtedness which was evidenced by the Existing Credit Agreement or
any of the other Loan Documents. All Loans made and Secured Obligations (other
than, solely with respect to the applicable Loan Party, Excluded Rate Management
Obligations) incurred under the Existing Credit Agreement which are outstanding
on the Restatement Effective Date shall continue as Loans and Secured
Obligations under (and shall be governed by the terms of) this Agreement.
Without limiting the foregoing, upon the effectiveness hereof: (a) all Letters
of Credit issued (or deemed issued) under the Existing Credit Agreement which
remain outstanding on the Restatement Effective Date shall continue as Facility
LCs

 

88



--------------------------------------------------------------------------------

under (and shall be governed by the terms of) this Agreement, (b) all Secured
Obligations constituting Rate Management Obligations (other than, solely with
respect to the applicable Loan Party, Excluded Rate Management Obligations) with
any Lender or any Affiliate of any Lender which are outstanding on the
Restatement Effective Date shall continue as Secured Obligations under this
Agreement and the other Loan Documents, (c) the Agent shall make such
reallocations of each Lender’s “Outstanding Credit Exposure” under the Existing
Credit Agreement as are necessary in order that each such Lender’s Outstanding
Credit Exposure hereunder reflects such Lender’s Pro Rata Share of the
outstanding Aggregate Outstanding Credit Exposure and (d) the Existing Revolving
Loans of each Departing Lender shall be repaid in full (accompanied by any
accrued and unpaid interest and fees thereon), each Departing Lender’s
“Commitment” under the Existing Credit Agreement shall be terminated and each
Departing Lender shall not be a Lender hereunder.

16.2. References to This Agreement In Other Loan Documents. Upon the
effectiveness of this Agreement, on and after the date hereof, each reference in
any other Loan Document to the Existing Credit Agreement (including any
reference therein to “the Credit Agreement,” “thereunder,” “thereof,” “therein”
or words of like import referring thereto) shall mean and be a reference to this
Agreement.

The remainder of this page is intentionally blank

 

89



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower, USI, the Lenders, the LC Issuers and the Agent
have executed this Agreement as of the date first above written.

 

UNITED STATIONERS SUPPLY CO., as the Borrower By:     Name:   Robert Kelderhouse
Title:   Vice President, Treasurer

 

SIGNATURE PAGE TO

FOURTH AMENDED AND RESTATED FIVE-YEAR REVOLVING CREDIT AGREEMENT



--------------------------------------------------------------------------------

UNITED STATIONERS INC., as a Loan Party By:     Name:   Robert Kelderhouse
Title:   Vice President, Treasurer

 

SIGNATURE PAGE TO

FOURTH AMENDED AND RESTATED FIVE-YEAR REVOLVING CREDIT AGREEMENT



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, NATIONAL

ASSOCIATION, individually, as an LC Issuer, as

Swing Line Lender and as Agent

By:     Name:   Title:  

 

SIGNATURE PAGE TO

FOURTH AMENDED AND RESTATED FIVE-YEAR REVOLVING CREDIT AGREEMENT



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as an LC

Issuer and Lender

By:     Name:   Title:  

 

SIGNATURE PAGE TO

FOURTH AMENDED AND RESTATED FIVE-YEAR REVOLVING CREDIT AGREEMENT



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as an LC Issuer and Lender By:     Name:
  Title:  

 

SIGNATURE PAGE TO

FOURTH AMENDED AND RESTATED FIVE-YEAR REVOLVING CREDIT AGREEMENT



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By:     Name:   Title:  

 

SIGNATURE PAGE TO

FOURTH AMENDED AND RESTATED FIVE-YEAR REVOLVING CREDIT AGREEMENT



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as a Lender By:     Name:   Title:  

 

SIGNATURE PAGE TO

FOURTH AMENDED AND RESTATED FIVE-YEAR REVOLVING CREDIT AGREEMENT



--------------------------------------------------------------------------------

UNION BANK, N.A., as a Lender By:     Name:   Title:  

 

SIGNATURE PAGE TO

FOURTH AMENDED AND RESTATED FIVE-YEAR REVOLVING CREDIT AGREEMENT



--------------------------------------------------------------------------------

RBS CITIZENS, N.A., as a Lender By:     Name:   Title:  

 

SIGNATURE PAGE TO

FOURTH AMENDED AND RESTATED FIVE-YEAR REVOLVING CREDIT AGREEMENT



--------------------------------------------------------------------------------

FIFTH THIRD BANK, as a Lender By:     Name:   Title:  

 

SIGNATURE PAGE TO

FOURTH AMENDED AND RESTATED FIVE-YEAR REVOLVING CREDIT AGREEMENT



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION, as a Lender By:     Name:   Title:  

 

SIGNATURE PAGE TO

FOURTH AMENDED AND RESTATED FIVE-YEAR REVOLVING CREDIT AGREEMENT



--------------------------------------------------------------------------------

THE NORTHERN TRUST COMPANY, as a

Lender

By:     Name:   Title:  

 

SIGNATURE PAGE TO

FOURTH AMENDED AND RESTATED FIVE-YEAR REVOLVING CREDIT AGREEMENT



--------------------------------------------------------------------------------

TD BANK, N.A., as a Lender By:     Name:   Title:  

 

SIGNATURE PAGE TO

FOURTH AMENDED AND RESTATED FIVE-YEAR REVOLVING CREDIT AGREEMENT



--------------------------------------------------------------------------------

FIRST HAWAIIAN BANK, as a Lender By:     Name:   Title:  

 

SIGNATURE PAGE TO

FOURTH AMENDED AND RESTATED FIVE-YEAR REVOLVING CREDIT AGREEMENT



--------------------------------------------------------------------------------

COMMITMENT SCHEDULE

 

Lender

   Commitment  

JPMorgan Chase Bank, N.A.

   $ 85,000,000   

U.S. Bank National Association

   $ 85,000,000   

Wells Fargo Bank, National Association

   $ 85,000,000   

Bank of America, N.A.

   $ 70,000,000   

PNC Bank, National Association

   $ 70,000,000   

Union Bank, N.A.

   $ 47,500,000   

RBS Citizens, N.A.

   $ 47,500,000   

Fifth Third Bank

   $ 47,500,000   

KeyBank National Association

   $ 47,500,000   

The Northern Trust Company

   $ 47,500,000   

TD Bank, N.A.

   $ 47,500,000   

First Hawaiian Bank

   $ 20,000,000   

TOTAL COMMITMENTS

   $ 700,000,000   



--------------------------------------------------------------------------------

PRICING SCHEDULE

Pricing Schedule

 

Pricing

Level

  

Adjusted Leverage

Ratio

   Commitment
Fee     Applicable Margin for
Eurocurrency Loans     Applicable Margin for
ABR Loans  

Level I

   < 1.00 to 1.00      0.150 %      1.00 %      0.000 % 

Level II

  

³ 1.00 to 1.00 but

< 1.50 to 1.00

     0.150 %      1.125 %      0.125 % 

Level III

  

³ 1.50 to 1.00 but

< 2.00 to 1.00

     0.175 %      1.250 %      0.250 % 

Level IV

  

³ 2.00 to 1.00 but

< 2.50 to 1.00

     0.200 %      1.375 %      0.375 % 

Level V

  

³ 2.50 to 1.00 but

< 3.00 to 1.00

     0.250 %      1.500 %      0.500 % 

Level VI

  

³ 3.00 to 1.00 but

< 3.50 to 1.00

     0.300 %      1.750 %      0.750 % 

Level VII

   ³ 3.50 to 1.00      0.350 %      2.000 %      1.000 % 

“Adjusted Leverage Ratio” shall mean the ratio as of the end of each fiscal
quarter of (i) Consolidated Funded Indebtedness (net of unrestricted domestic
cash of the Borrower and the other Loan Parties in excess of $15,000,000, but
not greater than $65,000,000) at such time to (ii) Consolidated EBITDA for the
four quarter period then ending.

If at any time the Borrower fails to deliver the quarterly or annual financial
statements or certificates required under the Section 6.1 on or before the date
such statements or certificates are due, Pricing Level VII shall be deemed
applicable for the period commencing five (5) Business Days after such required
date of delivery and ending on the date which is five (5) Business Days after
such statements or certificates are actually delivered, after which the Pricing
Level shall be determined in accordance with the table above as applicable.

Except as otherwise provided in the paragraph below, adjustments, if any, to the
Pricing Level then in effect shall be effective five (5) Business Days after the
Agent has received the applicable financial statements and certificates (it
being understood and agreed that each change in Pricing Level shall apply during
the period commencing on the effective date of such change and ending on the
date immediately preceding the effective date of the next such change).

Notwithstanding the foregoing, Pricing Level IV shall be deemed to be applicable
until the Agent’s receipt of the applicable financial statements for the USI’s
first fiscal quarter ending after the Restatement Effective Date and adjustments
to the Pricing Level then in effect shall thereafter be effected in accordance
with the preceding paragraphs.

 

2



--------------------------------------------------------------------------------

SCHEDULE 5.8

SUBSIDIARIES OF UNITED STATIONERS INC.

 

Subsidiary

  

Jurisdiction of

Organization

  

Owner

   Percentage  

United Stationers Supply Co.

   Illinois    United Stationers Inc.      100 % 

Lagasse, LLC

   Illinois    United Stationers Supply Co.      100 % 

MBS Dev, Inc.

   Colorado    United Stationers Supply Co.      100 % 

ORS Nasco, LLC

   Illinois    United Stationers Supply Co.      100 % 

Oklahoma Rig, Inc.

   Oklahoma    ORS Nasco, LLC      100 % 

Oklahoma Rig & Supply Co. Trans., Inc.

   Oklahoma    ORS Nasco, LLC      100 % 

United Stationers Financial Services LLC

   Illinois    United Stationers Supply Co.      100 % 

United Stationers Receivables, LLC

   Illinois    United Stationers Financial Services LLC      100 % 

United Stationers Management Services LLC

   Illinois    United Stationers Supply Co.      100 % 

Azerty de Mexico, S.A. de C.V.

   Mexico    United Stationers Supply Co.      100 % 

United Stationers Hong Kong Limited

   Hong Kong    United Stationers Supply Co.      100 % 

United Worldwide Limited

   Hong Kong    United Stationers Hong Kong Limited      100 % 

O.K.I. SUPPLY, LLC

   Illinois    ORS Nasco, LLC      100 % 

O.K.I. DATA, INC.

   Ohio    O.K.I. SUPPLY, LLC      100 % 

OKI MIDDLE EAST HOLDING CO.

   Ohio    O.K.I. SUPPLY, LLC      100 % 

OKI BERING CANADA INC.

   Ontario    O.K.I. SUPPLY, LLC      100 % 

OKI Bering Middle East FZE

  

Jebel Ali Free

Zone Authority

   OKI MIDDLE EAST HOLDING CO.      100 % 

 

3



--------------------------------------------------------------------------------

SCHEDULE 6.12

IDENTIFIED PROPERTY DISPOSITIONS

 

Owner

  

Property

   Disposition  

United

Stationers

Supply Co.

   OH    Summit


County

   2100 Highland Road,


Twinsburg, OH 44087

     Potential for Sale   

United

Stationers

Supply Co.

   MD    Anne


Arundel

County

   7441 Candlewood Road


Hanover, MD 21077

     Potential for Sale   

United

Stationers

Supply Co.

   IN    Marion


County

   5345 West 81st Street
Indianapolis, IN 46268      Potential for Sale   

United

Stationers

Supply Co.

   CA    Los Angeles


County

   918 S. Stimson Avenue


City of Industry, CA 91745

     Potential for Sale   

United

Stationers

Supply Co.

   OK    Tulsa


County

   1870 N. 109th Street


Tulsa, OK 74158

     Potential for Sale   

 

4



--------------------------------------------------------------------------------

SCHEDULE 6.14

INDEBTEDNESS

Existing Indebtedness1 as of the Closing Date (unless otherwise noted)

United Stationers Supply Co.:

 

1. $135,000,000 of floating rate senior secured notes due October 15, 2014
issued by United Stationers Supply Co.

 

2. Guaranty (as amended May 25, 2011) by United Stationers Supply Co. of the
trade credit obligations owed by Azerty de Mexico S.A. de CV to the Hewlett
Packard Company, its affiliates, subsidiaries and associated companies.

Subsidiaries:

 

1. Credit facilities provided by the Royal Bank of Canada to OKI Bering Canada,
Inc. pursuant to agreement dated July 18, 2011 as follows:

 

  a. Revolving demand facility up to a maximum of C$3,500,000.

 

  b. Fixed rate term loan maturing January 31, 2004 with a balance outstanding
of C$873,924.74 as of May 31, 2013.

 

  c. Visa business line maximum of $280,000 in Canadian or U.S. Currency.

 

1  Note that intercompany indebtedness among the Borrower and the Guarantors is
not reflected on this schedule.

 

5



--------------------------------------------------------------------------------

OUTSTANDING LETTERS OF CREDIT

AS OF SEPTEMBER 21, 2011

 

                           Issue      Expiration  

Letter of Credit #

  

Issuer

  

Applicant

  

Beneficiary

   Amount      Date      Date  

NZS634211

   Wells Fargo Bank N.A.    United Stationers Supply Co.    Sentry Insurance   
$ 1,000,000.00         1/9/2009         1/6/2014   

NZS634262

   Wells Fargo Bank N.A.    United Stationers Supply Co.    Lumbermens Mutual
Casualty Company for and on behalf of American Manufacturers Mutual Insurance
Company, American Motorists Insurance Company, American Protection Insurance
Company    $ 714,000.00         1/12/2009         1/6/2014   

NZS634212

   Wells Fargo Bank, N.A.    United Stationers Supply Co.    Travelers Indemnity
Co.    $ 7,675,000.00         1/9/2009         1/6/2014               

 

 

       

TOTAL LETTERS OF CREDIT

      $ 9,389,000.00         

 

6



--------------------------------------------------------------------------------

SCHEDULE 6.15

LIENS

 

  1. Liens securing the senior secured notes described on Schedule 6.14.

 

  2. Liens securing the credit facilities provided by the Royal Bank of Canada
described on Schedule 6.14.

United Stationers Supply Co.

 

  1. Lien in favor of US Express Leasing related to specific equipment.

 

  2. Lien in favor of US Bancorp related to specific equipment.

 

  3. Lien in favor of NER Data Products, Inc. on all of the Borrower’s interest
in shares of common stock of NER Data Corporation.

 

  4. Lien in favor of Raymond Leasing Corporation related to leased equipment.

MBS DEV, Inc.

 

  1. Lien in favor of Webbank related to leased equipment.